Exhibit 10.22.1

 

CONTRIBUTION AGREEMENT

 

AMONG

 

WESTFIELD AMERICA LIMITED PARTNERSHIP,

as Transferor

 

AND

 

CW JOINT VENTURE, LLC,

as Transferee

 

AND

 

CBL & ASSOCIATES LIMITED PARTNERSHIP

 

 

 

22452514v30



 

Table of Contents

 

Page

 

ARTICLE I Contribution of Contributed Interests

3

 

1.1 Contribution

3

 

1.2 Contributed Interests Value.

3

 

1.3 Closing Costs

5

ARTICLE II Investigation of the Properties and Titles

5

 

2.1 Inspection of Properties; Indemnity

5

 

2.2 Title and Survey.

6

 

2.3 Status of Title

8

ARTICLE III Transferee’s Acknowledgement

8

ARTICLE IV Transferor’s Representation & Warranties

10

 

4.1 Authority; Ownership of Contributed Interests.

10

 

4.2 No Conflicts

11

 

4.3 Consents; Binding Obligations

11

 

4.4 No Bankruptcy

11

 

4.5 Tenant Leases, Contracts, Permitted Exceptions and Permits.

12

 

4.6 No Actions/Compliance With Laws

13

 

4.7 Hazardous Materials and Repairs

13

 

4.8 Taxes and Special Assessments.

14

 

4.9 Non-Foreign Status

15

 

4.10 Not a Prohibited Person

15

 

4.11 Union Contracts; Employees

15

 

4.12 Single-Purpose

16

 

4.13 ERISA

16

 

4.14 Financial Statements

16

 

4.15 No Other Assets

16

 

4.16 Gift Certificates; Merchants Associations

16

 

4.17 Existing Mortgage Loans

17

 

4.18 REAs

17

 

4.19 Insurance Certificates

17

 

4.20 MRO Ground Lease

17

ARTICLE V Transferee’s Representations and Warranties

19

 

5.1 Authority.

19

 

5.2 No Conflicts

20

 

5.3 Consents; Binding Obligations

20

 

5.4 No Bankruptcy

21

 

5.5 No Liens

21

 

5.6 No Legal Proceedings

21

 

5.7 No Preemptive Rights

21

 

 

i

22452514v30



 

Table of Contents

(continued)

Page

 

 

5.8 No Repurchase Obligations

22

 

5.9 Organizational Documents

22

 

5.10 Certain Tax Matters

22

 

5.11 CBL Contribution Agreement

22

 

5.12 Not a Prohibited Person

22

 

5.13 ERISA

22

ARTICLE VI Additional Undertakings

23

 

6.1 Covenants

23

 

6.2 Actions by Property Owners

26

 

6.3 Termination of Contracts

27

 

6.4 Casualty Damage/Condemnation

27

 

6.5 Risk of Loss

28

 

6.6 Estoppel Certificates

28

 

6.7 Tax Matters

29

 

6.8 Employees.

29

 

6.9 Existing Mortgage Loans; Lender Consents.

31

 

6.10 Cross-Collateralized Mortgage Loan.

35

 

6.11 Removal of Westfield Signs

42

 

6.12 CBL Contribution Agreement

42

 

6.13 Continuation of Gift Certificate Programs

42

 

6.14 Schedule 2 Properties

43

 

6.15 Mid Rivers Outparcels

43

 

6.16 West County Parking Deck

43

 

6.17 L&T Property

45

ARTICLE VII Transferee’s Obligation to Close

46

 

7.1 Transferee’s Conditions

46

 

7.2 Failure of Conditions

48

ARTICLE VIII Transferor’s Obligation to Close

48

 

8.1 Transferor’s Conditions

48

 

8.2 Failure of Conditions

49

ARTICLE IX Closing

49

 

9.1 Time of Closing

49

 

9.2 Deliveries at Closing by Transferor

50

 

9.3 Deliveries at Closing by Transferee

52

 

9.4 Deliveries Outside of Escrow

53

 

9.5 Actions by Escrow Agent

54

ARTICLE X Prorations and Closing Expenses

55

 

 

ii

22452514v30



 

Table of Contents

(continued)

Page

 

 

10.1 Closing Adjustments

55

 

10.2 Closing Costs

61

 

10.3 Settlement Sheet

62

 

10.4 Post-Closing Cooperation

62

 

10.5 SEC Reporting Requirements

62

ARTICLE XI Remedies

63

 

11.1 Breach by Transferor

63

 

11.2 Breach by Transferee

63

ARTICLE XII Escrow

64

 

12.1 Escrow.

64

ARTICLE XIII Miscellaneous

66

 

13.1 Brokers

66

 

13.2 Expenses

66

 

13.3 Further Assurances

66

 

13.4 Survival of Representations and Warranties

66

 

13.5 Partial Invalidity

67

 

13.6 Time of Essence

67

 

13.7 Construction of Agreement

67

 

13.8 Amendments/Waiver

67

 

13.9 Entire Agreement

67

 

13.10 Counterparts; Facsimile

67

 

13.11 Dates

68

 

13.12 Governing Law/Jurisdiction

68

 

13.13 Notices

68

 

13.14 Headings/Use of Terms/Exhibits

70

 

13.15 Assignment

70

 

13.16 Attorneys’ Fees

70

 

13.17 Indemnification.

70

 

13.18 Limitation on Liability

71

 

13.19 Confidentiality

71

 

 

iii

22452514v30



 

Table of Contents

(continued)

Page

 



 

iv

22452514v30



CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of August 9, 2007, by
and among WESTFIELD AMERICA LIMITED PARTNERSHIP, a Delaware limited partnership
(“Transferor”), CW JOINT VENTURE, LLC, a Delaware limited liability company
(“Transferee”), and CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership (“CBL OP”). All capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth herein or in Schedule 1
attached hereto.

RECITALS

WHEREAS, Transferee was formed on July 17, 2007 by filing a Certificate of
Formation with the Secretary of State of the State of Delaware.

WHEREAS, CBL OP, as the sole member of Transferee, adopted that certain Limited
Liability Company Agreement of CW Joint Venture, LLC, dated effective as of July
17, 2007 (the “Original Operating Agreement”).

WHEREAS, CBL OP entered into that certain Contribution Agreement, dated as of
even date herewith, by and between CBL OP, as transferor, and Transferee, as
transferee (the “CBL Contribution Agreement”), pursuant to which CBL OP has
agreed to contribute to Transferee (the “CBL Contribution”) those certain
properties more particularly described therein.

WHEREAS, in consideration for the CBL Contribution, Transferee has agreed to
issue to CBL OP, upon the closing under the CBL Contribution Agreement, common
units in Transferee that, following their issuance, will represent 100% of all
of the authorized, issued and outstanding common units in Transferee (the
“Common Membership Interests”). Each holder of the Common Membership Interests
shall be referred to herein as the “Common Member”.

WHEREAS, Transferor owns, and immediately prior to Closing will own, directly or
indirectly, 100% of the limited liability company interests (collectively, the
“Contributed Interests”) in each of (a) Mid Rivers Mall LLC, a Delaware limited
liability company (“Mid Rivers Mall Owner”), (b) Mid Rivers Land LLC, a Delaware
limited liability company (“Mid Rivers Land I Owner”), (c) Mid Rivers Land LLC
II, a Delaware limited liability company (“Mid Rivers Land II Owner”), (d) South
County Shoppingtown LLC, a Delaware limited liability company (“South County
Mall Owner”), (e) West County Shoppingtown LLC, a Delaware limited liability
company (“West County Mall Owner”), and (f) West County Parcel, LLC, a Delaware
limited liability company (“L&T Owner”; and together with Mid Rivers Mall Owner,
Mid Rivers Land I Owner, Mid Rivers Land II Owner, South County Mall Owner, and
West County Mall Owner, collectively, the “Property Owners”, and each, a
“Property Owner”).

WHEREAS, each of the Property Owners is disregarded as an entity separate from
Transferor for tax purposes.

 

22452514v30



WHEREAS, (a) Mid Rivers Mall Owner owns fee title to the shopping center located
at St. Peters, Missouri, commonly known as “Westfield Mid Rivers” (including the
Land described on Exhibit G-1 attached hereto and all Improvements located
thereon, the “Mid Rivers Mall Property”), (b) Mid Rivers Land II Owner owns fee
title to a certain parcel of real property upon which a Best Buy store is
located (including the Land described on Exhibit G-2 attached hereto and all
Improvements located thereon, the “Mid Rivers Land II Property”), (c) South
County Mall Owner owns fee title to the shopping center located in St. Louis,
Missouri, commonly known as “Westfield South County” (including the Land
described on Exhibit G-3 attached hereto and all Improvements located thereon,
the “South County Mall Property”), (d) West County Mall Owner owns fee title to
the shopping center located in Des Peres, Missouri, commonly known as “Westfield
West County” (including the Land described on Exhibit G-4 attached hereto and
all Improvements located thereon, the “West County Mall Property”), and (e) L&T
Owner owns fee title to a certain parcel of real property adjacent to the West
County Mall Property upon which a former Lord & Taylor department store is
located (including the Land described on Exhibit G-5 attached hereto and all
Improvements located thereon, the “L&T Property”).

WHEREAS, Mid Rivers Land I Owner will own at Closing fee title to those certain
parcels of real property set forth on Schedule 2 attached hereto, including a
certain parcel of real property located in the vicinity of the Mid Rivers Mall
Property upon which an office building is located (including the Land described
on Exhibit G-6 attached hereto and all Improvements located thereon, the “Mid
Rivers Office Property”), which parcel of real property is subject to that
certain Ground Lease, dated as of June 1, 1982, by and between May Centers, Inc.
(as predecessor-in-interest to Mid Rivers Land I Owner), as ground lessor, and
Mid Rivers Limited Partnership (the “MRO Leasehold Owner”), as ground lessee (as
amended, supplemented or otherwise modified to date, collectively, the “MRO
Ground Lease”).

WHEREAS, Transferor desires to contribute, or to cause to be contributed, to
Transferee, and Transferee desires to accept, the Contributed Interests (the
“Contribution”), in exchange for the Preferred Membership Interests, upon and
subject to the terms and conditions set forth in this Agreement. Each holder of
the Preferred Membership Interests shall be referred to herein as the “Preferred
Member”.

WHEREAS, upon consummation of the Contribution, Transferor shall be admitted as
a Preferred Member in Transferee.

WHEREAS, simultaneous with the consummation of the Contribution and the
admission of Transferor as a Preferred Member in Transferee, the Original
Operating Agreement will be amended and restated in its entirety.

 

2

 

22452514v30



AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:

ARTICLE I

Contribution of Contributed Interests

1.1 Contribution. For the consideration hereinafter set forth, but subject to
the terms, provisions, covenants and conditions contained herein, Transferor
hereby agrees to make, or cause to be made, the Contribution. In consideration
of the Contribution, Transferor shall be admitted as a Preferred Member in
Transferee and shall receive preferred units in Transferee that, (a) immediately
following their issuance, will constitute 100% of all of the authorized, issued
and outstanding preferred units in Transferee (the “Preferred Membership
Interests”), and (b) will have a total liquidation preference equal to the
initial Contributed Interests Value. Any subsequent adjustments to the
Contributed Interests Value in accordance with the terms hereof shall be
allocated, to the extent feasible, to the Contributed Interests to which such
adjustment relates, and otherwise shall be allocated among the Contributed
Interests in proportion to their respective Allocated Contributed Interests
Value.

 

 

1.2

Contributed Interests Value.

(a)             The total value of the Contributed Interests shall be
$741,975,333, less the outstanding principal balances of the Existing Mortgage
Loans as of the Closing Date, and subject to the adjustments as set forth in
Sections 1.2(b) and (c) and Section 10.1 (such reduced and adjusted amount being
hereinafter referred to as the “Contributed Interests Value”). The Contributed
Interests Value has initially been allocated among the Contributed Interests as
set forth on Schedule 1.2(a) attached hereto. Such allocations may be revised
pursuant to Section 3.1(c) of the Amended and Restated Operating Agreement. The
Contributed Interest Value may also be subsequently increased as set forth in
Section 3.1(b) of the LLC Agreement to reflect the resolution of a disagreement
as to value of the Contributed Interests.

(b)             The Contributed Interests Value shall be increased by an amount
equal to:

[ 97% of (

New Income – Lost Rent

) ]

0.06

; provided, however, that if the above-described amount is equal to less than
zero, the Contributed Interests Value shall not be adjusted pursuant to this
Section 1.2(b). The adjustments made to the Contributed Interests Value pursuant
to this Section 1.2(b) shall be deemed final and not subject to further
adjustments if no such adjustments have been requested in good faith within one
year after the Closing Date. All post-Closing adjustments to the

 

3

 

22452514v30



Contributed Interests Value pursuant to this Section 1.2(b) shall be subject to
Sections 10.1(h) and (m). For purposes of this Section 1.2(b), the following
definitions shall apply:

(i)              “Early Terminated Tenant Lease” shall mean each Tenant Lease
which expires or terminates after April 24, 2007 and prior to the Closing Date.

(ii)             “Lost Rent” means the aggregate annualized reduction in income
which is expected to occur from the Early Terminated Tenant Leases, calculated
based on the annualized amount of minimum rent payable under each Early
Terminated Tenant Lease during the last full calendar month period immediately
prior to the expiration or termination thereof.

(iii)            “New Income” means the aggregate annualized increase in income
which is expected to occur from the New Tenant Leases, calculated based on the
annualized amount of minimum rent payable under each New Tenant Lease for the
first full calendar month after the rent commencement date thereunder.

(iv)            “New Tenant Lease” means each new Tenant Lease entered into by
any Property Owner after April 24, 2007 and prior to the Closing Date in
accordance with Section 6.1(c) or otherwise with the approval of Transferee;
provided, that the Tenant thereunder is scheduled to open for business on or
prior to December 31, 2007 (except as may otherwise be agreed to by Transferee);
provided, further, that, with respect to each New Tenant Lease:

(1)             Transferee shall receive a credit for (A) all unpaid,
non-disbursed Tenant incentives, allowances or inducements (including work to be
performed by or at the applicable Property Owner’s expense pursuant to the terms
of such New Tenant Lease) for the initial term of such Tenant Lease, and (B) all
third party brokerage and leasing agreements for which fees or commissions are
or will be payable relating to such New Tenant Lease, in each case, as and to
the extent set forth in Section 10.1(k); and

(2)             without duplication of any credits received under clause (1),
Transferee shall receive a credit for the value of any rent concessions,
abatements, free rent amounts, rent “holidays”, or other “lost” rent between the
Closing Date and the scheduled (as of the Closing Date) rent commencement date
under such New Tenant Lease; provided, that there shall be a post-closing
adjustment based on the actual rent commencement date under such New Tenant
Lease.

(c)             Deposit. Within 2 Business Days after the full execution and
delivery of this Agreement by Transferor and Transferee, Transferee shall
deliver to Escrow Agent the amount of Eleven Million Two Hundred Fifty Thousand
and No/100 Dollars ($11,250,000.00)

 

4

 

22452514v30



(which sum, together with any and all interest and dividends earned thereon,
shall hereinafter be referred to as the “Deposit”). Transferee may, at its
election, deliver all or any portion of the Deposit in the form of either (i)
cash (by Federal funds wire transfer to a U.S. bank account specified by Escrow
Agent), or (ii) an unconditional and irrevocable letter of credit, that is
payable to Transferor (x) at sight in the State of New York or (y) upon
presentation via facsimile followed by overnight courier delivery of the
original, and expires no earlier than the 60th day after the last possible date
for Closing under Section 9.1, and is issued from Regions Bank or another
creditworthy bank or financial institution reasonably acceptable to Transferor.
Transferor hereby approves the form of letter of credit attached hereto as
Exhibit I. Escrow Agent shall hold the Deposit (including any proceeds from
draws under any letter of credit) pursuant to the provisions of Article XII. If
the Contribution is not consummated for any reason (other than a termination of
this Agreement in accordance with its terms arising out of a default by
Transferee or CBL OP of any provision hereof, the CBL Contribution Agreement or
any other agreement between or among Transferor, Transferee and CBL OP or their
respective affiliates), then the Deposit shall be returned to Transferee.
Notwithstanding anything to the contrary contained herein, at Closing, upon
admission of Transferor as a Preferred Member of Transferee holding the
Preferred Membership Interests, the Deposit shall be returned to Transferee. The
parties hereto shall promptly take any action required to cause the Deposit to
be delivered to any party entitled thereto pursuant to the terms of this
Agreement.

1.3 Closing Costs. At Closing, (i) Transferee shall cause Transferee’s Closing
Costs to be paid in full by delivering the amount thereof to Escrow Agent (by
Federal funds wire transfer), (ii) Transferor shall cause Transferor’s Closing
Costs to be paid in full by delivering the amount thereof to Escrow Agent (by
Federal funds wire transfer), and (iii) Transferee and Transferor shall cause
Escrow Agent to deliver all such amounts directly to the Persons to whom such
amounts are owed (all as described in Section 10.2). CBL OP shall make a cash
contribution to Transferee in an amount and as and when required to enable
Transferee to satisfy its obligations under clause (i) of this Section 1.3.

ARTICLE II

Investigation of the Properties and Titles

2.1 Inspection of Properties; Indemnity. Until Closing or earlier termination of
this Agreement, Transferee, through its sole member CBL OP, shall continue to
have the rights set forth in that certain Access Agreement, dated as of May 10,
2007, by and between Transferor, on behalf of itself and its subsidiaries and
affiliates, as owner, and CBL OP, as inspector (as the same may be amended,
supplemented or otherwise modified, the “Access Agreement”), as amended by this
Agreement. Without limiting the provisions of the Access Agreement, each of CBL
OP and Transferee shall, jointly and severally, indemnify, hold harmless and
defend Transferor and each Transferor Related Party from and against any
mechanics’ or materialmen’s lien or claim therefor, any claim, cause of action,
lawsuit, damage, liability, loss, cost, expense or any other Losses (including,
without limitation, attorneys’ fees) due to injury to persons or damage to
property arising out of any entry by CBL OP, Transferee or CBL OP’s or
Transferee’s

 

5

 

22452514v30



engineers, architects and other employees, representatives, contractors,
subcontractors and agents, or out of any inspections, tests or surveys conducted
by or on behalf of Transferee or CBL OP, in connection with the transactions
contemplated herein, in each case, except to the extent caused by the gross
negligence or willful misconduct of Transferor or such Transferor Related Party.

 

 

2.2

Title and Survey.

(a)             Schedule 2.2(a) attached hereto is a schedule with respect to
each Property of the Liens, defects and other exceptions to title to which such
Property will be subject at Closing when Transferee shall acquire the
Contributed Interests and accept indirect possession of the Properties (such
exceptions, together with (a) Liens for Taxes that are not yet due and payable,
(b) rights of Tenants, as tenants only, under Tenant Leases and the rights of
MRO Leasehold Owner, as ground lessee only, under the MRO Ground Lease, (c) any
Liens arising out of any act of Transferee or CBL OP, and (d) any other matters
that are approved or deemed approved by Transferee hereunder being collectively,
the “Permitted Exceptions”).

(b)             Notwithstanding anything to the contrary contained herein, on or
before the tenth (10th) day after the Effective Date, Transferee shall have the
right to object to any matter shown on a Title Commitment or Survey heretofore
delivered to Transferee, but only with respect to any matter reported or shown
thereon which has or could have a Material Adverse Title Effect (as hereinafter
defined) (such objections, “Transferee’s Objections”). Notwithstanding anything
herein to the contrary contained herein, from and after the Effective Date until
Closing, Transferee shall have until the 10th day after Transferee’s receipt,
after the Effective Date, of any update to a Survey or Title Commitment (and
legible copies of all documents referenced in any such update) to notify
Transferor in writing of any objection (also, “Transferee’s Objections”) which
Transferee may have to any matter disclosed, reported or shown thereon and not
disclosed, reported or shown on a Title Commitment or Survey previously
delivered to Transferee as to which Transferee has already responded or failed
to timely respond pursuant to the preceding sentence, but only if such matter or
thing has or could have a Material Adverse Title Effect. The term “Material
Adverse Title Effect” means any matter that has a material adverse effect on the
use, value or operation of the Property in question, that breaches a law or that
breaches a contract, but only if such breach would have a material adverse
effect on the use, value or operation of the Property in question. The preceding
three (3) sentences do not apply to Liens, as to which the express provisions of
this Agreement as to Liens shall apply. Transferor will and (prior to Closing)
will cause the Property Owners to cooperate reasonably and in good faith with
Transferee in Transferee’s attempts to obtain customary and reasonable title
insurance with respect to Permitted Exceptions (e.g., the omission of recorded
memoranda of lease for leases that have expired or been terminated). As a
condition to Closing, Transferor shall remove or discharge from title to the
Properties (i) any Liens which secure an obligation to pay sums of money
borrowed by Transferor, any Property Owner or any affiliate thereof (other than
the Existing Mortgage Loans) or which are set forth on Schedule 2.2(b) attached
hereto and any other matters set forth on Schedule 2.2(b) attached hereto as

 

6

 

22452514v30



Transferor’s obligation to remove or discharge, (ii) any exceptions and matters
objected to by Transferee which were created or caused by Transferor, any
Property Owner or any affiliate thereof between the Effective Date and the
Closing Date, and (iii) any other exceptions and matters timely objected to by
Transferee in Transferee’s Objections that may be discharged by the payment of
an ascertainable amount of money (the exceptions and matters described in
clauses (i), (ii) and (iii), other than mechanic’s lien or materialman’s lien
arising from work performed by or on behalf of a Tenant or MRO Leasehold Owner
(other than by any Property Owner as the landlord of such Tenant or MRO
Leasehold Owner, or such Property Owner’s contractors), collectively, the
“Curable Title Objections”); provided, however, that Transferor shall have no
obligation to spend more than Three Million and No/100 Dollars ($3,000,000.00)
in the aggregate in connection with the curing and/or insuring over of the
Curable Title Objections described in clause (iii), and Transferor shall have no
obligation to remove any mechanic’s lien or materialman’s lien arising from work
performed by or on behalf of a Tenant or MRO Leasehold Owner (other than by any
Property Owner as the landlord of such Tenant or MRO Leasehold Owner, or such
Property Owner’s contractors). Alternatively, in lieu of removing or discharging
any of the Curable Title Objections from title to the Properties (other than any
mechanic’s lien or materialman’s lien arising from work performed by any
Property Owner or such Property Owner’s contractors), Transferor may obtain for
Transferee, title insurance coverage reasonably acceptable to Transferee from
the Title Company insuring over any such exceptions or matters, and subject to
the same $3,000,000 limitation described above and without limiting the
provisions of Section 10.2(ii), Transferor shall be responsible for the
incremental costs and expenses charged by the Title Company to insure over any
such exceptions and matters (the “Incremental Title Costs”). Without limiting
the foregoing, Transferor and Transferee hereby agree to cooperate to cause to
be removed from title to the Properties, at Transferor’s expense, any mechanic’s
lien or materialman’s lien arising from work performed by any Property Owner or
such Property Owner’s contractors which were of record prior to the Closing Date
and which remain uncured after the Closing Date. The provisions of the
immediately preceding sentence shall survive Closing.

(c)             As a condition to Closing, Transferor shall, at Transferor’s
expense, remove or discharge from title to the Contributed Interests any Liens
which were created or caused by Transferor, any Property Owner or any affiliate
thereof.

(d)             On or before the 10th day following Transferor’s receipt of
Transferee’s Objections (or by the Outside Closing Date, if earlier), Transferor
shall deliver written notice to Transferee (“Transferor’s Response”) indicating
whether Transferor elects to remove or insure over those Transferee’s Objections
that Transferor is not obligated to remove or insure over in accordance with
Sections 2.2(b). If Transferor fails to deliver Transferor’s Response within the
time frame set forth above, it shall be deemed to be an election by Transferor
to not remove or insure over all of such Transferee’s Objections. If Transferor
elects not to (or is deemed to have elected not to) remove or insure over all of
such Transferee’s Objections, then Transferee must elect, by delivering written
notice of such election to Transferor on or before the earlier to occur of (i)
the 10th day following Transferee’s receipt of

 

7

 

22452514v30



Transferor’s Response (or by the Outside Closing Date, if earlier), or (ii) if
no Transferor’s Response is received by Transferee, the 10th day following the
date on which Transferor shall have been deemed to have responded, as provided
above (or by the Outside Closing Date, if earlier), to: (x) terminate this
Agreement (in which case none of the parties thereafter shall have any rights or
obligations to the other hereunder, other than pursuant to any provision hereof
which expressly survives the termination of this Agreement); or (y) proceed to a
timely Closing whereupon such objected to exceptions or matters shall be deemed
to be approved by Transferee and constitute Permitted Exceptions. If Transferee
fails to deliver a response within such 10 day period (or by the Outside Date,
if earlier), then Transferee shall be deemed to have elected to proceed to
Closing pursuant to clause (y) above.

2.3 Status of Title. At Closing, Transferor shall contribute, or cause to be
contributed, to Transferee all of Transferor’s and/or its affiliates’ rights,
titles and interests in and to the Contributed Interests, and Transferee shall
accept (a) the Contributed Interests, and (b) indirect ownership and possession
of the Properties, subject only to the Permitted Exceptions.

ARTICLE III

Transferee’s Acknowledgement

THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT: (A) TRANSFEREE IS A SOPHISTICATED
INVESTOR IN REAL PROPERTY WHO IS FAMILIAR WITH INVESTMENTS SIMILAR TO THE
PROPERTIES AND THE CONTRIBUTED INTERESTS; (B) EXCEPT AS MAY BE SPECIFICALLY SET
FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, NEITHER TRANSFEROR NOR ANY
TRANSFEROR RELATED PARTY HAS MADE OR WILL MAKE ANY REPRESENTATION OR WARRANTY OF
ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, WITH RESPECT
TO ANY OF THE PROPERTY OWNERS, ANY OF THE CONTRIBUTED INTERESTS, ANY OF THE
PROPERTIES, THE PERMITTED USE OF ANY OF THE PROPERTIES, OR THE ZONING AND OTHER
LAWS, REGULATIONS AND RULES APPLICABLE THERETO, OR THE COMPLIANCE BY ANY OF THE
PROPERTIES THEREWITH, THE REVENUES AND EXPENSES GENERATED BY OR ASSOCIATED WITH
ANY OF THE PROPERTIES OR ANY OF THE CONTRIBUTED INTERESTS, OR OTHERWISE RELATING
TO ANY OF THE PROPERTY OWNERS, ANY OF THE PROPERTIES, ANY OF THE CONTRIBUTED
INTERESTS, OR THE TRANSACTIONS CONTEMPLATED HEREIN; AND (C) EXCEPT AS MAY BE
SPECIFICALLY SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, THE
CONTRIBUTED INTERESTS ARE BEING TRANSFERRED TO TRANSFEREE AND TRANSFEREE IS
ACCEPTING THE CONTRIBUTED INTERESTS AND INDIRECT POSSESSION OF THE PROPERTIES,
IN EACH CASE, IN THEIR PRESENT “AS IS, WHERE IS” CONDITION “WITH ALL FAULTS”,
WITH NO RIGHT OF SETOFF OR DEDUCTION IN THE CONTRIBUTED INTERESTS VALUE. IN
ADDITION, TRANSFEREE EXPRESSLY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT UNKNOWN
CONDITIONS MAY EXIST WITH RESPECT TO ANY OF THE PROPERTIES,

 

8

 

22452514v30



THE PROPERTY OWNERS, AND/OR THE CONTRIBUTED INTERESTS AND THAT TRANSFEREE
EXPLICITLY TOOK THE POSSIBILITY OF SUCH UNKNOWN CONDITIONS INTO ACCOUNT,
TOGETHER WITH THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, IN
DETERMINING AND AGREEING TO THE CONTRIBUTED INTERESTS VALUE. SUBJECT TO THE
TERMS HEREOF, TRANSFEREE HAS BEEN AFFORDED THE OPPORTUNITY TO MAKE ANY AND ALL
INSPECTIONS AND DUE DILIGENCE OF THE PROPERTIES, THE PROPERTY OWNERS, AND ANY
OTHER MATTERS RELATED TO THE CONTRIBUTED INTERESTS AND THE CONTRIBUTION AS
TRANSFEREE REASONABLY DESIRED AND, ACCORDINGLY, EXCEPT AS MAY BE SPECIFICALLY
SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, TRANSFEREE WILL RELY
SOLELY ON ITS OWN DUE DILIGENCE AND INVESTIGATIONS IN ACQUIRING THE CONTRIBUTED
INTERESTS. TRANSFEREE HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, NONE OF TRANSFEROR, ANY
TRANSFEROR RELATED PARTY OR ANY PERSON ACTING ON BEHALF OF ANY OF THEM, NOR ANY
PERSON WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS REVIEWED BY TRANSFEREE IN
CONDUCTING ITS DUE DILIGENCE, NOR ANY REPRESENTATIVE, BROKER, ACCOUNTANT,
ADVISOR, ATTORNEY, CONSULTANT, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING
PARTIES, HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR WRITTEN
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT TO ANY OF THE
PROPERTY OWNERS, ANY OF THE CONTRIBUTED INTERESTS, OR ANY OF THE PROPERTIES,
OTHER THAN THOSE EXPRESSLY CONTAINED HEREIN. TRANSFEREE FURTHER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS MAY BE SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE
CLOSING DOCUMENTS, ALL MATERIALS WHICH HAVE BEEN PROVIDED BY TRANSFEROR OR ANY
TRANSFEROR RELATED PARTY OR ANY REPRESENTATIVE, BROKER, ACCOUNTANT, ADVISOR,
ATTORNEY, CONSULTANT, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES, HAVE
BEEN PROVIDED WITHOUT ANY WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED, AS
TO THEIR CONTENT, SUITABILITY FOR ANY PURPOSE, ACCURACY, TRUTHFULNESS OR
COMPLETENESS AND TRANSFEREE SHALL NOT HAVE ANY RECOURSE AGAINST TRANSFEROR, ANY
TRANSFEROR RELATED PARTY OR ANY REPRESENTATIVE, BROKER, ACCOUNTANT, ADVISOR,
ATTORNEY, CONSULTANT, SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES IN THE
EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM. THE PROVISIONS OF THIS
ARTICLE III SHALL SURVIVE CLOSING.

 

9

 

22452514v30



ARTICLE IV

Transferor’s Representation & Warranties

Transferor represents and warrants to Transferee as follows as of the Effective
Date and (except with respect to any representation or warranty set forth in the
Bringdown Certificate which is updated as of the Closing Date in accordance with
the terms of Section 6.1(c)) as of the Closing Date:

 

 

4.1

Authority; Ownership of Contributed Interests.

(a)             (i) Each of Transferor and each Property Owner is duly formed or
organized, validly existing and in good standing under the laws of the state of
its formation identified in the 5th Recital hereto, (ii) each Property Owner is
qualified to do business in the state in which the Property owned by such
Property Owner is located, and (iii) except as otherwise disclosed in Schedule
4.1(a) attached hereto, no Property Owner has existed or operated under any
other name, and Transferor has not existed under any other name since July 1,
2002. Each Property Owner has made all filings necessary in the state in which
such Property Owner’s Property is located to own and operate such Property,
except to the extent such failure would not have a material adverse effect on
the business operations, financial condition or results of operations of such
Property Owner's Properties.

(b)             Other than as may be limited by the Existing Mortgage Loans,
Transferor has the full right, power and authority to enter into this Agreement,
the Closing Documents and all other documents contemplated hereby, and to
consummate the transactions contemplated by this Agreement, the Closing
Documents and such other documents. All requisite partnership, limited liability
company and corporate, as applicable, action have been taken by Transferor to
authorize the execution and delivery of this Agreement, and will be taken by
Transferor prior to Closing to authorize the execution and delivery of the
instruments referenced herein and the consummation of the transactions
contemplated hereby. Each of the Persons signing this Agreement, the Closing
Documents, and the other documents contemplated by this Agreement on behalf of
Transferor has the legal right, power and authority to bind Transferor.

(c)             Transferor owns, and will own immediately prior to Closing,
directly or indirectly, beneficially and, to the extent applicable, of record,
the Contributed Interests free and clear of any Lien of any nature whatsoever
(subject to the rights of Transferee pursuant to this Agreement and the
covenants, conditions and restrictions set forth in the Existing Loan
Documents). The Contributed Interests are the only authorized, issued and
outstanding direct equity interests in the Property Owners. Except for this
Agreement, the Existing Loan Documents and any agreements entered into by
Transferee, none of the Contributed Interests are subject to any written
agreements or understandings among Persons with respect to the voting or
transfer thereof to which Transferee or any Property Owner would be subject on
or after the Closing Date. Except for this Agreement, the Amended and Restated
Operating Agreement and any agreements entered into by Transferee, there are no
subscriptions, options, warrants, calls,

 

10

 

22452514v30



rights, convertible securities or other agreements or commitments of any
character obligating Transferor, any Property Owner or any of their respective
affiliates to issue, transfer or sell, or cause the issuance, transfer or sale
of, any direct equity interests or other securities (whether or not such
securities have voting rights) of any Property Owner to which Transferee or any
Property Owner would be subject on or after the Closing Date.

4.2 No Conflicts. The execution, delivery and performance by Transferor of this
Agreement and the instruments referenced herein and the transaction contemplated
hereby will not conflict with, or with or without notice or the passage of time
or both, (i) result in a breach of, violation of, or constitute a default under
any material term or provision of any articles of formation, certificate of
incorporation, bylaws, certificate of limited partnership, certificate of
limited liability company, partnership agreement (oral or written) (including
any designation supplemental thereto), limited liability company agreement (oral
or written) (including any designation supplemental thereto) or other operating
agreement (oral or written) (including any designation supplemental thereto), as
applicable, of Transferor or any Property Owner, (ii) result in a breach of,
violation of, or constitute a default under (subject to obtaining any consents
required under the Existing Mortgage Loans) any material term or provision of,
any indenture, deed of trust, mortgage, judicial or administrative order or Law,
applicable to Transferor or any Property Owner or by which Transferor, any
Property Owner, any of the Contributed Interests, any of the Properties (or any
portion thereof), or any other asset of any Property Owner is bound, or (iii)
result in a breach of, violation of, or constitute a default under, any material
term or provision of any Continuing Contract which breaches, violations and
defaults would, individually or in the aggregate, have a material adverse effect
on the business operations, financial condition or results of operations of the
applicable Property or the applicable Property Owner in question.

4.3 Consents; Binding Obligations. Other than with respect to any approval
required under the Existing Loan Documents, no approval or consent (other than
those which have already been obtained and have not been revoked) is required
from any Person for Transferor to execute, deliver or perform this Agreement,
the Closing Documents or the other instruments contemplated hereby, or for
Transferor to consummate the transaction contemplated hereby, and (b) this
Agreement, the Closing Documents and all other documents required hereby to be
executed by Transferor are and shall be valid, legally binding obligations of
Transferor, enforceable against Transferor in accordance with their respective
terms. Transferor has delivered to Transferee copies of the Property Owner
Organizational Documents, including all amendments thereto, which are true and
complete in all material respects.

4.4 No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under Federal or state bankruptcy law is pending against or
contemplated (or, to Transferor’s Actual Knowledge, threatened) by or against
Transferor, any general partner of Transferor or any Property Owner.

 

11

 

22452514v30



 

4.5

Tenant Leases, Contracts, Permitted Exceptions and Permits.

(a)             Transferor has delivered to Transferee copies of the Tenant
Leases, including all amendments, modifications and guaranties relating thereto
which are true and complete in all material respects. Transferor has also made
available to Transferee other material documents and notices relating to the
Tenant Leases. The Property Owners are the lessors under the Tenant Leases, and
no Property Owner has, directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assigned, transferred, encumbered, hypothecated,
pledged or granted a security interest in any of the Tenant Leases or its
interest therein (other than in connection with the Existing Mortgage Loans).

(b)             To Transferor’s Actual Knowledge, except as otherwise disclosed
in Schedule 4.5(b) attached hereto, each of the Tenant Leases is in full force
and effect. To Transferor’s Actual Knowledge, except as otherwise disclosed in
Schedule 4.5(b) attached hereto, none of the Property Owners has sent or
received any written notice of default under any of the material Tenant Leases.
Transferor is not an affiliate of any Tenant under a Tenant Lease which will
survive Closing, and Transferor does not have any direct or indirect ownership
interest in any Tenant under a Tenant Lease which will survive Closing. Without
limiting the foregoing, the parties hereto acknowledge that an affiliate of
Transferor owns a limited partnership interest in MRO Leasehold Owner which is
the ground lessee under the MRO Ground Lease. For purposes of this Section
4.5(b) and Section 6.1(i), the term “material Tenant Lease” shall mean a Tenant
Lease demising more than 10,000 square feet of space.

(c)             Attached hereto as Schedule 4.5(c) is a true and correct copy of
the rent roll for each Property (each, a “Rent Roll”) based upon which the
applicable Property Owner operates such Property as of the date indicated
therein, together with a schedule, to Transferor’s Actual Knowledge, of the
amount of (i) all Tenant Deposits and pre-paid rent of more than one month in
advance paid by each Tenant under each Tenant Lease, less amounts previously
applied or returned to such Tenant, and (ii) any and all unpaid incentives,
concessions, abatements, free rent amounts, allowances or inducements granted to
each Tenant (other than those expressly set forth in the Tenant Leases).

(d)             Attached hereto as Schedule 4.5(d) is a list (the “Contract
List”) that is true and complete in all material respects of all management,
service, supply, repair and maintenance agreements, equipment leases, leasing
and/or brokerage agreements and all other contracts and agreements (including
the Contracts, but excluding the Tenant Leases and the MRO Ground Lease) with
respect to or affecting each Property, or by which any Property Owner is bound,
or under which any Property Owner is liable, in each case, as of the Effective
Date. Transferor has delivered to Transferee copies of all written material
Continuing Contracts, which are true and complete in all material respects. The
Contracts which are national contracts are identified on Schedule 4.5(d)
attached hereto. Transferor has no direct or indirect ownership interest in any
service provider under any Continuing Contract.

 

12

 

22452514v30



(e)             Except as otherwise disclosed in Schedule 4.5(e) attached
hereto, neither the applicable Property Owner nor any other party thereto is in
default under (i) any of the material Continuing Contracts or Permits beyond the
expiration of any applicable grace or cure period, except to the extent such
default would not have, individually or in the aggregate, a material adverse
effect on the business operations, financial condition or results of operations
of the applicable Property or the applicable Property Owner, or (ii) any of the
Permitted Exceptions beyond the expiration of any applicable grace or cure
period, except to the extent such default would not have, individually or in the
aggregate, a material adverse effect on the business operations, financial
condition or results of operations of the applicable Property or the applicable
Property Owner.

(f)              Except as otherwise disclosed in Schedule 4.5(f) attached
hereto, there are no third party brokerage and leasing agreements for which fees
or commissions are or will be payable relating to the Tenant Leases which would
be payable by Transferee or any Property Owner after Closing.

4.6 No Actions/Compliance With Laws. Except as otherwise disclosed in
Schedule 4.6 attached hereto, there are no actions, suits, proceedings, claims
or investigations before any court or governmental authority pending, or to
Transferor’s Actual Knowledge, threatened, against Transferor or any Property
Owner with respect to or affecting all of any portion of any Property (other
than actions, suits, proceedings or claims fully covered (other than any
applicable deductible) by insurance) which, if determined adversely to
Transferor or any Property Owner, could reasonably be expected to have a
material adverse effect on the business operations, financial condition or
results of operations of the applicable Property or the applicable Property
Owner, or on Transferor’s ability to consummate the transactions contemplated by
this Agreement. None of Transferor, any Property Owner or any affiliate thereof
is a party to or otherwise bound by any consent decree, judgment, other decree
or order, or settlement agreement which could reasonably be expected to have (i)
an adverse effect on Transferor’s ability to perform its obligations hereunder,
or (ii) a material adverse effect on the business operations, financial
conditions or results of operations of the applicable Property or the applicable
Property Owner. To Transferor’s Actual Knowledge, except as otherwise disclosed
in Schedule 4.6 attached hereto, neither Transferor nor any Property Owner has
received any written notice that a Property is in material violation of any Laws
or requirements of any governmental authority, agency or officer having
jurisdiction against or affecting such Property (a “Violation”), which have not
previously been complied with in all material respects. Except as otherwise
disclosed in Schedule 4.6 attached hereto, there are no proceedings pending nor,
to Transferor’s Actual Knowledge, threatened, to alter or restrict the zoning or
other use restrictions applicable to any Property, or to condemn all or any
portion of such Property by eminent domain proceedings or otherwise (including a
study or plan for road widening, realignment or relocation).

4.7 Hazardous Materials and Repairs. Schedule 4.7 attached hereto describes the
most recent environmental report for each Property in Transferor’s Possession or
Reasonable Control.

 

13

 

22452514v30



Transferor has delivered to Transferee copies of all such environmental reports,
which are true and complete in all material respects.

 

 

4.8

Taxes and Special Assessments.

(a)             Transferor has delivered to Transferee copies of all ad valorem
and other property tax statements and assessments covering any Property for the
current plus 2 preceding years, together with a copy of any notice of increase
in valuation received by Transferor or any Property Owner since the most recent
of such tax statements that were issued, which copies are true and complete in
all material respects. There are no special assessments or charges which have
been levied against any Property that are not reflected on the tax bills with
respect to any such Property. Except as set forth on Schedule 4.8(a) attached
hereto, to Transferor’s Actual Knowledge, no application or proceeding is
pending to seek a reduction or increase in taxes or assessments for any of the
Properties.

(b)             No Property Owner has ever elected to be taxed other than as a
partnership or a disregarded entity for Federal, state or local income tax
purposes and each Property Owner is currently classified for Federal, state or
local income tax purposes as an entity which is disregarded as an entity
separate from its owner. Each Property Owner has filed, or caused to be filed,
all federal, state and material local tax returns, informational filings and
reports (collectively, “Tax Returns”) that are required to be filed by them. All
such returns, reports, and filings are true and complete in all material
respects. Each Property Owner has paid, or caused to be paid, all Taxes shown to
be due on such Tax Returns, and have paid, or caused to paid, all other Taxes
that are shown on such return. None of the Property Owners has any liability for
Taxes (i) of another Person by reason of an agreement, transferee liability,
joint and several liability, or otherwise, or (ii) of any predecessor. None of
the Property Owners owns any direct or indirect ownership interest in any Person
which is liable for any Taxes, including liability for Taxes (x) of another
Person by reason of an agreement, transferee liability, joint and several
liability, or otherwise, or (y) of any predecessor. Transferor has not received
from any governmental authority any written notice the subject of which remains
uncured (1) of underpayment of any material Tax which could become a Lien on any
of the Properties if not paid, (2) that any actions relating to the Tax
liability of, or relating to, any Property, and which could become a Lien on any
Property if not paid, are pending, and/or (3) that the institution of any such
action is contemplated by any governmental authority. No Property Owner has
waived any restrictions on the assessment or collection of Taxes which, if
unpaid, could become a Lien on any Property, or has consented to the extension
of any statute of limitations with respect to any such Tax that has not since
expired. As of the Effective Date, and except as set forth on Schedule 4.8(b)
attached hereto, none of the Property Owners or Transferor has received any
written notice (A) of an actual or threatened audit of any tax return filed by
or on behalf of a Property Owner, or (B) that the applicable governmental entity
disputes any material position taken by any Property Owner or (if applicable to
the transactions contemplated by this Agreement and the Closing Documents)
Transferor, in any tax return subject to such audit.

 

14

 

22452514v30



(c)             None of the Property Owners holds securities, directly or
indirectly, possessing more than 10% of the total voting power or total value of
the outstanding securities of any one issuer for purposes of Section
856(c)(4)(B) of the Code, and not more than 5% of the total value of the total
assets of the Property Owners (treating them as one entity for this purpose) is
represented by securities of any one issuer for purposes of Section 856(c)(4)(B)
of the Code. None of the Property Owners owns any direct or indirect ownership
interest in any Person which is classified as a corporation for Federal, state,
or local income tax purposes. Except for this Agreement, the Amended and
Restated Operating Agreement, the Tax Protection Agreement, and the agreements
listed on Schedule 4.8(c) attached hereto, there are no Tax Matters Agreements
to which any Property Owner or any subsidiary thereof is currently subject. For
purposes of this Section 4.8(c), “Tax Matters Agreement” shall mean any
agreement pursuant to which any Property Owner or any subsidiary thereof may
have any liability relating to Taxes of another Person, whether or not as a
result of the consummation of the transactions contemplated by this Agreement.

(d)             The adjusted tax basis of each Property (including all of its
components) as set forth on Schedule 4.8(d) attached hereto are true and
complete in all material respects as of March 31, 2007.

(e)             Annual tax depreciation amounts for the 2007 tax year and
subsequent tax years for each Property (including all of its components), based
on assets in place as of March 31, 2007 as set forth on Schedule 4.8(e) attached
hereto are true and complete in all material respects as of March 31, 2007.

4.9 Non-Foreign Status. None of the Property Owners or Transferor is a “foreign
person” within the meaning of Section 1445 of the Code.

4.10     Not a Prohibited Person. (a) Neither Transferor nor any Property Owner
is a Prohibited Person; (b) to Transferor’s Actual Knowledge, none of its
investors, affiliates or brokers or other agents (if any), acting or benefiting
in any capacity in connection with this Agreement is a Prohibited Person; and
(c) to Transferor’s Actual Knowledge, the Contributed Interests are not the
property of, and are not beneficially owned, directly or indirectly, by a
Prohibited Person, nor are any of such assets the proceeds of specified unlawful
activity as defined by 18 U.S.C. §1956(c)(7).

4.11     Union Contracts; Employees. No Property Owner is a party to, and no
Property Owner or Property is bound by, and Transferee shall have no obligation
to assume, any collective bargaining agreement, union contract, retirement plan,
benefit plan or other employment agreement with respect to the Properties, and
neither Transferor nor Westfield, LLC is subject to any such collective
bargaining agreement, union contract, retirement plan, benefit plan or other
employment agreement that will be binding upon any Property Owner or applicable
to any Property Owner’s employees from and after Closing. Attached hereto as
Schedule 4.11 is a list of all managers, leasing directors and other employees
who are located at or specifically assigned to each Property (collectively, the
“Property Employees”) as of the Effective Date,

 

15

 

22452514v30



their base salaries, their hire dates and a summary of their employment
benefits, which list is true and complete in all material respects. All of the
Property Employees are employees of Westfield, LLC, and none of the Property
Owners has any employees.

4.12     Single-Purpose. Each Property Owner (a) has been formed solely for the
purpose of acquiring, owning, operating, managing, leasing, financing and
disposing of the Property owned by such Property Owner (and/or acquiring,
owning, operating, managing, leasing, financing and disposing of a Related
Property) and transacting any lawful business that is incidental to accomplish
the foregoing, (b) has not engaged in any business that is unrelated to the
activities set forth in the preceding clause (a) (including such activities
related to a Related Property previously owned by such Property Owner), (c) does
not have any assets or liabilities other than those related to the Property
owned by such Property Owner (and/or those related to a Related Property
previously owned by such Property Owner) and that are reflected in such Property
Owner’s financial statements, to the extent such Property Owner has financial
statements, and (d) has never had any assets or liabilities other than those
related to the Property owned by such Property Owner (and/or those related to a
Related Property previously owned by such Property Owner).

4.13     ERISA. None of the assets of Transferor or any Property Owner
constitutes assets of any “employee benefit plan” within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended, a
“plan” within the meaning of Section 4975 of the Code, or a Person deemed to
hold “plan assets” within the meaning of 29 C.F.R. 2510.3-101 of any such
employee benefit plan or plans.

4.14     Financial Statements. Transferor has delivered to Transferee copies of
financial statements for Mid Rivers Mall Owner, South County Mall Owner, West
County Mall Owner, in each case, as of December 31, 2006. Each of such financial
statements has been prepared in accordance with United States generally accepted
accounting principles, consistently applied, without footnotes, and present
fairly in all material respects and in accordance with such principles, the
financial position and result of the operations of the applicable entity as the
date or period specified therein. Except as set forth in Schedule 4.14 attached
hereto, no Property Owner has incurred any material liability other than (i)
liabilities reflected in such Property Owner’s financial statements described
above, and (ii) liabilities incurred in the ordinary course of business of
owning or operating its Property (or any Related Property previously owned by
such Property Owner).

4.15     No Other Assets. Transferor has no material assets related to the
ownership or operation of the Properties other than Transferor’s interest in the
Contributed Interests to be conveyed to Transferee upon Closing.

4.16     Gift Certificates; Merchants Associations. None of the Property Owners
operates any gift certificate program other than the Westfield Gift Card Program
currently being run through American Express. There are no Merchants
Associations at any of the Properties.

 

16

 

22452514v30



4.17     Existing Mortgage Loans. Attached hereto as Schedule 4.17, is a list of
all of the material loan documents related to the Existing Mortgage Loans,
including all amendments and modifications thereto (the “Existing Loan
Documents”). Transferor has delivered to Transferee copies of the Existing Loan
Documents which are true and complete in all material respects. To Transferor’s
Actual Knowledge, the outstanding principal balance of each Existing Mortgage
Loan as of June 30, 2007 is set forth on Schedule 4.17 attached hereto. None of
the Property Owners or Transferor has received any written notice of default
under any of the Existing Mortgage Loans. The only guarantees or letters of
credit contemplated by the Existing Loan Documents that are currently applicable
to the Properties and which will be binding on Transferee, CBL OP and/or CBL
REIT after Closing are the Assumed Guarantees. No Property Owner is currently
required to make any cash escrow deposits under any of the Existing Loan
Documents except for, (i) a cash escrow for real estate taxes under the Existing
Loan Documents related to the West County Mortgage Loan, (ii) cash escrows for
replacement and rollover reserves under the Existing Loan Documents related to
the Cross-Collateralized Mortgage Loan, and (iii) a cash escrow for real estate
taxes under the Existing Loan Documents related to the Cross-Collateralized
Mortgage Loan. If Transferee, CBL OP and/or CBL REIT are required to assume the
obligations of Transferor under that certain Guaranty of Required Repairs
related to the Cross-Collateralized Mortgage Loan, Transferor hereby agrees to
indemnify, defend and hold harmless Transferee, CBL OP and/or CBL REIT from and
against all Losses (including, without limitation, reasonable attorneys’ fees
and expenses) suffered by Transferee, CBL OP and/or CBL REIT arising from claims
made by the applicable Existing Lender with respect to the repair obligations
assumed by Transferee, CBL OP and/or CBL REIT pursuant to such Guaranty of
Required Repairs.

4.18     REAs. Transferor has delivered to Transferee copies of the REAs, which
are true and complete in all material respects. To Transferor’s Actual
Knowledge, each of the REAs are in full force and effect. None of the Property
Owners or Transferor has received or given any written notice of default under
any of the REAs.

4.19     Insurance Certificates. Transferor has delivered to Transferee copies
of the certificates of the casualty and commercial liability insurance policies
being maintained for the Properties as of the Effective Date, which are true and
complete in all material respects. The parties hereto acknowledge and agree that
the insurance policies which will be maintained for the Properties as of the
Closing Date may not be the same as the insurance policies which are currently
being maintained for the Properties as of the Effective Date, but Transferor
represents that the insurance policies which will be maintained for the
Properties through the Closing Date will afford substantially the same coverage
as the insurance policies then being maintained for other properties directly or
indirectly owned by Transferor which are similar to the Properties.

4.20     MRO Ground Lease. Transferor has delivered to Transferee a copy of the
MRO Ground Lease, which is true and complete in all material respects. The MRO
Ground Lease is in full force and effect. Mid Rivers Land I Owner has not sent
or received any written notice of default under the MRO Ground Lease. Mid Rivers
Land I Owner has not voluntarily or

 

17

 

22452514v30



involuntarily, by operation of law or otherwise, assigned, transferred,
encumbered, hypothecated, pledged or granted a security interest in the MRO
Ground Lease.

Each of the representations and warranties contained in this Article IV (as the
same may be updated in the Bringdown Certificate delivered in accordance with
Section 6.1(c)) are acknowledged by Transferor to be material and to be relied
upon by Transferee in proceeding with this transaction, and (except for any
representation or warranty set forth in the Bringdown Certificate which is
updated as of the Closing Date in accordance with the terms of Section 6.1(c))
shall be deemed to have been remade by Transferor as of the Closing Date.
Transferor shall promptly notify Transferee, in writing, of any event or
condition known to Transferor which occurs prior to the Closing Date and which
causes a material adverse change in the facts relating to, or the truth of, any
of the above representations or warranties.

Transferor shall not be deemed to be in breach of the representations and
warranties contained in Sections 4.5 or 4.11, as the case may be, with respect
to any Contract(s) or employee matter(s), if Transferee does not assume
responsibility for such Contract(s) or such employee matter(s), respectively,
which violate(s) such representations and warranties, and none of Transferee,
any Property Owner or any Property would otherwise be bound thereby or have any
liability with respect thereto on or after the Closing Date.

Except with respect to (i) any claims or actions arising out of any breach of
covenants, agreements, indemnities, representations or warranties expressly set
forth herein, (ii) any claims or actions for which a Property Owner has
liability insurance coverage, in which case the release set forth herein shall
not include any amounts which are actually received from the applicable
insurance company for such claim or action or the right of the Property Owners
to seek reimbursement under such policies, and (iii) any claims or actions for
fraud on the part of Transferor or any Property Owner or any of their respective
affiliates, Transferee, for itself and its agents, affiliates, successors and
assigns, hereby releases and forever discharges Transferor and each Transferor
Related Party and their respective successors and assigns from any and all
rights, claims and demands at law or in equity, whether known or unknown at the
time of this Agreement, which Transferee has or may have in the future, arising
out of the physical, environmental, economic or legal condition of any Property,
or any tax, legal, economic or financial matters or condition relating to the
Property Owners or the Contributed Interests.

Notwithstanding anything to the contrary set forth in this Agreement,
(x) Transferee hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity or under this Agreement, in the event
Closing occurs, to make a claim against Transferor for damages that Transferee
may incur, or to rescind this Agreement and the transactions contemplated
hereby, as the result of any of Transferor’s representations or warranties in
this Article IV being untrue, inaccurate or incorrect if, to Transferee’s Actual
Knowledge and/or CBL OP’s Actual Knowledge, such representation or warranty
shall be untrue, inaccurate or incorrect at the time of Closing and Transferee
shall nevertheless proceed with Closing hereunder, and (y) without limiting the
provisions of Section 13.4, Transferor’s liability for breach of any
representations or warranties of Transferor contained in this Article IV, any

 

18

 

22452514v30



Closing Document, and/or in any other document executed by Transferor pursuant
to this Agreement, including any instruments delivered at Closing, shall be
deferred until such claims equal or exceed Three Hundred Seventy Five Thousand
and No/100 Dollars ($375,000.00) in the aggregate (to be valued and paid from
the first dollar of loss in the event that such aggregate amount is exceeded),
and Transferor’s aggregate liability for all claims arising out of any such
covenants, representations and warranties shall not exceed Seven Million Five
Hundred Thousand and No/100 Dollars ($7,500,000.00).

For purposes of this Agreement, whenever a determination is being made as to the
impact or effect on the business operations, financial condition, results of
operations, or on any other aspect, of a Property or Property Owner, (x) Mid
Rivers Mall Owner, Mid Rivers Land I Owner and Mid Rivers Land II Owner, and
their respective Properties, shall be taken as a whole, and (y) West County Mall
Owner and L&T Owner, and their respective Properties, shall be taken as a
whole).

ARTICLE V

Transferee’s Representations and Warranties

Each of CBL OP and Transferee represents and warrants, jointly and severally, to
Transferor as follows as of the Effective Date and (except with respect to any
representation or warranty set forth in the certificate delivered at Closing
which is updated as of the Closing Date in accordance with the terms of Section
8.1(a)) as of the Closing Date:

 

 

5.1

Authority.

(a)             Transferee is a Delaware limited liability company duly formed
or organized, validly existing and in good standing under the laws of the state
of its organization and Transferee is qualified to do business in the states in
which it presently conducts its business. Transferee has not existed or operated
under any name other than CW Joint Venture, LLC. Transferee has made all filings
necessary in the states in which it presently conducts its business to so
conduct its business, except to the extent such failure would not have a
material adverse effect on the business operations, financial conditions or
results of operations of Transferee. Transferee has the full limited liability
company right, power and authority to enter into this Agreement, the Closing
Documents, and all other documents contemplated hereby, and to consummate the
transaction contemplated by this Agreement, the Closing Documents and such other
documents. All requisite partnership, limited liability company and corporate,
as applicable, action have been taken by Transferee to authorize the execution
and delivery of this Agreement, and will be taken by Transferee prior to the
Closing to authorize the execution and delivery of the instruments referenced
herein and the consummation of the transactions contemplated hereby. Each of the
Persons signing this Agreement, the Closing Documents and the other documents
contemplated by this Agreement on behalf of Transferee has the legal right,
power and authority to bind Transferee.

 

19

 

22452514v30



(b)             CBL OP is a Delaware limited partnership duly formed or
organized, validly existing and in good standing under the laws of the state of
its organization and CBL OP is qualified to do business in the states in which
it presently conducts its business. CBL OP has made all filings necessary in the
states in which it presently conducts its business to so conduct its business,
except to the extent such failure would not have a material adverse effect on
the business operations, financial conditions or results of operations of CBL
OP. CBL OP has the full limited partnership right, power and authority to enter
into this Agreement, the Closing Documents and all other documents contemplated
hereby, and to consummate the transaction contemplated by this Agreement, the
Closing Documents and such other documents. All requisite partnership, limited
liability company and corporate, as applicable, action have been taken by CBL OP
to authorize the execution and delivery of this Agreement, and will be taken by
CBL OP prior to the Closing to authorize the execution and delivery of the
instruments referenced herein and the consummation of the transactions
contemplated hereby. Each of the Persons signing this Agreement, the Closing
Documents and the other documents contemplated by this Agreement on behalf of
CBL OP has the legal right, power and authority to bind CBL OP.

5.2 No Conflicts. The execution, delivery and performance by each of Transferee
and CBL OP of this Agreement and the instruments referenced herein and the
transaction contemplated hereby will not conflict with, or with or without
notice or the passage of time or both, (i) result in a breach of, violation of,
or constitute a default under the Original Operating Agreement or the Amended
and Restated Operating Agreement, or any material term or provision of any
articles of formation, certificate of incorporation, bylaws, certificate of
limited partnership, certificate of limited liability company, partnership
agreement (oral or written) (including any designation supplemental thereto),
limited liability company agreement (oral or written) (including any designation
supplemental thereto) or other operating agreement (oral or written) (including
any designation supplemental thereto), as applicable, of Transferee or CBL OP,
or (ii) result in a breach of, violation of, or constitute a default under any
material term or provision of any indenture, deed of trust, mortgage, contract,
agreement, judicial or administrative order or Law applicable to Transferee or
CBL OP, or by which Transferee, CBL OP or their respective assets are bound.

5.3 Consents; Binding Obligations. No approval or consent (other than those
which have already been obtained and have not been revoked) from any Person is
required for each of Transferee and CBL OP to execute, deliver or perform this
Agreement, the Closing Documents or the other instruments contemplated hereby,
or for Transferee and CBL OP to consummate the transactions contemplated hereby.
Each of Transferee and CBL OP has obtained all necessary consents, approvals and
authorizations of third parties in order to effect the admission of Transferor
as a Preferred Member of Transferee holding the Preferred Membership Interests.
This Agreement, the Closing Documents and all other documents required hereby to
be executed by Transferee and/or CBL OP are and shall be valid, legally binding
obligations of, and enforceable against, Transferee and CBL OP, respectively, in
accordance with their terms.

 

20

 

22452514v30



5.4 No Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under Federal or state bankruptcy law is pending against or
contemplated (or, to Transferee’s Actual Knowledge and/or to CBL OP’s Actual
Knowledge, threatened) by or against Transferee, CBL OP or any general partner
of CBL OP.

5.5 No Liens. CBL OP is the sole member of Transferee and owns, and will own
upon the closing under the CBL Contribution Agreement, the Common Membership
Interests, which constitute 100% of the authorized, issued and outstanding
common units and voting interests in Transferee, free and clear of any Lien of
any nature whatsoever. No preferred interests in Transferee are authorized,
issued or outstanding other than the Preferred Membership Interests to be issued
to Transferor pursuant to this Agreement, and upon the consummation of the
transactions contemplated herein, Transferor will be the owner of 100% of the
Preferred Membership Interests, which will, immediately following the issuance
thereof, constitute 100% of the authorized, issued and outstanding preferred
units in Transferee, free and clear of any Liens of any nature whatsoever. The
Preferred Membership Interests and the Common Membership Interests will,
immediately following the issuance of the Preferred Membership Interests,
constitute 100% of the authorized, issued and outstanding voting and economic
interests in Transferee.

5.6 No Legal Proceedings. There are no actions, suits, proceedings or
investigations before any court or governmental authority pending or, to
Transferee’s Actual Knowledge and/or CBL OP’s Actual Knowledge, threatened
against Transferee or CBL OP which, if determined adversely to Transferee or CBL
OP, could reasonably be expected to have (a) an adverse effect on Transferee’s
or CBL OP’s ability to perform its obligations hereunder, or (b) a material
adverse effect on Transferee’s or CBL OP’s business operations, financial
condition or results of operations (a “Material Adverse Effect”). Neither
Transferee nor CBL OP is a party to or otherwise bound by any consent decree,
judgment, other decree or order, or settlement agreement which could reasonably
be expected to have (i) an adverse effect on Transferee’s or CBL OP’s ability to
perform its obligations hereunder, or (ii) a Material Adverse Effect.

5.7 No Preemptive Rights. Except as set forth in Schedule 5.7 attached hereto,
no Person has any conditional or unconditional right and/or option (including,
without limitation, a right of first refusal or right of first offer) to
purchase any Membership Interests in Transferee. Except for this Agreement,
there are no subscriptions, options, warrants, calls, rights, convertible
securities or other agreements or commitments of any character obligating
Transferee or CBL OP or any of their respective affiliates to issue, transfer or
sell, or cause the issuance, transfer or sale of, any equity interests (whether
common or preferred or otherwise) or other securities (whether or not such
securities have voting rights) of Transferee. Except for this Agreement and the
Amended and Restated Operating Agreement, neither Transferee nor CLB OP is a
party to any written agreements or understandings among Persons with respect to
the voting or transfer of

 

21

 

22452514v30



any Membership Interests to which Transferor, any Property Owner, Transferee or
CBL OP would be subject on or after the Closing Date.

5.8 No Repurchase Obligations. Except as set forth in Schedule 5.8 attached
hereto, there are no outstanding contractual obligations of Transferee to
repurchase, redeem or otherwise acquire any Membership Interests or other
ownership interests in Transferee.

5.9 Organizational Documents. True and complete copies of the certificate of
formation of Transferee and the Original Operating Agreement as in effect on the
Effective Date and on the Closing Date immediately prior to Closing have been
delivered to Transferor.

5.10     Certain Tax Matters. Transferee was formed on July 17, 2007. Transferee
has not filed, and shall not file, an election to be taxed other than as a
disregarded entity or a partnership for Federal income tax purposes. Transferee
is not a continuation of another partnership within the meaning of Section 708
of the Code and the Regulations promulgated thereunder. Transferee has never
conducted, and does not currently conduct, any business operations (nor has
Transferee owned any assets), except for entering into the CBL Contribution
Agreement.

5.11     CBL Contribution Agreement. Transferee has delivered to Transferor true
and complete copies of the CBL Contribution Agreement and all documents
(including, without limitation, any organizational documents of any Person)
delivered at or in connection with the “Closing” under and as defined in the CBL
Contribution Agreement.

5.12     Not a Prohibited Person. (a) Neither Transferee nor CBL OP is a
Prohibited Person; (b) to Transferee’s Actual Knowledge and/or to CBL OP’s
Actual Knoweldge, none of their investors, affiliates or brokers or other agents
(if any), acting or benefiting in any capacity in connection with this Agreement
is a Prohibited Person; and (c) to Transferee’s Actual Knowledge and/or to CBL
OP’s Actual Knowledge, the assets owned by Transferee and CBL OP are not the
property of, and are not beneficially owned, directly or indirectly, by a
Prohibited Person, nor are any of such assets the proceeds of specified unlawful
activity as defined by 18 U.S.C. §1956(c)(7).

5.13     ERISA. None of the assets of Transferee or CBL OP constitutes assets of
any “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, a “plan” within the meaning
of Section 4975 of the Code, or a Person deemed to hold “plan assets” within the
meaning of 29 C.F.R. 2510.3-101 of any such employee benefit plan or plans.

Each of the representations and warranties contained in this Article V (as the
same may be updated in the certificate delivered in accordance with Section
8.1(a)) are acknowledged by each of Transferee and CBL OP to be material and to
be relied upon by Transferor in proceeding with this transaction, and (except
for any representation or warranty set forth in such certificate which is
updated as of the Closing Date in accordance with the terms of Section 8.1(a))
shall be

 

22

 

22452514v30



deemed to have been remade jointly and severally by each of Transferee and CBL
OP as of the Closing Date. Transferee and CBL OP shall promptly notify
Transferor, in writing, of any event or condition known to Transferee or CBL OP
which occurs prior to the Closing Date and which causes a material adverse
change in the facts relating to, or the truth of, any of the above
representations or warranties.

ARTICLE VI

Additional Undertakings

6.1 Covenants. Until the earlier of Closing or the termination of this
Agreement, Transferor undertakes and agrees as follows:

(a)             Transferor shall cause each Property to be operated and
maintained, shall perform or cause to be performed all of its and any Property
Owner’s obligations (including obligations under the Existing Loan Documents,
the Contracts, the REAs, the Tenant Leases and the MRO Ground Lease), and shall
timely make or cause to be made any required payments relating to such Property
in a professional manner, in each case, in accordance, in all material respects,
with Transferor’s and the applicable Property Owner’s past practice and all
applicable Laws. Transferor shall cause each Property Owner to maintain in
existence all material licenses, permits and approvals, if any, in its name
necessary to the continuing ownership, operation and maintenance of the
Properties.

(b)             Subject to Section 6.1(c), without Transferee’s prior written
approval, which may be withheld in Transferee’s sole and absolute discretion,
neither Transferor nor any Property Owner shall directly or indirectly (i) sell,
contribute or assign any of the Contributed Interests or any of the Properties
or any part thereof, (ii) cause any voluntary mortgage, deed of trust or Lien
(other than the Permitted Exceptions) to be placed of record against any of the
Contributed Interests or any of the Properties or any part thereof, (iii)
subject to Section 2.2, take any action which would modify the status of title
to (or the legal description of) any Property as shown on any Title Commitment,
(iv) subject to Section 2.2, take any action which would adversely affect
Transferee’s ability to obtain any Title Policy in accordance with Section
7.1(a), (v) enter into any agreement to do any of the foregoing, or (vi) cause
or permit any Property Owner to do any of the foregoing.

(c)             Without Transferee’s prior written approval (not to be
unreasonably withheld, delayed or conditioned, except that Transferee may
withhold its consent in its sole discretion to any proposed Tenant Lease which
is not consistent with the Approved Transactions Guidelines), Transferor shall
not (i) enter into any new (or extend, renew or replace any existing) lease,
agreement, service contract, employment contract, permit or obligation affecting
any Property which would be binding upon Transferee or any Property Owner after
the Closing, or (ii) terminate any Tenant Lease, the MRO Ground Lease or
Continuing Contract, or otherwise materially amend, supplement or modify any of
the foregoing (provided, however, that nothing in the foregoing clauses (i) or
(ii) shall prohibit Transferor or any Property Owner from (A) entering into a
Tenant Lease if such Tenant Lease is with a reasonably creditworthy Tenant on

 

23

 

22452514v30



terms substantially consistent with those set forth on Schedule 6.1(c) attached
hereto (the “Approved Transactions Guidelines”) (i.e., within 10% of the
applicable base rent set forth in the Approved Transactions Guidelines), or (B)
extending or renewing the term of any Tenant Lease or the MRO Ground Lease, or
expanding the space demised by any Tenant Lease or the MRO Ground Lease, or
otherwise amending any Tenant Lease or the MRO Ground Lease, if such extension,
renewal, expansion or amendment is (I) pursuant to an existing option in such
Tenant Lease or the MRO Ground Lease, as the case may be, or (II) in the case of
a Tenant Lease only, on terms substantially consistent with those set forth on
the Approved Transactions Guidelines (i.e., within 10% of the applicable base
rent set forth in the Approved Transactions Guidelines); in the case of each of
clauses (A) and (B), without Transferee’s consent, and Transferor and the
Property Owners shall have the right to do any of the foregoing without
Transferee’s consent), (iii) change, alter, file for, pursue, accept or obtain
any zoning, land use permit or other development approval or entitlement related
to the Properties, (iv) consent to the inclusion of any Property in any special
district, (v) commence any action, suit or proceeding against a defaulting
anchor Tenant or any other Tenant under a Tenant Lease involving more than
25,000 square feet of gross leaseable area, or (vi) cause or permit any Property
Owner to do any of the foregoing; provided, however, that Transferor may enter
into, or cause any Property Owner to enter into, any service or similar contract
without Transferee’s approval if such contract is entered into in the ordinary
course of Transferor’s or such Property Owner’s business and is terminable
without penalty or premium on not more than 30 days’ notice from Transferor or
such Property Owner. Transferee shall respond to any request for consent under
this Section 6.1(c) within 5 Business Days of its receipt of a written request
for such consent together with a copy of the document (or a summary of all
material terms) for which such consent is being requested. In the event that
Transferee fails to respond within such 5 Business Day period, Transferee shall
be deemed to have consented to such request. At Closing, Transferor shall
deliver to Transferee an updated representation certificate (the “Bringdown
Certificate”), pursuant to which Transferor shall provide, and represent and
warrant to Transferee as to, updated versions of each of the representations and
warranties set forth in Article IV, all updated as of the Closing Date (or such
other date as may be specified in Article IV). Transferee’s obligation to
consummate the transaction contemplated by the Agreement shall remain subject to
the satisfaction of, or waiver by Transferee of, the condition set forth in
Section 7.1(b).

(d)             Neither Transferor nor any Property Owner shall (other than
security deposits and first month’s rent received at the commencement of the
term of a Tenant Lease or the MRO Ground Lease), accept any rent from any Tenant
or under the MRO Ground Lease for more than one month in advance of the payment
date.

(e)             Except as set forth in Section 6.1(c), Transferor and each
Property Owner shall have the right to commence or prosecute any action, suit or
proceeding against a defaulting Tenant or MRO Ground Tenant or any defaulting
vendor under any Continuing Contract so long as the commencement and prosecution
of such action, suit or proceeding is consistent with Transferor’s or the
applicable Property Owner’s past practice.

 

24

 

22452514v30



(f)              Transferor shall not elect, and no Property Owner shall file an
election, to treat any Property Owner as other than as a disregarded entity (as
described in Section 301.7701-3(b)(1)(ii) of the Treasury Regulations) for
Federal, state or local income tax purposes.

(g)             Transferor shall maintain, or cause to be maintained, casualty
and general commercial insurance coverage for the Properties similar to the
insurance coverage maintained for other properties directly or indirectly owned
by Transferor which are similar to the Properties.

(h)             Transferor shall not, and shall cause the Property Owners not
to, settle any proceedings with respect to the payment of real property taxes or
assessments for any of the Properties with respect to (i) the tax year in which
the Closing Date occurs and each tax year thereafter, and (ii) any tax year
preceding the tax year in which the Closing Date occurs in a manner that would
have a material adverse effect on Transferee after the Closing Date; provided,
that the foregoing shall not prohibit Transferor from commencing and/or
pursuing, or causing any Property Owner to commence and/or to pursue, any tax
proceedings with respect to the payment of real property taxes or assessments in
the ordinary course of business.

(i)              Transferor shall, or shall cause the applicable Property Owner
to, provide Transferee with (i) a copy of any written notice of default given or
received by Transferor or any Property Owner under any material Tenant Lease,
any Existing Mortgage Loan, any REA or the MRO Ground Lease, and (ii) notice of
any litigation (other than litigation covered by insurance) actually commenced
by or against Transferor (with respect to the Property Owners or the Properties)
or any Property Owner, (iii) notice of any arbitration or governmental
proceeding instituted against any Property Owner, and (iv) a copy of any written
notice of eminent domain or condemnation proceedings received by Transferor or
any Property Owner. On the Closing Date, Transferor shall, or shall cause the
applicable Property Owner to, provide Transferee with a list of all outstanding
litigation (including litigation covered by insurance) against Transferor (with
respect to the Property Owners or the Properties) or any Property Owner.

(j)              Notwithstanding the provisions of the Access Agreement, from
and after the Effective Date, upon reasonable prior notice to Transferor,
Transferee shall have the right, during normal business hours, to interview the
Tenants under Tenant Leases, the holders of the Existing Mortgage Loans (but
only to the extent necessary for Transferee to comply with its obligations under
Section 6.9) and the counterparties to the REAs; provided, that Transferor shall
have the right to have a representative of Transferor present at all such
interviews. The parties shall reasonably cooperate to facilitate such interviews
and such participation.

(k)             Each of Transferor and Transferee hereby agrees that, between
the Effective Date and Closing, each shall keep the other reasonably informed
(and shall establish procedures to keep the other reasonably informed) of
matters relating to the operation and leasing of the Properties and satisfaction
of any conditions precedent to Closing hereunder. Each of Transferor and
Transferee shall cooperate with each other to cause any employees of

 

25

 

22452514v30



Transferor or its affiliates which are officers or directors of the Community
Improvement District relating to the Mid Rivers Mall Property to be replaced
with employees of Transferee of its affiliates as of the Closing Date.

6.2 Actions by Property Owners. Except as otherwise expressly permitted by this
Agreement, prior to Closing or termination of this Agreement, without the prior
written consent of Transferee (which consent may be withheld in Transferee’s
sole and absolute discretion), Transferor shall not, and shall not cause or
permit any Property Owner to:

(a)             issue, sell, dispose of, or agree to issue, sell, or dispose of,
any equity interests, or any debt or any securities convertible into or
exchangeable for equity interests in any Property Owner;

(b)             purchase, redeem or otherwise acquire or retire, or offer to
purchase, redeem or otherwise acquire or retire, any equity interests in any
Property Owner, if as a result of any of the foregoing, Transferor would fail to
be able to contribute all of the Contributed Interests to Transferor in
accordance with the terms of this Agreement;

(c)             incur, or become contingently liable with respect to, any new or
additional indebtedness or enter into any guarantee of any indebtedness or issue
any debt securities, other than trade payables in the ordinary course of
business consistent with past practices;

(d)             acquire, or agree to acquire, by merging or consolidating with,
or by purchasing a substantial direct or indirect equity interest in or a
substantial portion of the assets of, or by any other manner, any business or
any Person;

(e)             mortgage or otherwise voluntarily place a Lien on any of the
Properties, unless such Lien is discharged or bonded over on or prior to the
Closing Date;

(f)              acquiesce in or admit liability with respect to any claim
against it, or, except in the ordinary course of business, waive, surrender or
compromise any claim it possesses unless any liability arising from such
admission, compromise or settlement is fully discharged on or prior to the
Closing Date or as to which no Property Owner would have liability after the
Closing Date;

(g)             commence, or allow to be commenced, on any Property Owner’s
behalf, any material action, suit or proceeding affecting any Property Owner or
with respect to all or any portion of any Property or any Contributed Interests,
except in the ordinary course of business or as contemplated in Section 6.1(e);

(h)             commence, or allow to be commenced (other than by a Tenant or
MRO Leasehold Owner) any capital improvements or material renovations or
alterations to any Property, except as may be (i) required by applicable law,
any Tenant Lease, the MRO Ground

 

26

 

22452514v30



Lease, a holder of any Existing Mortgage Loan, or any REA, or (ii) set forth in
the budgets delivered to Transferee by Transferor in connection with
Transferee’s due diligence of the Contributed Interests; or

(i)              be listed for direct or indirect sale or transfer; and
Transferor shall not, and shall not cause or permit any Property Owner to,
negotiate for the same, other than to Transferee.

6.3 Termination of Contracts. Transferee agrees to use commercially reasonable
efforts to communicate with all vendors under the Contracts and to consider in
good faith continuing the terms of such Contracts, provided, that for any
Contracts which are national contracts or which require the consent of the other
party thereto to any change-of-control in the applicable Property Owner, if
Transferee so elects, Transferee shall negotiate with such contract parties to
continue the terms of such Contracts pursuant to a separate agreement with the
applicable counterparty to such Contract. Transferor agrees to terminate (or
cause any Property Owner to terminate) by written notice to the other party
thereto, effective as of Closing (or as soon as possible after Closing if
termination as of Closing is not possible under the terms of such Contracts),
any of the Contracts specifically identified in Schedule 6.3 attached hereto or
any other Contract that Transferee requests Transferor prior to Closing to
terminate. Transferor shall furnish Transferee with copies of all notices of
termination given by Transferor pursuant to this Section 6.3, each of which
notices shall be delivered to the addressee thereof promptly after Transferor’s
receipt of Transferee’s request to terminate the related Contract. With respect
to any Contracts which Transferee timely requires to be terminated, Transferee
shall pay all termination costs, fees and/or expenses related thereto (together
with all other fees, amounts, costs and expenses due under the terms of such
Contracts whether or not due and payable on or prior to Closing); provided,
however, that, Transferor shall pay such costs, fees and expenses to the extent
related to the termination of (a) any Contract between a Property Owner and its
affiliate, (b) any Contract that is a national contract, and (c) any Contract
that provides that a change-of-control in a Property Owner must be consented to
by any party to such Contract, but only if Transferee desires to continue the
terms of such Contract and such consent cannot be obtained.

6.4 Casualty Damage/Condemnation. Notwithstanding anything to the contrary set
forth in this Agreement, if, prior to Closing, (a) either (i) Fifteen Million
and No/100 Dollars ($15,000,000.00) or more of damage is caused to any one
Property or (ii) Twenty-Five Million and No/100 Dollars ($25,000,000.00) or more
of damage is caused to any one or more of the Properties in the aggregate, in
each case as a result of any earthquake, hurricane, tornado, flood, landslide,
fire, act of war, terrorism, terrorist activity or other casualty, or (b) either
(i) any portion or portions of any one Property having an aggregate fair market
value equal to or greater than Fifteen Million and No/100 Dollars
($15,000,000.00) or (ii) any portion or portions of any one or more of the
Properties having an aggregate fair market value equal to or greater than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), in each case, is taken
(or is threatened to be taken) under the power or threat of eminent domain
(temporarily or permanently), (c) material access to any Property or a material
portion of the parking of any

 

27

 

22452514v30



Property is destroyed as a result of a casualty or taking (or threatened taking)
under the power or threat of eminent domain (temporarily or permanently), or (d)
any portion of any Property is rendered untenantable as a result of a casualty
or taking (or threatened taking) under the power or threat of eminent domain
(temporarily or permanently) such that, with respect to clauses (c), or (d), the
use of the balance of any Property is materially impaired for a material period
of time, and such impairment would have a material adverse effect on the
business operations, financial condition or results of operations of the
Properties, the Contributed Interests, and the Property Owners, taken as a
whole, then, in any such event, Transferee may elect to terminate this Agreement
by giving written notice to Transferor of its election to terminate this
Agreement (a “Material Event Termination Notice”), on or before the 10th day
after Transferee receives written notice of such destruction, taking or
threatened taking. If Transferee does not give (or has no right to give) a
Material Event Termination Notice within such 10 day period, then (i) this
transaction shall close as set forth in this Agreement, (ii) Transferee shall
pay the full Contributed Interests Value (subject to clause (iv) below), (iii)
to the extent not automatically assigned indirectly to Transferee by the making
of the Contribution to Transferee, Transferor shall assign (or cause the
applicable Property Owner to assign) to Transferee the proceeds of any insurance
policies payable to Transferor or the applicable Property Owner (or shall assign
the right or claim to receive such proceeds after Closing), or Transferor’s or
the applicable Property Owner’s right to or portion of any condemnation award
(or payment in lieu thereof), (iv) the amount of any deductible or self-insured
or uninsured amount and any portion of the insurance proceeds or condemnation
awards distributed to any direct or indirect equity owner of any Property Owner
shall be a credit against the Contributed Interests Value in accordance with
Section 10.1(h), and any proceeds from rent or business interruption insurance
allocable to the period from and after the Closing Date (less any deductibles
allocable to such periods) shall be retained by the applicable Property Owner
(or Transferor shall receive a credit for the portion of any such proceeds (less
any such deductibles) not so retained by the applicable Property Owner). If an
event described in the first sentence of this Section 6.4 shall occur, and
Transferee timely delivers a Material Event Termination Notice with respect to
such event pursuant to this Section 6.4, Transferee shall pay all cancellation
charges, if any, of Escrow Agent and the Title Company, and this Agreement shall
be of no further force or effect and none of the parties shall have any further
rights or obligations hereunder (other than pursuant to any provision which
expressly survives the termination of this Agreement). Transferor shall not
settle or compromise any insurance claim or condemnation action without the
prior written consent of Transferee (not to be unreasonably withheld, delayed or
conditioned), and Transferee shall have the option to participate in any such
claim or action.

6.5 Risk of Loss. Transferor shall retain risk of loss of the Properties until
12:01 a.m. on the Closing Date, after which time the risk of loss shall pass to
Transferee and Transferee shall be responsible for obtaining its own insurance
thereafter.

6.6 Estoppel Certificates. On or before the Closing Date, Transferee shall have
received copies of (a) executed estoppel certificate from each Tenant identified
on Schedule 6.6 attached hereto (each, an “Anchor Tenant”), each in the form
customary for such Anchor Tenant and not

 

28

 

22452514v30



alleging any default by the applicable Property Owner (such estoppel
certificates being the “Anchor Estoppels”), (b) for each Property, executed
estoppel certificates from Tenants other than the Anchor Tenants and that, in
the aggregate, lease at least 75% of the gross leaseable area of such Property
that is occupied by Tenants that are not Anchor Tenants, each in substantially
the form attached hereto as Exhibit A (each, a “Tenant Estoppel”), provided,
that any such Tenant Estoppel shall be accepted as long as it is consistent with
the information set forth in the applicable Tenant Lease, and does not indicate
the continuing existence of an actual material default of the applicable
Property Owner under the applicable Tenant Lease, and (c) for the Mid Rivers
Mall Property, the South County Mall Property and the West County Mall Property,
executed estoppel certificates from each party to the reciprocal easement
agreement (“REA”) encumbering such Property (each such party being an “REA
Party”), each in the form customary for such REA Party and not alleging any
default by the applicable Property Owner (each, an “REA Estoppel”). If a
Tenant’s Tenant Lease prescribes a form of estoppel that is different than the
applicable estoppel form attached to this Agreement, then an estoppel
certificate executed by such Tenant in the form attached to such Tenant Lease
shall be deemed to satisfy the requirements of this Section 6.6 with respect to
such Tenant. Notwithstanding the foregoing, if Transferor is not able to procure
the requisite number of Tenant Estoppels identified in subsection (b) above in
accordance with the terms of this Section 6.6, then Transferor may deliver a
copy of an estoppel certificate (each, a “Transferor’s Estoppel”) executed by
Transferor relating to such Tenant’s Tenant Lease (as the case may be), in
substantially the same form as the applicable Tenant Estoppel (but limited to
Transferor’s Actual Knowledge), in substitution for up to 15% of the gross
leaseable area of the Tenant Estoppels required pursuant to subsection (b)
above. If a Tenant Estoppel is subsequently delivered to Transferee with respect
to any Tenant Lease for which a Transferor’s Estoppel has already been provided,
such Transferor’s Estoppel shall cease to be effective and will be considered
replaced by such Tenant Estoppel. Each of the Estoppel Certificates shall be
dated effective as of no earlier than 45 days prior to the Closing Date. At
Closing, Transferor shall deliver to Transferee each executed original Estoppel
Certificate. The failure of Tenants or REA Parties (or of Tenants, REA Parties
and Transferor, collectively) to deliver Estoppel Certificates sufficient to
satisfy the condition precedent set forth in this Section 6.6 shall cause the
closing condition set forth in Section 7.1(e) to remain unsatisfied, but shall
not give rise to any liability on the part of Transferor, and Transferee’s
rights under such circumstances shall be limited to the rights set forth in
Section 7.2. Notwithstanding the foregoing, any estoppel that alleges the
existence of a material default by Transferor or a Property Owner which remains
uncured past applicable notice and cure periods shall not count towards the
percentage of estoppels required under this Section 6.6.

6.7 Tax Matters. As an inducement for Transferor to enter into the Transaction
Documents (as defined in the Tax Protection Agreement), the Transaction
Documents contain Tax Protection Provisions (as defined in the Tax Protection
Agreement), including provisions that prohibit Transferee from taking certain
actions, and require Transferee to take certain other actions as specifically
set forth in the Tax Protection Agreement and the Transaction Documents.

 

 

6.8

Employees.

 

29

 

22452514v30



(a)             Transferor shall provide, and shall cause the Property Owners to
provide, reasonable opportunities for representatives of Transferee to meet with
such Property Employees as it may desire at reasonable times and upon reasonable
notice, for the purpose of determining which of such Property Employees
Transferee may select to cause the Property Owners, Transferee, CBL OP or an
affiliate of CBL OP (each, a “Transferee Employer”; and collectively, the
“Transferee Employers”) to retain after the Closing Date. Effective as of the
close of business on the day immediately prior to the Closing Date, Transferor
shall cause the termination of all of the Property Employees. Effective as of
the Closing Date, the applicable Transferee Employer shall offer at-will
employment to substantially all of the Property Employees, other than 4
individuals previously identified by Transferor to Transferee (it being
acknowledged by Transferee that Transferor or its affiliates intends to retain
the employment of such 4 individuals) such offer to be for a base salary not
less than that being earned by such employee as of the Effective Date and with
benefits (including bonuses and retirement benefits) consistent with benefits
that CBL OP then provides to its employees in comparable positions at comparable
properties directly or indirectly owned by CBL OP. Subject to the immediately
preceding sentence, the applicable Transferee Employer shall give each Property
Employee who accepts its offer of employment credit for the term of his or her
employment with the relevant Transferor affiliate for purposes of determining
eligibility for vacation and other benefits (including, without limitation, for
purposes of calculating any bonuses for the 2007 fiscal year) accruing from and
after the Closing to the extent relevant under the employment arrangements with
the relevant Transferor affiliate and permitted under applicable law. The
foregoing covenants are made to, and solely for the benefit of, Transferor and
the Property Owners, and none of the Property Employees or any other Persons are
entitled, or shall be deemed to be entitled, to make any claim against
Transferor, Transferee or any of its affiliates, or any other Person, based on
this paragraph or any other provision of this Agreement. The current terms and
conditions of employment of the Property Employees will not be modified, other
than in the ordinary course of business, without the consent of Transferee which
consent shall not be unreasonably withheld.

(b)             Transferee Employer shall be solely responsible for, and hereby
assumes, all costs, expenses and liabilities whatsoever with respect to, any and
all (i) salaries of those Property Employees hired by any Transferee Employer
for the period from and after the Closing Date, (ii) benefits attributable to
the period from and after the Closing Date payable to such Property Employees
and all relevant plan contributions, (iii) benefit continuation and/or severance
payments relating to any such Property Employee that may be payable upon any
termination of employment of such Property Employee from and after the Closing
Date, and (iv) notices, payments (including severance payments, if any, and
payments on account of accrued vacation), fines or assessments due, or other
liabilities or obligations, pursuant to any laws, rules or regulations with
respect to the employment, discharge or layoff of such Property Employees from
and after the Closing Date, including, but not limited to, such liability as
arises under the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§2101 (the “WARN Act”), Section 4980B of the Code (“COBRA”) and any rules or
regulations as have been issued in connection with any of the foregoing.
Transferee, the Transferee Employers and CBL OP

 

30

 

22452514v30



hereby agree to indemnify, defend and hold harmless, jointly and severally,
Transferor and any Transfer Related Party from and against all Losses
(including, without limitation, reasonable attorneys’ fees and expenses) and
other liabilities and obligations incurred or suffered by Transferor or any of
their affiliates as a result of any claim by any such Property Employee that
arises under federal, state or local statute (including, without limitation,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the National Labor Relations Act, the
Equal Pay Act, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and all other
statutes regulating the terms and conditions of employment), under any
regulation or ordinance, under the common law or in equity (including any claims
for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal, arising out of
actions, events or omissions that occurred (or, in the case of omissions, failed
to occur) from and after the Closing Date. Transferor shall be solely
responsible for all costs, expenses and liabilities whatsoever with respect to
any and all notices, payments (including severance payments, if any, and
payments on account of accrued vacation), fines or assessments due, or other
liabilities or obligations, pursuant to any laws, rules or regulations with
respect to the employment, discharge or layoff of Property Employees prior to
the Closing Date, including, but not limited to, such liability as arises under
the WARN Act, COBRA and any rules or regulations as have been issued in
connection with the foregoing. Transferor hereby agrees to indemnify, defend and
hold harmless Transferee and any of its affiliates from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and expenses)
and other liabilities and obligations incurred or suffered by Transferee or any
of its affiliates as a result of any claim by any Property Employee that arises
under federal, state or local statute (including, without limitation, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the National Labor Relations Act, the
Equal Pay Act, the Americans with Disabilities Act of 1990, ERISA, and all other
statutes regulating the terms and conditions of employment), under any
regulation or ordinance, under the common law or in equity (including any claims
for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal, arising out of
actions, events or omissions that occurred (or, in the case of omissions, failed
to occur) prior to the Closing Date. The provisions of this Section 6.8(b) shall
survive Closing.

 

 

6.9

Existing Mortgage Loans; Lender Consents.

(a)             The parties hereto acknowledge and agree that (i) the Mid Rivers
Mall Property and the Mid Rivers Land II Property are subject to the
Cross-Collateralized Mortgage Loan, which has a stated maturity date of July 11,
2011, (ii) the South County Mall Property is subject to the South County
Mortgage Loan, which has a stated maturity date of October 11, 2033, and (iii)
the West County Mall Property is subject to the West County Mortgage Loan, which
has a stated maturity date of April 11, 2033.

 

31

 

22452514v30



(b)             The parties further acknowledge and agree that, under the terms
of the Existing Loan Documents, the consent of each of the lenders thereunder
(the “Existing Lenders”; and each, an “Existing Lender”) is required in order to
consummate the transactions contemplated herein. Transferor shall contact the
Existing Lenders to enable Transferee and CBL OP to obtain each Existing
Lender’s consent (each, a “Lender Consent”; and collectively, the “Lender
Consents”) on or prior to the Closing Date, to the following:

(i)              the transfer of the Contributed Interest for the applicable
Property to Transferee;

(ii)             subject to Section 6.9(d), modifications to the applicable
Existing Loan Documents to reflect the new organizational structure of the
borrower thereunder which the applicable Existing Lender may require or permit;

(iii)            the substitution of CBL OP or CBL REIT (as each Existing Lender
may require) as substitute guarantor or indemnitor in place of any and all
existing guarantor(s) and indemnitor(s) under the Assumed Guaranties related to
the South County Mortgage Loan and the West County Mortgage Loan on terms not
materially more onerous than those set forth in the Assumed Guaranties related
to the South County Mortgage Loan and the West County Mortgage Loan,
respectively; provided, that, and notwithstanding anything to the contrary
contained in this Agreement, each of CBL OP and Transferee hereby acknowledges
and agrees that, if any Existing Lender shall refuse to accept CBL OP or CBL
REIT as substitute guarantor or indemnitor with respect to any or all of such
Assumed Guaranties relating to escrows or reserves required to be maintained
pursuant to the applicable Existing Loan Documents, then CBL OP shall post, or
shall cause to be posted, such cash or other collateral as may be required by
such Existing Lender in respect of such escrows or reserves;

(iv)            the addition of CBL OP or CBL REIT (as Lender may require) as a
substitute/additional guarantor or indemnitor under the Assumed Guaranties
related to the Cross-Collateralized Mortgage Loan (but only with respect only to
matters relating to acts or omissions relating to the Mid Rivers Mall Property
and the Mid Rivers Land II Property and the portion of the indebtedness
allocable to the Mid Rivers Mall Property and the Mid Rivers Land II Property)
on terms not materially more onerous than those set forth in the Assumed
Guaranties related to the Cross-Collateralized Mortgage Loan; provided, that,
and notwithstanding anything to the contrary contained in this Agreement, each
of CBL OP and Transferee hereby acknowledges and aggress that, if the Existing
Lender under the Cross-Collateralized Mortgage Loan shall refuse to accept CBL
OP or CBL REIT as substitute/additional guarantor or indemnitor with respect to
any or all of such Assumed Guaranties relating to escrows or reserves required
to be maintained for the Mid Rivers Land Property or the Mid Rivers Land II
Property pursuant to the applicable Existing Loan Documents, then CBL OP shall
post, or shall cause to be posted, such cash or other collateral as may be
required by such Existing Lender in respect of such escrows or reserves (but CBL
OP shall have no obligation to post, or to

 

32

 

22452514v30



cause to be posted, any cash or other collateral in respect of any escrows or
reserves other than those maintained or which may be required to be maintained
pursuant to the Assumed Guaranties). If the foregoing limitation on the scope of
CBL OP or CBL REIT’s guaranty or indemnity cannot be obtained directly from the
applicable Existing Lender, then the foregoing limitation may be achieved
through a reimbursement and indemnification agreement between Transferor and CBL
OP or CBL REIT, as the case may be, in form reasonably satisfactory to
Transferor and CBL OP or CBL REIT, as the case may be;

(v)             replacing any cash escrows and reserves maintained under the
West County Mortgage Loan and the Cross-Collateralized Mortgage Loan (in the
case of the Cross-Collateralized Mortgage Loan, only to the extent such escrows
and reserves relate to the Mid Rivers Mall Property or the Mid Rivers Land II
Property or the obligations of Mid Rivers Mall Owner or Mid Rivers Land II
Owner) (but CBL OP shall have no obligation to post, or to cause to be posted,
any cash or other collateral in respect of any escrows or reserves other than
those maintained or which may be required to be maintained pursuant to the
Assumed Guaranties);

(vi)            the termination of the existing property and leasing managers
for the applicable Property and substituting new property and leasing managers
therefor, and the terms and conditions pursuant to which such new property and
leasing managers shall provide their respective services (it being acknowledged
by Transferee and CBL OP that the fees of any affiliated property and leasing
managers shall be subordinated to the applicable Existing Mortgage Loan); and

(vii)           the full release of Transferor or its affiliates as guarantor(s)
and indemnitor(s) under the Assumed Guaranties related to the South County
Mortgage Loan, the West County Mortgage Loan and the Cross-Collateralized
Mortgage Loan to the extent relating to acts or omissions relating to the Mid
Rivers Mall Property and/or the Mid Rivers Land II Property (and the portion of
the indebtedness allocable to the Mid Rivers Mall Property and/or the Mid Rivers
Land II Property); provided, however, that if any existing guarantor or
indemnitor cannot be fully released from the Assumed Guaranties related to the
South County Mortgage Loan, the West County Mortgage Loan and/or, subject to
Section 6.10, the Cross-Collateralized Mortgage Loan, then (i) Transferee and
(ii) CBL OP or CBL REIT (whichever of CBL OP and CBL REIT is the substitute or
additional guarantor, as the case may be) shall, jointly and severally,
indemnify, protect, hold harmless and, if requested by Transferor in
Transferor’s sole and absolute discretion, defend (with counsel of Transferee’s
choosing, subject to Transferor’s consent, not to be unreasonably withheld,
delayed or conditioned) Transferor and the Transferor Related Parties, from any
and all Losses arising under such Assumed Guaranties, except to the extent such
Losses arise under any such Assumed Guaranties with respect to Excluded Recourse
Obligations arising prior to the Closing Date. If Transferee, CBL OP or CBL REIT
is required to assume any Excluded Recourse

 

33

 

22452514v30



Obligations arising prior to the Closing Date, Transferor shall provide an
indemnity to Transferee, CBL OP or CBL REIT, as applicable, for such assumed
Excluded Recourse Obligations arising prior to the Closing Date.

Further, each Lender Consent shall confirm (i) the outstanding principal balance
of the applicable Existing Mortgage Loan, (ii) the monthly debt service payment
amount payable under such Existing Mortgage Loan, and (iii) the escrow balances
related to such Existing Mortgage Loan, in each case, as of the date indicated
in such Lender Consent. The provisions of this Section 6.9(b) shall survive
Closing indefinitely.

(c)             Transferor, Transferee and CBL OP shall use, and shall cause
their affiliates to use, good faith commercially reasonable efforts to obtain
the Lender Consents, including, without limitation, by: (i) promptly delivering
all documents, opinions and agreements customarily required to be delivered in
accordance with the relevant sections of the Existing Loan Documents or as may
otherwise be reasonably required by any of the Existing Lenders, their servicers
or the rating agencies, (ii) promptly completing all assumption application
materials reasonably required by any of the Existing Lenders, their servicers or
the rating agencies, (iii) promptly providing such all organizational, financial
and other background information regarding Transferor, Transferee, CBL OP, CBL
REIT and their affiliates as may be reasonably required by any of the Existing
Lenders, their servicers or the rating agencies; provided, however, that no
party shall have any obligation in connection with obtaining the Lender Consents
to (x) commence any litigation or to incur any material expense (other than
pursuant to Section 6.9(e)), (y) agree to any obligation or liability that is
materially more adverse to such party than the obligations and liabilities set
forth in the Existing Loan Documents, or (z) in the case of Transferee, obtain
any insurance other than insurance maintained (directly or indirectly) by CBL OP
for properties directly or indirectly owned by it that are subject to first
mortgage commercial mortgage backed securities debt. In connection with the
foregoing, Transferee shall, within 5 Business Days of the Effective Date,
deliver to Transferor, (A) customary financial information with respect to CBL
OP and CBL REIT, and (B) a preliminary structure chart containing the
organizational structure of Transferee, CBL OP and CBL REIT, including the
actual names of all entities shown thereon and their respective ownership
percentages.

(d)             Each of Transferee and CBL OP, on behalf of itself and its
affiliates, acknowledges and agrees that the Existing Loan Documents will not be
amended or modified in any respect in connection with the indirect assumptions
thereof, except to the extent the applicable Existing Lender requires or permits
an amendment or modification in connection with the delivery of its Lender
Consent to reflect the transactions described in this Agreement, including,
without limitation, to reflect the new organizational structure of the borrower
under the applicable Existing Loan Documents. Transferor and Transferee shall
reasonably cooperate with each other to effectuate any modifications to the
Existing Loan Documents reasonably required to reflect the new organizational
structure of the borrowers thereunder, provided, that any change that materially
adversely affects any party to an Existing Loan Document shall be

 

34

 

22452514v30



subject to the consent of the party so materially adversely affected. Transferee
and CBL OP shall copy, or cause to be copied, Transferor, and Transferor shall
copy, or cause to copied, Transferee and CBL OP, on all written (including,
e-mail) correspondence to and from any of the Existing Lenders, their servicers
and the rating agencies in connection with the indirect assumption of the
Existing Mortgage Loans.

(e)             Each of Transferee and Transferor shall timely pay to each
Existing Lender one-half of (i) all of such Existing Lender’s costs and expenses
in connection with the issuing its Lender’s Consent, including, without
limitation, all processing fees, application fees, attorneys’ fees, recording
fees, servicer fees, underwriting and rating agency fees, (ii) all of such
Existing Lender’s other out-of-pocket costs and expenses in connection with the
issuing of its Lender’s Consent, and (iii) all assumption or transfer fees, if
any, required by such Existing Lender and/or its servicers (the costs, expenses
and fees described in clauses (i), (ii) and (iii) collectively, the “Assumption
Fees”). CBL OP shall make a cash contribution to Transferee in an amount and as
and when required in order to enable Transferee to timely satisfy its
obligations under this subsection (e). The provisions of this Section 6.9(e)
shall survive Closing.

(f)              In addition, Transferor shall request from the holder of each
Existing Mortgage Loan a statement indicating (i) whether or not such holder has
given any written notice of default under such Existing Mortgage Loan which
remains uncured, and (ii) such other information as may be reasonably requested
by Transferee; provided, however, that actually obtaining any or all of such
statements from any or all of the holders of the Existing Mortgage Loans shall
not be a condition precedent to Closing.

(g)             Notwithstanding anything to the contrary in this Agreement, the
failure of the parties to obtain any or all of the Lender Consents by Closing
(if the parties acted in good faith and used commercially reasonable efforts to
obtain the same) shall not give rise to any liability on the part of (i)
Transferor or any of the Transferor Related Parties to Transferee or CBL OP or
their affiliates, or (ii) Transferee or CBL OP to Transferor or any of the
Transferor Related Parties, in each case, unless such failure is due to a breach
by a party of its obligations hereunder, and the parties’ rights under such
circumstances shall be limited to the rights set forth in Section 7.2 and 8.2,
as applicable.

 

 

6.10

Cross-Collateralized Mortgage Loan.

(a)             The parties hereto acknowledge and agree that, in addition to
the Mid Rivers Mall Property and the Mid Rivers Land II Property, the
Cross-Collateralized Mortgage Loan also encumbers, and is cross-defaulted with,
certain other properties (collectively, the “WALP Properties”) owned by certain
affiliates of Transferor (the “WALP Borrowers”). In order to coordinate and
facilitate the prompt payment of interest and any principal due on the
Cross-Collateralized Mortgage Loan, the parties have agreed that (i) Mid Rivers
Mall Owner and Mid Rivers Land II Owner shall make the required payments of
interest and any principal due on the portion of the Cross-Collateralized
Mortgage Loan allocable to the Mid Rivers Mall Property

 

35

 

22452514v30



and the Mid Rivers Land II Property to Transferor (by wire transfer to an
account designated by Transferor) on the date required under the Cross
Collateralized Mortgage Loan (the “Mid Rivers Loan Payment”), and (ii)
Transferor shall be responsible to make the entire payment of interest and any
principal due on the Cross Collateralized Mortgage Loan.

(b)             Transferor shall promptly notify Transferee of the receipt of
any notice of default from the Existing Lender under the Cross-Collateralized
Mortgage Loan. Transferor agrees to indemnify, protect, hold harmless and, if
requested by Transferee in Transferee’s sole and absolute discretion, defend
(with counsel of Transferor’s choosing, subject to Transferee’s consent, not to
be unreasonably withheld, delayed or conditioned) Transferee, its successors and
assigns, from any and all Losses to the extent arising out of or in connection
with any alleged or actual WALP Borrowers Event of Default, subject to the
following limitations:

(i)              if, as a result of a WALP Borrower Event of Default, the Mid
Rivers Mall Property or the Mid Rivers Land II Property is foreclosed upon (by
power of sale or otherwise) or title thereto is lost by some other legal remedy
exercised by the holder of the Cross Collateralized Mortgage Loan, or is
surrendered to the holder of the Cross Collateralized Mortgage Loan by the Mid
Rivers Mall Owner or the Mid Rivers Land II Property Owner by means of a deed in
lieu of foreclosure, then Transferor shall, (i) within thirty (30) days
thereafter, pay to Transferee (as its sole liability by reason of such
foreclosure or transfer of title) an amount equal to the WALP Maximum Liability
(less any payments received from Existing Lender or any purchaser by Transferee,
CBL OP, Mid Rivers Mall Owner or Mid Rivers Land II Owner in connection with any
such foreclosure, transfer or surrender), and (ii) cause CBL OP, the Transferee,
and any of their respective affiliates to be released from any guarantees given
on account of the Cross-Collateralized Mortgage Loan, or indemnify CBL OP, the
Transferee and any of their respective affiliates to be indemnified from and
against any Loss arising as a result or on account of such guarantees by reason
of such foreclosure or transfer of title.

(ii)             if, as a result of a WALP Borrower Event of Default, any sums
paid or reserved on account of, or otherwise relating to, the Mid Rivers Mall
Property or the Mid Rivers Land II Property are applied by the holder of the
Cross Collateralized Mortgage Loan to pay costs or expenses relating to the WALP
Properties (as opposed to the Mid Rivers Mall Property or the Mid Rivers Land II
Property) (including, without limitation, interest or principal on the portion
of the Cross Collateralized Mortgage Loan allocable to the WALP Properties), or
are otherwise not released when such sums were otherwise due to be released to
Mid Rivers Mall Owner or the Mid Rivers Land II Property Owner absent such WALP
Borrower Event of Default, then Transferor shall promptly pay to Transferee,
within thirty (30) days after demand, any sums so applied or not so released by
such holder (and any amounts so paid by Transferor and subsequently released by
the holder of the Cross Collateralized Mortgage Loan to Transferee, the Mid
Rivers Mall Owner or the Mid Rivers Land II Property Owner, shall be promptly
refunded to Transferor).

 

36

 

22452514v30



(iii)            if, as a result of a WALP Borrowers Event of Default, any
additional sums are required to be paid by the Mid Rivers Mall Owner or the Mid
Rivers Land II Property Owner to the holder of the Cross Collateralized Mortgage
Loan with respect to the Mid Rivers Mall Property or the Mid Rivers Land II
Property, including, without limitation, default interest, late charges,
penalties and costs and expenses of the holder of the Cross Collateralized
Mortgage Loan, or any other amounts are required by the holder of the Cross
Collateralized Mortgage Loan to be posted or deposited on account of the Mid
Rivers Mall Property or Mid Rivers Land II Property, then Transferor shall
promptly pay to Transferee, within thirty (30) days after demand, any additional
sums so paid, posted or deposited by the Mid Rivers Mall Owner or Mid Rivers
Land II Owner (and any amounts so posted or deposited by Transferor, and
subsequently released by the holder of the Cross Collateralized Mortgage loan to
Transferee, the Mid Rivers Mall Owner or the Mid Rivers Land II Property Owner,
shall be promptly refunded to Transferor).

(c)             CBL OP shall promptly notify Transferor of the receipt of any
notice of default from the Existing Lender under the Cross-Collateralized
Mortgage Loan. Upon either (i) receipt by CBL OP or Transferor of notice of a
CBL Cross Default from the Existing Lender, or (ii) the failure of CBL OP to
make the required Mid Rivers Loan Payment, Transferor shall have the right, by
notice to CBL OP, to demand that CBL OP agree in writing (which notice shall
specifically refer to this Section 6.10 and state: “FAILURE TO RESPOND TO THIS
NOTICE AS PROVIDED IN SECTION 6.10 OF THE CONTRIBUTION AGREEMENT SHALL PERMIT
TRANSFEROR TO TAKE ACTIONS ON BEHALF OF TRANSFEREE PURSUANT TO SAID SECTION
6.10), within ten (10) Business Days of receipt of Transferor’s written demand
(or if such date would be later than ten (10) days prior to the expiration of
any applicable cure periods under the Cross Collateralized Mortgage Loan, then
promptly after receipt of such written demand) (the “CBL Cross Default Response
Period”), to remedy any CBL Cross-Default within the applicable cure periods
under the Cross Collateralized Mortgage Loan and provide the indemnity set forth
in subsection (i) below (the “CBL Indemnity”) to make any unpaid Mid Rivers Loan
Payment.

(i)        With respect to any CBL Cross-Defaults, if CBL OP agrees within the
CBL Cross Default Response Period to remedy (within the applicable cure periods
under the Cross Collateralized Mortgage Loan) the CBL Cross-Defaults and to
provide the CBL Indemnity, CBL OP shall, or shall cause Transferee to, proceed
expeditiously and in good faith to remedy the CBL Cross-Defaults. Pursuant to
the CBL Indemnity:

(1)       CBL OP shall, within thirty (30) days after receipt of Transferor’s
written demand, pay to Transferor all default interest and penalties allocable
to the Mid Rivers Mall Property and the Mid Rivers Land II Property, and
Lender’s costs and expenses paid by Transferor as a result of a CBL Cross
Default. In no event shall CBL OP be responsible

 

37

 

22452514v30



for any other Losses incurred by the WALP Borrowers by reason of a CBL Cross
Default; and

(2)       if, as a result of a CBL Cross Default, any sums paid or reserved on
account of, or otherwise relating to, the WALP Properties are applied by the
holder of the Cross Collateralized Mortgage Loan to pay costs or expenses
relating to the Mid Rivers Mall Property or the Mid Rivers Land II Property
(including interest or principal on the portion of the Cross Collateralized
Mortgage Loan allocable to the Mid Rivers Mall Property or the Mid Rivers Land
II Property), or are otherwise not released when such sums were otherwise due to
be released to the applicable WALP Borrower absent such CBL Cross Default, then
CBL OP shall promptly pay to Transferor, within thirty (30) days after demand,
any sums so applied or not so released by such holder (and any amounts so paid
by CBL OP and subsequently released by the holder of the Cross Collateralized
Mortgage Loan to Transferor shall be promptly refunded to CBL OP).

(ii)       With respect to a failure to make a Mid Rivers Loan payment, if CBL
OP agrees to make the Mid Rivers Loan Payment, CBL OP shall make such Mid Rivers
Loan Payment to Transferor within five (5) days after the expiration of the CBL
Cross Default Response Period. The agreement by CBL OP to make the Mid Rivers
Loan Payment shall be a full recourse obligation of CBL OP and shall include the
obligation to pay any additional costs, late charges and default interest which
would have been payable under the Cross Collateralized Mortgage Loan with
respect to the portion of the Cross Collateralized Mortgage Loan applicable to
the Mid River Mall Property or the Mid Rivers Land II Property had CBL OP failed
to make such payment directly to the Existing Lender from the date such payment
was due to the date of the actual payment to Transferor.

(iii)      If (a) CBL OP does not agree within the CBL Cross Default Response
Period to make any unpaid Mid Rivers Loan Payment, or (b) CBL OP fails to make
the Mid Rivers Loan Payment on the date set forth above, then CBL OP shall elect
by notice to Transferor delivered within five (5) days after the expiration of
the applicable periods set forth in (a) and (b) above, either option (A) or
option (B) set forth below, it being agreed that if CBL OP shall fail to deliver
the notice, then CBL OP shall be deemed to have elected option (B):

(A)      CBL OP shall agree that the remaining Mid Rivers Loan Payments and any
other Losses suffered by Transferor or the WALP Borrowers arising from such CBL
Cross Defaults (including, without limitation, any additional costs, late
charges and default interest which would have been payable under the Cross
Collateralized Mortgage Loan had CBL OP failed to make such payment directly to
the Existing Lender)

 

38

 

22452514v30



shall be a full recourse obligation of CBL OP payable by CBL OP on demand by
Transferor or the WALP Borrowers; or

(B)      (1) Transferee and CBL OP shall have the right to transfer and convey
to Transferor, and Transferor shall have the obligation to accept, the Mid
Rivers Mall Property, the Mid Rivers Office Property the Mid Rivers Land I
Property and the Mid Rivers II Property (or, at the election of CBL OP, 100% of
the ownership interests in the Mid Rivers Mall Owner, Mid Rivers Land I Owner,
and Mid Rivers Land II Owner) for the purchase price of One and No/100 Dollar
($1.00) (the “Mid Rivers Transfer Right”), in which event, except as set forth
in subsection (B)(2), CBL OP shall have no further liability under this Section
6.10. If CBL OP shall exercise this option (B), CBL OP shall, or shall cause its
affiliates to, within five (5) Business Days thereafter to deliver to an entity
designated by Transferor title to the Mid Rivers Mall Property, the Mid Rivers
Land I Property and the Mid Rivers Land II Property by such deeds and
assignments as may be reasonably required by Transferor.

(2)       CBL OP shall promptly pay to Transferor, within thirty (30) days after
demand, any sums paid or payable by the WALP Borrowers with respect to the Mid
Rivers Mall Property and the Mid Rivers II Land Property (but excluding any
principal on the portion of the Cross Collateralized Mortgage Loan allocable to
such Properties) for the period between the date of such CBL Cross Default and
the date title to the Mid Rivers Mall Property, the Mid Rivers Land I Property
and the Mid Rivers Land II Property is tendered to Transferor or its designee
pursuant to the Mid Rivers Transfer Right.

(iv)      With respect to any CBL Cross Default that does not relate to the
failure to pay principal and interest due under the Cross Collateralized
Mortgage Loan allocable to the Mid Rivers Mall Property or the Mid Rivers Land
II Property, if (a) CBL OP does not agree within the CBL Cross Default Response
Period to cure any CBL Cross Defaults, or (b) CBL OP fails to remedy such CBL
Cross Defaults by no later than ten (10) days prior to the expiration of any
applicable cure periods under the Cross Collateralized Mortgage Loan, then CBL
OP shall elect by notice to Transferor delivered within five (5) days after the
expiration of the applicable periods set forth in (a) and (b) above either
option (A) or option (B) set forth below, it being agreed that if CBL OP shall
fail to deliver the notice, then CBL OP shall be deemed to have elected option
(A):

(A)      Transferee and CBL shall post with Transferor (and Transferor shall
have the right to post with the lender of the Cross Collateralized Mortgage
Loan), an amount sufficient to purchase all securities or additional collateral
required (or that would be required) to

 

39

 

22452514v30



defease the portion of the Cross Collateralized Mortgage Loan allocated to the
Mid Rivers Mall Property and the Mid Rivers Land II Property, together with all
other costs and expenses that would be payable by the borrower under the Cross
Collateralized Mortgage Loan in connection with a Partial Defeasance (as defined
in the Cross Collateralized Mortgage Loan documents), and Transferor shall do
all things reasonably necessary in cooperation with Transferee and CBL to cause
for such portion of the Cross Collateralized Mortgage Loan to be defeased.
Transferor shall cause the WALP Borrowers to reimburse CBL OP from time to time
for any benefit received by the WALP Borrowers on account of reduced interest or
principal obligations with respect to their allocable share of the Cross
Collateralized Mortgage Loan by reason of the application of any defeasance
collateral posted by CBL OP in connection with the defeasance of the Mid Rivers
Mall Property; or

(B)      (1)        Transferee and CBL OP shall have the right to the Mid Rivers
Transfer Right, in which event, except as set forth in subsection (B)(2), CBL OP
shall have no further liability under this Section 6.10. If CBL OP shall
exercise this option (B), CBL OP shall, or shall cause its affiliates to, within
five (5) Business Days thereafter to deliver to an entity designated by
Transferor title to the Mid Rivers Mall Property, the Mid Rivers Land I Property
and the Mid Rivers Land II Property by such deeds and assignments as may be
reasonably required by Transferor.

(2)       CBL OP shall promptly pay to Transferor, within thirty (30) days after
demand, any sums paid or payable by the WALP Borrowers with respect to the Mid
Rivers Mall Property and the Mid Rivers II Land Property (but excluding any
principal on the portion of the Cross Collateralized Mortgage Loan allocable to
such Properties) for the period between the date of such CBL Cross Default and
the date title to the Mid Rivers Mall Property, the Mid Rivers Land I Property
and the Mid Rivers Land II Property is tendered to Transferor or its designee
pursuant to the Mid Rivers Transfer Right.

(v)       With respect to any CBL Cross Default that does not relate to the
failure to pay principal and interest due under the Cross Collateralized
Mortgage Loan allocable to the Mid Rivers Mall Property or the Mid Rivers Land
II Property, if (a) CBL OP does not agree within the CBL Cross Default Response
Period to agree to cure any CBL Cross Defaults, or (b) CBL OP fails to remedy
such CBL Cross Defaults by no later than ten (10) days prior to the expiration
of any applicable cure periods under the Cross Collateralized Mortgage Loan,
Transferor shall have the right, but not the obligation, in its sole and
absolute

 

40

 

22452514v30



discretion, to take, or to cause to be taken, any and all actions Transferor may
deem reasonably necessary or desirable to cure any CBL Cross-Default (including,
without limitation, the defeasance of all or any portion of the Cross
Collateralized Mortgage Loan), all without notice, or any liability or
obligation, to CBL OP or any of its affiliates, and without limiting the
obligations and liability of CBL OP and Transferee under this Section 6.10.

(d)             No party shall have any obligation under this Section 6.10 for
consequential or punitive damages.

(e)             In furtherance of the provisions of Sections 6.10(b) and
6.10(c), each of Transferor and Transferee to cooperate in good faith to seek to
obtain any extensions requested by either party hereto pursuant to the Cross
Collateralized Mortgage Loan so as to cure any event that with the passage of
time or otherwise might reasonably be expected to result in a WALP Borrowers
Event of Default or a CBL Cross Default that does not relate to the failure to
pay principal or interest due under the Cross Collateralized Mortgage Loan.

(f)              In furtherance of the provisions of Sections 6.10(b) and
6.10(c), each of Transferor and Transferee agree that CBL OP and Transferee
shall be added as a notice party for any notices from the Existing Lender under
the Cross Collateralized Mortgage Loan.

(g)             Without limiting any of the other provisions of this Section
6.10, each of Transferor and CBL OP hereby agrees to work together and cooperate
in good faith to cause the Cross-Collateralized Mortgage Loan to be paid in full
between January 11, 2011 and June 10, 2011, with Transferor causing its share of
the Cross-Collateralized Loan to be paid in full, and CBL OP causing its share
of the Cross-Collateralized Loan to be paid full on the same date.

(h)             Without limiting any of the other provisions of this Section
6.10, Transferor agrees that, prior to (i) a substitution or other replacement
of any of the WALP Properties from the Cross-Collateralized Mortgage Loan, or
(ii) transfer of ownership of any three (3) of Westfield Countryside, Westfield
Horton Plaza, Westfield Parkway Plaza and Westfield Plaza West Covina WALP
Properties to any Person, in each case other than a WALP Borrower or any entity
in which Westfield has a direct or indirect ownership interest of at least 50%
and acts as the managing member of such entity, Transferor shall cause the Mid
Rivers Mall Property and Mid Rivers Land II Property to be released from the
encumbrance or mortgage of the Cross-Collateralized Mortgage Loan. CBL OP shall,
concurrently with such release, pay to Transferor an amount equal to all accrued
but unpaid interest then due and the then outstanding principal under the
Cross-Collateralized Mortgage Loan that relates to the Mid Rivers Mall Property
and Mid Rivers Land II Property immediately prior to such defeasance, and
Transferor shall bear all other costs and expenses, and shall post all required
deposits of alternative securities or collateral, required to accomplish such
release.

(i)              Notwithstanding anything in the foregoing to the contrary, CBL
OP shall have the right, but not the obligation, in its sole and absolute
discretion, to require

 

41

 

22452514v30



Transferor to cause the Mid River Mall Property and Mid River Land II Property
to be released from any mortgage or encumbrance of the Cross-Collateralized
Mortgage Loan, provided that defeasance of Mid River Mall Property and Mid River
Land II Property is then permitted under the terms of the Cross-Collateralized
Mortgage Loan. In such case, CBL OP shall post with Transferor (and Transferor
shall be entitled to post with the lender of the Cross Collateralized Mortgage
Loan), or at CBL OP’s election, Transferor shall post with the lender of the
Cross Collateralized Mortgage Loan with CBL OP bearing all costs associated
therewith, such securities or additional collateral required to defease such
Properties under the terms of the Cross Collateralized Mortgage Loan. Transferor
shall cause the WALP Borrowers to reimburse CBL OP from time to time for any
benefit received by the WALP Borrowers on account of reduced interest or
principal obligations with respect to their allocable share of the Cross
Collateralized Mortgage Loan by reason of the application of any defeasance
collateral posted by CBL OP in connection with the defeasance of the Mid Rivers
Mall Property.

(j)              None of WALP Borrower, Transferor nor CBL OP shall amend, or
cause or permit any of its respective subsidiaries to amend, the documents
evidencing or securing the Cross Collateralized Mortgage Loan in any manner that
would adversely effect the other party without first obtaining such party’s
prior consent, which consent may be withheld in such party’s the sole and
absolute discretion.

 

(k)

The provisions of this Section 6.10 shall survive Closing indefinitely.

6.11     Removal of Westfield Signs. Within 30 days after Closing, Transferor
shall, at its cost, remove from the exterior facades of the Properties and from
pylon signs at the entrances of each Property all major signage that identifies
“Westfield” as the owner or manager of the Properties, and Transferor shall
repair any damage to the Properties caused by such removal. In furtherance
thereof, Transferor shall, at its cost, engage the services of a professional
signage company reasonably acceptable to Transferee to remove such major
signage. Transferor shall not be obligated to replace such signage, and in the
event Transferee elects to replace such signage, the same shall be at the sole
cost and expense of Transferee. Transferee shall provide Transferor with
reasonable access to the Properties after Closing to permit Transferor to remove
such signage, and Transferor shall be permitted the reasonable use of the
on-site employees of Transferee and its affiliates to assist in such signage
removal.

6.12     CBL Contribution Agreement. Each of CBL OP and Transferee shall use,
and shall cause its respective affiliates to use, commercially reasonable
efforts and otherwise act in good faith to satisfy all of the conditions to
closing under the CBL Contribution Agreement. Transferee shall not amend or
modify the CBL Contribution Agreement without the prior written consent of
Transferor.

6.13     Continuation of Gift Certificate Programs. Transferee shall not
directly or indirectly prohibit or restrict any Tenant from continuing to honor
the use of Westfield Gift Certificate Cards by customers of the Properties. The
provisions of this Section 6.13 shall survive Closing.

 

42

 

22452514v30



6.14     Schedule 2 Properties. On or prior to the Closing Date, Transferor
shall transfer, or caused to be transferred, to Mid Rivers Land I Owner those
certain parcels of real property set forth on Schedule 2 attached hereto, to the
extent any of such parcels of real property are not owned by Mid Rivers Land I
Owner on the Effective Date.

6.15     Mid Rivers Outparcels. On the date hereof, Transferor owns, directly or
indirectly, certain additional parcels of vacant land related to the Mid Rivers
Mall Property, the Mid Rivers Land I Property, the Mid Rivers Land II Property
and/or the Mid Rivers Office Property, which parcels of land are identified on
Exhibits K attached hereto (collectively, the “Mid Rivers Outparcels”). The
parties acknowledge and agree that Transferee has not had the opportunity to
complete its due diligence of the Mid Rivers Outparcels. Transferee shall have
the right to complete its due diligence of the Mid Rivers Outparcels prior to
the Closing Date, and to elect, upon Notice to Transferor, given not less than
10 days’ prior to the Closing Date, to have such outparcels (or, to the extent
commercially reasonable, the equity interests in the owner(s) of such
outparcels) contributed to Mid Rivers Land I Owner on or prior to the Closing
Date without any adjustment to the Contributed Interest Value. Transferor shall
have no obligations with respect to the cure of any matters discovered by
Transferee during its due diligence of the Mid Rivers Outparcels. If Transferee
timely elects to have any or all of the Mid Rivers Outparcels transferred to Mid
Rivers Land I Onwer, Transferor shall cause such elected parcels (or, to the
extent commercially reasonable, the equity interests in the owner(s) of such
outparcels) to be transferred to Mid Rivers Land I Owner on or prior to the
Closing Date. If Transferee elects not to have any of the Mid Rivers Outparcels
(nor the equity interests in the owner(s) of such outparcels) transferred, there
shall be no change in the Contributed Interest Value. Notwithstanding anything
to the contrary contained in this Agreement, the Mid Rivers Outparcels are not
“Properties”.

6.16     West County Parking Deck. Transferor and Transferee hereby acknowledge
and agree that the parking deck at the West County Property (the “Parking Deck”)
requires repairs, some of which may be of a structural nature. Each of
Transferor and Transferee has retained an engineering firm to determine the
extent of the deficiencies of the Parking Deck, and the appropriate manner to
repair them. While the nature and scope of the problems remain to be determined,
as hereinafter provided, cosmetic repairs are not considered part of the problem
to be addressed under this Section 6.16, it being understood that the work will
include restoration of areas affected by the work to their finish levels prior
to commencement of the work and blended with the finishes of adjacent areas of
the Parking Deck. Transferor and Transferee shall work together expeditiously,
reasonably and in good faith to determine the actual scope of the work that
needs to be performed to correct these problems. The standard to be applied in
addressing these problems is that of a prudent institutional owner and operator
of shopping centers similar to the West County Property, who intends to own such
property on a long-term basis and therefore is seeking a solution that solves
the current problems and places the Parking Deck, on a long-term basis, in a
good and safe condition, and in good working order, and in compliance with all
applicable laws and good engineering standards, and prevents the problems from
recurring, assuming (and requiring only) the performance of normal repairs and
replacements after the

 

43

 

22452514v30



work is performed. Each party will cause its engineers to complete their report
within a reasonable time. Once the reports are available, the parties will share
the same and will seek to determine the appropriate scope of work to be
performed. If the parties are unable to agree upon the same within 15 days
thereafter, the matter shall be referred to the engineers appointed by the
parties. If the engineers agree upon the same within 15 days thereafter, the
agreed upon scope of work (including a schedule for commencement and performance
of the work and a definition of customary warranties to be obtained) shall be
adopted by the parties as the work to be performed under this Section. If not,
then a third independent engineer having a national reputation in the repair of
parking garages shall be appointed by the parties’ respective engineers within
15 days, such third party engineer shall conduct such hearings and meetings at
it deems appropriate and the determination of such engineer shall be binding on
the parties; provided, however, that if the two engineers shall not have
selected a third engineer within such 15 day period, then either party may
request that the American Arbitration Association select the third engineer.
Upon final determination of the scope of the work, Transferor, under the
supervision and with the reasonable cooperation of Transferee, shall promptly
commence and thereafter diligently prosecute such repairs to completion
substantially in accordance (subject to force majeure) with the schedule agreed
upon or prescribed by the foregoing process. In the event that the two engineers
determine that repairs are required prior to determination of such scope and
schedule and commencement of such work, in order to preserve or avoid a material
deterioration of the Parking Deck or to avoid a threat of damage to property or
injury to persons, or because the use and operation of the Parking Deck will be
materially adversely affected in the absence of such repairs, then the repairs
shall be performed by Transferor in consultation with Transferee and in
accordance with the standards prescribed below so as to correct such conditions
pending agreement on and commencement of a complete scope of work. Without
limiting the foregoing, Transferee’s consent (which shall not be unreasonably
withheld or delayed) shall be required to (i) the plans and specifications for
such work, and any change orders, (ii) the architects, engineers, contractors
and subcontractors who will perform such work, and the terms of contracts with
them and (iii) the insurance to be provided in connection with such work, and
such work shall comply with all applicable requirements of the Existing Mortgage
Loan for the West County Property and all applicable laws and good mall
practices. Such contracts shall include customary warranties, which (together
with the contracts themselves) shall be assigned to Transferee or the applicable
West County Owner upon completion of the repairs and/or replacements. Transferor
shall use commercially reasonable efforts to cause the work to be performed in a
manner intended to minimize interference with the operation of the Property, and
Transferee’s consent shall be required for the manner in which the work is so
performed, including timing (which consent shall not be unreasonably withheld or
delayed). If the work will adversely affect parking or traffic flow during
operating hours of the West County Property to any material extent, the parties
will cooperate to agree upon scheduling (including overtime) that will avoid
such a result. Moreover, Transferee shall have the right to designate periods
(e.g., the December-January holiday period) during which work is not to be
performed. Transferee shall have the right (so long as it agrees to pay the
incremental costs incurred by Transferor in complying with such request) to
require additional work to be performed and additional mitigation measures to be
adopted, in addition to those which Transferor would otherwise be

 

44

 

22452514v30



required to adopt and perform hereunder. Except as provided in the preceding
sentence, Transferor shall be solely responsible for the costs and expenses of
such repairs, and agrees to indemnify, defend and hold harmless Transferee and
the West County Mall Owner from and against all Losses (including, without
limitation, reasonable attorneys’ fees and expenses) and other liabilities and
obligations incurred or suffered by Transferee or the West County Mall Owner,
including as a result of any claim by any Tenant of the West County Property
pursuant to its Lease arising in connection with the problem that necessitates
such repair of the Parking Deck or with the actual repair of the Parking Deck by
Transferor. In addition, Transferor shall reimburse Transferee and the West
County Mall Owner for the reasonable out-of-pocket costs and expenses incurred
by Transferee or the West County Mall Owner in connection with the planning for
and performance of work (including fees and disbursements of Transferee’s
engineers and responses to request for consent and supervision of such work).
Transferee and the West County Mall Owner shall not settle any Tenant claims
without the approval of Transferor, which approval shall not be unreasonably
withheld or delayed. Transferee and West County Owner shall cooperate with
Transferor, at Transferor’s expense, in pursuing any claims against the
contractors, engineers or other third parties who may have been responsible for
any defective work on the Parking Deck and in pursuing any claims for insurance
to cover the costs incurred by Transferee or West County Mall Owner hereunder.
The provisions of this Section shall apply during the period prior to the
Closing Date, and, in addition, shall survive and apply to the period from and
after the Closing.

6.17     L&T Property. (a) Notwithstanding anything in this Agreement to the
contrary, the Closing of the Contribution of the Contributed Interests relating
to the L&T Owner and the L&T Property shall occur on a Business Day (such date,
the “L&T Closing Date”) determined by Transferee upon not less than 10 Business
Days’ prior written notice delivered to Transferor by Transferee and in any
event no later than 4 months after the Closing. Transferor shall be obligated to
contribute the foregoing Contributed Interests on the L&T Closing Date and
Transferee shall be obligated to issue to Transferor the Preferred Units
allocable to the L&T Owner on the L&T Closing Date; provided, that the
conditions precedent to Transferee’s and Transferor’s obligation to close the
transaction to the extent relating to L&T Owner and the L&T Property shall have
been satisfied or waived by Transferee or Transferor, as applicable, in each
case, on or prior to the L&T Closing Date, and that all prorations with respect
to the L&T Property shall be effected as if the Proration Time were 11:59 p.m.
on the day immediately preceding the L&T Closing Date. Furthermore, the
covenants of Transferor set forth in Sections 6.1 and Section 6.2 hereof shall
continue to apply to the L&T Owner and the L&T Property until the Closing of the
contribution of the L&T Owner to Transferee has occurred; provided, however,
that neither Transferor nor the L&T Owner shall, without Transferee’s consent,
(i) enter into any Lease or other Contract, or incur any other obligation, that
will be binding on Transferee or the L&T Owner from and after the L&T Closing
Date, or (ii) commence any material alterations or improvements on the L&T
Property (other than to keep the L&T Property in good order and repair and in
compliance with applicable law). Transferor and Transferee further agree that
the survival period for the representations and warranties of Transferor
relating to the L&T Owner and the L&T Property shall be measured from the L&T
Closing Date as

 

45

 

22452514v30



opposed to the date of the Closing of the other Contributed Interests.
Transferor and Transferee further agree that the no Preferred Equity Return
shall be due or begin to accrue on the Preferred Units issued to Transferor on
account of the Contribution of the Contributed Interests relating to the L&T
Owner and the L&T Property until July 1, 2008.

 

 

(b)

In addition to Transferee’s consent rights pursuant to Section 6.17(a):

(i)        From and after the date hereof until the L&T Closing Date, Transferor
shall, and shall cause the L&T Property Owner to, cooperate reasonably with,
Transferee, in negotiations to lease the L&T Property and in alterations and
improvements of the L&T Property in order to maintain and upgrade the same, or
to prepare the same for occupancy by tenants, so long as Transferee shall agree
to be solely responsible for and shall indemnify Transferor and L&T Owner
against costs and expenses, and obligations and liabilities, arising or accruing
in connection therewith, such indemnification to be effected by agreements
reasonable acceptable to Transferor, and with insurance reasonably acceptable to
Transferor (and naming Transferor and L&T Property Owner as additional
insureds), including by entering into such leases, commitments to lease, leasing
commission agreements, construction and other contracts, relating to the L&T
Property, reasonably required in connection therewith. The existing negotiations
with Barnes & Noble are expressly included in the provisions of this Section
6.17(b)(i).

(ii)       Transferee shall have the right (and, at Transferor’s request, the
obligation), from and after the Closing Date until the L&T Closing Date, to be
responsible for and to coordinate and supervise (together with its
representatives) any particular alteration or improvement, or all alterations
and improvements, to the L&T Property designated by or proposed by Transferee,
and to enter the L&T Property (together with its representatives) for such
purpose, subject to the conditions set forth in clause (i) above.

ARTICLE VII

Transferee’s Obligation to Close

7.1 Transferee’s Conditions. Transferee shall not be obligated to close
hereunder unless each of the following conditions shall exist on the Closing
Date:

(a)             Title Policy. For each Property, the Title Company shall issue
(or shall be prepared and irrevocably and unconditionally committed to issue,
with the sole condition being the payment of any applicable standard premiums)
to the applicable Property Owner, at Transferee’s expense, a 1992 ALTA form of
owner’s policy of title insurance, (i) with an effective date not earlier than
the Closing Date, (ii) with such endorsements as the Title Company
unconditionally (other than subject to payment of the required premiums and
delivery by the applicable Property Owner of a Title Affidavit in the form
attached hereto as Exhibit D-1 and a non-imputative affidavit in the form
attached hereto as Exhibit D-2) committed to issue to Transferee prior to the
Effective Date, (iii) insuring fee title to each Real Property, (iv) in the name
of the applicable Property Owner, (v) in an amount of no more than the Allocated

 

46

 

22452514v30



Contributed Interests Value for each Property, plus, if applicable, the
outstanding principal balance of the related Existing Mortgage Loan, and (vi)
subject only to the Permitted Exceptions (each, a “Title Policy”);

(b)             Accuracy of Representations. All of the representations and
warranties made by Transferor in this Agreement or in any of the Closing
Documents (except for any of such representations and warranties that by their
terms relate only to a specific date other than the Closing Date, in which
event, such representations and warranties shall be, or have been, true and
correct in all material respects (or, in the case of any representations and
warranties already qualified by materiality, in all respects, as of such other
date)) shall be true and correct in all material respects (or, in the case of
any representations and warranties already qualified by materiality, in all
respects) on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date,
and Transferor will so certify pursuant to the Bringdown Certificate;

(c)             Transferor’s Performance. Transferor shall have made the
deliveries required to be made by Transferor under Article IX, and shall have,
and shall have caused its affiliates to have, in all material respects (i)
performed all covenants and obligations, and (ii) complied with all conditions,
required by this Agreement and any other agreement between or among Transferor,
Transferee and CBL OP or their respective affiliates to be performed or complied
with by Transferor or its affiliates on or before the Closing Date, or each such
covenant, obligation and condition that shall not have been so performed or
complied with shall be waived by Transferee in writing and in its sole and
absolute discretion prior to Closing;

(d)             No Liens. Transferor shall convey, or cause the conveyance of,
the Contributed Interests to Transferee, free and clear of all Liens of any
nature whatsoever (subject to the covenants, conditions and restrictions set
forth in the Existing Loan Documents);

(e)             Consents. All consents (including all of the Lender Consents)
required to permit Transferor to effect the transactions contemplated hereby
shall have been obtained by Transferor; and Transferor shall have delivered or
caused to be delivered to Transferee all of the Estoppel Certificates required
to be delivered in accordance with the terms of Section 6.6; provided, however,
that, with respect to the Lender Consents, if any of the same shall not have
been obtained by Closing solely as a result of a breach by Transferee, CBL OP or
any of their respective affiliates of their obligations under Section 6.9, then
Transferee shall not be entitled to use as a defense to such breach, the fact
that the foregoing condition was not satisfied;

(f)              Terminations. Except as otherwise provided in this Agreement
(including, without limitation, Section 4.5(f) and Section 10.1) any property
and/or leasing management contract with respect to each Property shall have been
terminated at or prior to Closing (and evidence thereof shall have been
delivered to Transferee at or prior to Closing), and Transferor shall have paid
any and all commissions, fees and/or other costs or expenses then due under any
such property and/or management contracts, including any commissions, fees, and
other costs and expenses in connection with such terminations; and

 

47

 

22452514v30



(g)             Other Conditions. Any other condition expressly set forth in
this Agreement to Transferee’s obligation to close shall have been satisfied on
or prior to the date by which such condition is required hereunder to be
satisfied.

7.2 Failure of Conditions. Subject to the proviso in Sections 7.1(e), if any
condition specified in Section 7.1 is not satisfied on or before the Outside
Closing Date, Transferee may, at its option, and in its sole and absolute
discretion, (i) waive any such condition which can legally be waived and proceed
to Closing without adjustment or abatement of the Contributed Interests Value,
or (ii) terminate this Agreement by written notice thereof to Transferor. In
addition to (and notwithstanding) the foregoing, if the failure of the condition
is due to a breach by Transferor hereunder, Transferee may pursue any of its
remedies under Section 11.1 (subject to the provisions of the penultimate
paragraph of Article IV and Section 13.4).

ARTICLE VIII

Transferor’s Obligation to Close

8.1 Transferor’s Conditions. Transferor shall not be obligated to close
hereunder unless each of the following conditions shall exist on the Closing
Date:

(a)             Accuracy of Representations. All of the representations and
warranties made by Transferee and CBL OP in this Agreement or in any of the
Closing Documents shall be true and correct in all material respects (or, in the
case of any representations and warranties already qualified by materiality, in
all respects) on and as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of the
Closing Date, and each of Transferee and CBL OP will so certify pursuant to a
written certificate delivered to Transferor on or prior to Closing;

(b)             Transferee’s Performance. Each of Transferee and CBL OP shall
have made the deliveries required to be made by it under Article IX, and shall
have, and shall have caused its respective affiliates to have, in all material
respects, (i) performed all covenants and obligations, and (ii) complied with
all conditions, required by this Agreement and any other agreement between or
among Transferor, Transferee and CBL OP or their respective affiliates, to be
performed or complied with by Transferee, CBL OP or their respective affiliates
on or before the Closing Date, or each such covenant, obligation and condition
that shall not have been so performed or complied with shall be waived by
Transferor in writing and in its sole and absolute discretion prior to Closing;

(c)             Consents. All consents (including all of the Lender Consents)
required to permit Transferee to effect the transaction contemplated hereby
shall have been obtained by Transferee; provided, however, that, with respect to
the Lender Consents, if any the same shall not have been obtained by Closing
solely as a result of a breach by Transferor or its affiliates obligations under
Section 6.9, then Transferor shall not be entitled to use as a defense to such
breach, the fact that the foregoing condition was not satisfied;

 

48

 

22452514v30



(d)             Tax Protection Agreement. Transferee shall deliver the Tax
Protection Agreement, duly executed by Transferee and CBL OP;

(e)             CBL Contribution. The closing under the CBL Contribution
Agreement shall have occurred;

(f)              No Liens. Transferee shall issue to Transferor the Preferred
Membership Interests which will, immediately upon the issuance thereof,
constitute 100% of the authorized, issued and outstanding preferred interests in
Transferee, free and clear of any Liens of any nature whatsoever; and

(g)             Other Conditions. Any other condition expressly set forth in
this Agreement to Transferee’s obligation to close shall have been satisfied on
or prior to the date by which such condition is required hereunder to be
satisfied.

8.2 Failure of Conditions. Subject to the proviso in Sections 8.1(c), if any
condition specified in Section 8.1 is not satisfied on or before the Outside
Closing Date, Transferor may, at its option, and in its sole and absolute
discretion, (a) waive any such condition which can legally be waived and proceed
to Closing without adjustment or abatement of the Contributed Interests Value,
or (b) terminate this Agreement by written notice thereof to Transferee. In
addition to (and notwithstanding) the foregoing, if the failure of the condition
is due to a breach by Transferee or CBL OP hereunder, Transferor may pursue any
of its remedies under Section 11.2.

ARTICLE IX

Closing

9.1 Time of Closing. Subject to the provisions of this Agreement, the closing of
the transactions contemplated hereby (“Closing”) shall take place at 10:00 a.m.
on the Closing Date at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York, or at such other place located in Los Angeles,
California or New York City, New York, as may otherwise be agreed upon by
Transferor and Transferee. The “Closing Date” shall occur on a Business Day
mutually agreed upon by Transferor and Transferee as soon as practical after all
of the conditions set forth in Articles VII and VIII have been satisfied (or
will be satisfied simultaneously with Closing) or waived in accordance with the
terms thereof; provided, however, that the Closing Date shall in no event occur
later than November 30, 2007 (the “Outside Closing Date”). If Closing does not
occur by the Outside Closing Date and the same is attributable to a breach or
default hereunder by Transferee, the provisions of Section 11.2 shall apply. If
Closing does not occur by the Outside Closing Date and the same is due to a
breach or default hereunder by Transferor, the provisions of Section 11.1 shall
apply (subject to the provisions of Section 13.4 and Article IV). Without
limiting the foregoing, the Outside Closing Date may be extended only with the
prior written consent of Transferor and Transferee (which consent may be given
or withheld in their respective sole and absolute discretions); provided,
however, that if the Outside Closing Date shall be so extended, any Deposit
delivered in the form of a letter of credit shall be renewed or replaced such
that any Deposit delivered in the form of a

 

49

 

22452514v30



letter of credit shall expire no earlier than the 60th day after the extended
Outside Closing Date, and Transferee shall deliver such renewed or new letter of
credit to Transferor on or prior to the Outside Closing Date.

9.2 Deliveries at Closing by Transferor. On or before the Closing, Transferor,
at its sole cost and expense, shall deliver or cause to be delivered to Escrow
Agent the following, each dated as of the Closing Date, in addition to all other
items and payments required by this Agreement to be delivered by Transferor at
Closing (and unless otherwise noted, two original copies of each of the
following shall be delivered):

(a)             Cash. Transferor shall deliver to Escrow Agent, by Federal funds
wire transfer, cash in an amount equal to the sum of Transferor’s Closing Costs
as provided in Section 1.4.

(b)             Assignment and Assumption of Contributed Interests. Transferor
shall deliver counterparts of the assignment and assumption of the Contributed
Interests, in substantially the form attached hereto as Exhibit B (the
“Assignment and Assumption of Contributed Interests”), duly executed by
Transferor and/or its affiliates, conveying to Transferee, (i) all of
Transferor’s and/or its affiliates’ respective rights, titles and interests in,
and to the Contributed Interests, free and clear of any Liens of any nature
whatsoever (subject to the covenants, conditions and restrictions set forth in
the Existing Loan Documents), and (ii) all of Transferor’s and/or its
affiliates’ respective rights, titles and interests, if any, in, and to the
names “Mid Rivers Mall”, “West County Mall”, and “South County Mall” and any
variations thereof.

(c)             Proof of Authority. Transferor shall provide such customary
proof of authority and authorization to enter into this Agreement and the
transactions contemplated hereby, and such customary proof of the power and
authority of the individual(s) executing or delivering any documents or
certificates on behalf of Transferor as may be reasonably required by the Title
Company, Transferee or both.

(d)             Non-Foreign Affidavits. Transferor shall deliver Non-Foreign
Affidavits, each in the form attached hereto as Exhibit C, duly executed by
Transferor and/or its affiliates.

(e)             Title Affidavits. Transferor shall execute and deliver, or cause
to be executed and delivered, to the Title Company such customary agreements or
statements as may be reasonably required by the Title Company in order to issue
the Title Policies for the Properties as described in Section 7.1(a), including
a title affidavit from each Property Owner and a non-imputation endorsement (in
each case, to the extent required by the Title Company) in substantially the
form of Exhibit D-1 and Exhibit D-2, respectively, attached hereto.

(f)              Counterpart of Amended and Restated Operating Agreement.
Transferor shall deliver counterparts of the Amended and Restated Operating
Agreement, duly executed by Transferor.

 

50

 

22452514v30



(g)             Closing Statement. Transferor shall deliver counterparts of a
settlement statement setting forth all prorations, allocations, closing costs
and payments of moneys related to the consummation of the transactions
contemplated by this Agreement (the “Closing Statement”), duly executed by
Transferor.

(h)             State FIRPTA. Transferor shall complete and deliver three
original counterparts of any state forms relating to statutes similar to Section
1445 of the Code, in each case, to the extent required to be delivered by
Transferor and/or its affiliates in connection with the transfer to Transferee
of the Contributed Interests (collectively, the “Transfer Tax Returns”), duly
executed by Transferor.

(i)              Bringdown Certificate. On or before the Closing Date,
Transferor shall complete and shall have delivered to Transferee the applicable
Bringdown Certificate in accordance with the terms of Section 6.1(c).

(j)              Assumption Documents. Transferor shall deliver counterparts of
all agreements, instruments and documents, each in form reasonably satisfactory
to Transferor and Transferee, required to be executed by Transferor and/or its
affiliates in connection with the indirect assumption of the Existing Mortgage
Loans by Transferee, duly executed by Transferor and/or its affiliates, in such
number of counterparts as may be required by the applicable Existing Lender,
plus two additional counterparts.

(k)             Rent Roll. Within 3 Business Days prior to the Closing Date,
Transferor shall deliver (which delivery may be made as part of the Bringdown
Certificate), an updated Rent Roll for each Property based upon which the
applicable Property Owner is operating its Property as of the date indicated
therein.

(l)              Estoppels. On or before Closing, Transferor shall deliver
copies of all Estoppels in Transferor’s Possession or Reasonable Control.

(m)            Property Manager’s Rights. To the extent applicable, Transferor
shall cause the property manager of each Property to deliver an assignment and
assumption agreement, duly executed by such property manager, conveying all of
such property manager’s right, title and interest in and to all Permits, if any,
held in the name of such property manager for the benefit of such Property
Owner.

(n)             Other Documents. Transferor shall, as reasonably requested by
Transferee, the Title Company, Escrow Agent, the Existing Lenders, or the rating
agencies, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, any and all such other customary instruments and
documents as may be contemplated elsewhere in this Agreement to be delivered on
or prior to the Closing Date, or otherwise reasonably necessary in order to
complete the transaction contemplated hereby and to carry out the intent and
purposes of this Agreement, so long as Transferor’s liabilities and obligations
hereunder are not increased by any material extent.

 

51

 

22452514v30



9.3 Deliveries at Closing by Transferee. On or before the Closing, Transferee
and CBL OP, at its respective sole cost and expense, shall deliver or cause to
be delivered to Escrow Agent the following, each dated as of the Closing Date,
in addition to all other items and payments required by this Agreement to be
delivered by Transferee at Closing (and unless otherwise noted, two original
copies of each of the following shall be delivered):

(a)             Cash. Transferee shall deliver to Escrow Agent, by Federal funds
wire transfer, cash in an amount equal to Transferee’s Closing Costs as provided
in Section 1.3.

(b)             Assignment and Assumption of Contributed Interests. Transferee
shall deliver counterparts of the Assignment and Assumption of Contributed
Interests, duly executed by Transferee.

(c)             Proof of Authority. Each of Transferee and CBL OP shall provide
such customary proof of Transferee’s authority and authorization to enter into
this Agreement and the transactions contemplated hereby, and such customary
proof of the power and authority of the individual(s) executing or delivering
any documents or certificates on behalf of Transferee or CBL OP as may be
reasonably required by the Title Company, Transferor or both.

(d)             Counterpart of Amended and Restated Operating Agreement.
Transferee shall deliver counterparts of the Amended and Restated Operating
Agreement, duly executed by CBL OP.

(e)             Certificate Regarding Representations. On or before the Closing
Date, each of Transferee and CBL OP shall complete and shall have delivered to
Transferor the certificate required pursuant to Section 8.1(a).

(f)              Closing Statement. Transferee shall deliver counterparts of the
Closing Statement, duly executed by Transferee.

(g)             Tax Protection Agreement. Each of Transferee and Transferor
shall deliver the Tax Protection Agreement, duly executed by Transferee and CBL
OP.

(h)             Assumption Documents. Each of Transferee and CBL OP shall
deliver counterparts of all agreements, instruments and documents, each in form
reasonably satisfactory to Transferor and Transferee, to be executed by
Transferee, CBL OP and/or its respective affiliates in connection with the
indirect assumptions of the Existing Mortgage Loans by Transferee (including,
without limitation, any guaranties and indemnities), duly executed by
Transferee, CBL OP and/or its respective affiliates, in such number of
counterparts as may be required by the applicable Existing Lender, plus two
additional counterparts.

(i)              Property Manager’s Rights. To the extent applicable, Transferee
shall deliver counterparts of each assignment and assumption agreement described
in Section 9.2(m).

 

52

 

22452514v30



(j)              Other Documents. Each of Transferee and CBL OP shall, as
reasonably requested by Transferor, the Title Company, Escrow Agent, the
Existing Lenders, or the rating agencies, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all such other
customary instruments and documents as may be contemplated elsewhere in this
Agreement to be delivered on or prior to the Closing Date, or otherwise
reasonably necessary in order to complete the transaction contemplated hereby
and to carry out the intent and purposes of this Agreement, so long as
Transferee’s and the Property Owners’ liabilities and obligations hereunder are
not increased by any material extent.

9.4 Deliveries Outside of Escrow. Transferor shall deliver, or cause to be
delivered, possession of the Properties, subject only to the Permitted
Exceptions, the rights of Tenants and subtenants in occupancy under the Tenant
Leases and the rights of MRO Leasehold Owner under the MRO Ground Lease to
Transferee upon Closing. Further, Transferor shall deliver, or cause to be
delivered, to Transferee, on or prior to the Closing, the following items:

(a)             Intangible Property. Transferor shall deliver or turn over, or
cause to be delivered or turned over, to Transferee’s control at the applicable
Real Property (or at such other place as shall be reasonably agreed upon by
Transferor and Transferee), the originals of the Plans and Records, the Tenant
Leases, the Continuing Contracts, the MRO Ground Lease, the Permits and the
Intangible Property Documents, if any, in each case, to the extent in
Transferor’s Possession or Reasonable Control or, if not, copies thereof which
are true and complete in all material respects; provided, however, that in no
event shall Transferee have any rights to the name “Westfield” or any marks,
logos or other brand identification items associated with the “Westfield” name.

(b)             Personal Property. Transferor shall deliver or turn over, or
cause to be delivered or turned over, to Transferee’s control at the applicable
Real Property (or at such other place as shall be reasonably agreed upon by
Transferor and Transferee), the Personal Property, including any and all keys,
pass cards, remote controls, security codes, computer software and other devices
relating to access to the Improvements, if any, in each case, to the extent in
any Transferor’s Possession or Reasonable Control.

(c)             Tenant Notification Letter. Transferor shall deliver, or cause
to be delivered, tenant notification letters in the form attached hereto as
Exhibit E, duly executed by the applicable Property Owner (or the applicable
managing agent), notifying each Tenant under a Tenant Lease and the MRO
Leasehold Owner under the MRO Ground Lease that the applicable Contributed
Interests have been conveyed to Transferee and directing each Tenant and MRO
Leasehold Owner, on and after the Closing Date, to make all payments of rent and
to send any notices or other correspondence regarding their respective Tenant
Leases or MRO Ground Lease, as applicable, to the Persons and addresses
designated by Transferee and specified in such letters.

(d)             Letters to Contractors. Transferor shall deliver, or cause to be
delivered, a letter to each vendor under a Continuing Contract, and to each
utility company serving each Property (other than utility companies whose
services are directly arranged for by

 

53

 

22452514v30



Tenants or MRO Leasehold Owner under the MRO Ground Lease), in a form reasonably
satisfactory to Transferor and Transferee, duly executed by the applicable
Property Owner (or by the applicable managing agent), advising such vendor or
utility company, as the case may be, of the transfer of the applicable
Contributed Interests to Transferee and directing them to send to Transferee (or
as directed by Transferee) all bills for the goods and services provided to such
Property for periods from and after the Closing Date.

(e)             Termination of Contracts. Transferor shall deliver, or cause to
be delivered, to Transferee termination agreements or other customary evidence
reasonably satisfactory to Transferee that any and all Contracts other than
Continuing Contracts have either expired in accordance with their respective
terms or have been duly and validly terminated, effective on or prior to the
Closing Date (or as soon as possible after the Closing Date if termination as of
the Closing Date is not possible under the terms of such Contracts) at no cost
to Transferee or to the applicable Property Owner, and that all sums payable in
connection with the termination of the same, if any, have been paid.

9.5 Actions by Escrow Agent. Provided Escrow Agent shall not have received
written notice from Transferee or Transferor of the failure of any condition to
the or of the termination of this Agreement, when Transferee and Transferor have
deposited into escrow the documents and funds required by this Agreement and
Title Company is irrevocably and unconditionally committed to issue the Title
Policies effective as of the Closing Date (subject only to the payment of the
standard premiums), Escrow Agent shall, in the order and manner herein below
indicated, take the following actions:

 

(a)

Funds. Disburse all funds as follows:

(i)              pursuant to the Closing Statement, retain for Escrow Agent’s
own account all escrow fees and costs, disburse to the Title Company the fees
and expenses incurred in connection with the issuance of the Title Policies, and
disburse to any other Persons entitled thereto, as expressly stated on the
Closing Statement, the amount of any other closing costs;

(ii)             pursuant to the Closing Statement, disburse funds necessary to
discharge and release any and all Liens against any Property to the extent such
Liens are expressly required under Section 2.2 to be discharged and released at
or prior to the Closing; and

(iii)            disburse any remaining funds in the possession of Escrow Agent,
after payments pursuant to Sections 9.5(a)(i) and (ii) have been completed, to
whichever of Transferor or Transferee shall have deposited such amount with
Escrow Agent.

(b)             Delivery of Documents. Deliver: (i) to Transferor, one original
of each document deposited into escrow, and (ii) to Transferee, one original of
each document deposited into escrow (other than the Title Affidavit delivered
pursuant to Section 9.2(e), the second original of which Escrow Agent shall
retain).

 

54

 

22452514v30



(c)             Title Policy. Instruct the Title Company to issue and deliver
the Title Policies to Transferee.

ARTICLE X

Prorations and Closing Expenses

10.1     Closing Adjustments. In addition to any other credits or prorations
provided elsewhere in this Agreement, the number of preferred units representing
the Preferred Membership Interests issued to Transferor at Closing pursuant to
Section 1.2 shall be adjusted as of the Proration Time in accordance with the
provisions set forth in this Section 10.1. Transferee and Transferor agree to
cause their accountants to prepare a proration schedule (the “Proration
Schedule”) of adjustments not later than 3 Business Days prior to Closing. Such
adjustments, if and to the extent known and agreed upon as of the Closing Date,
shall be paid by Transferee to Transferor (if the prorations result in a net
credit to Transferor) or by Transferor to Transferee (if the prorations result
in a net credit to Transferee), by increasing or reducing the number of
preferred units representing the Preferred Membership Interests and issued to
Transferor upon Closing. Any such adjustments or other adjustments prescribed
under this Agreement, which are not determined or agreed upon as of the Closing
Date, shall be paid by Transferee to Transferor as a credit to Transferor’s
Capital Account in Transferee, and Transferor shall receive a corresponding
additional number of preferred units in Transferee as provided in Section 3.1(c)
of the Amended and Restated Operating Agreement, or by Transferor to Transferee
in cash, as applicable, as soon as practicable following the Closing Date
pursuant to the terms of Sections 10.1(h) and (m), which payment from Transferor
to Transferee shall be treated by the parties as a purchase price adjustment for
all income tax purposes. All such prorations and adjustments under this
Agreement shall be calculated based on the actual number of days of the
applicable calendar month and on a 365 day year, as applicable. The provisions
of this Section 10.1 shall survive Closing.

(a)             Real estate taxes and assessments and personal property taxes
related to the Properties, to the extent not paid directly by a Tenant or MRO
Leasehold Owner under the Ground Lease to the applicable authorities, shall be
prorated between Transferor and Transferee at Closing. If Closing shall occur
before the amount of taxes is fixed for any Property, the apportionment of all
such taxes shall be made based upon one hundred percent (100%) of the tax rate
for the preceding year, applied to the latest assessed valuation of such
Property. Upon receipt of the actual tax bill for such Property, the proration
of taxes made at Closing shall be subject to adjustment pursuant to Section
10.1(h) and Section 10.1(m). Refunds of the foregoing for the tax year in which
the Closing occurs, net of the reasonable out-of-pocket costs of pursuing any
tax contest or proceeding or collecting such funds, shall be prorated in
proportion to the respective shares thereof borne by the parties under the
preceding sentence, subject to the rights of Tenants and MRO Leasehold Owner to
receive all or part of such refunds. Any portion of a refund payable to a Tenant
or MRO Leasehold Owner for any period shall be paid to Transferee, who shall
effect, and be liable for, payment thereof to such Tenant or MRO Leasehold
Owner, as the case may be.

 

55

 

22452514v30



(b)             Any and all income and other expenses attributable to the
Properties (including, without limitation, income and expenses under the
Continuing Contracts and interest under the Existing Mortgage Loans) shall be
prorated between Transferor and Transferee at Closing, subject to any other
provision of this Section 10.1 that expressly governs the allocation or
adjustment of a specific type of income or expense.

(c)             Transferor shall arrange for final meter readings on all
utilities, to the extent not paid for directly by a Tenant or MRO Leasehold
Owner under the MRO Ground Lease to the applicable utility provider, at the
Properties to be taken prior to the Closing Date. Transferor shall be
responsible for the payment of all such utilities used prior to the Proration
Time and Transferee shall be responsible for the payment of all such utilities
used on or after the Proration Time. With respect to any utility at a Property
for which there is no meter, the expenses for such utility shall be prorated
between Transferor and Transferee at Closing based upon the most current bill
for such utility. All deposits with utility companies will be left in place with
such utility companies, and Transferor shall receive a credit therefor at
Closing.

(d)             Basic rents, which include rent denominated on a square foot
basis as well as percentage rent for the Tenants who pay percentage rent in lieu
of rent denominated on a square foot basis, in each case, from the Properties
(“Basic Rent”), percentage of sales/overage rents and additional rent relating
to electricity, HVAC and pass-through charges of taxes, operating, maintenance
and other similar expenses, in each case, from the Properties (collectively,
“Additional Rent”) and the MRO Ground Rent shall, subject to Section 10.1(e), be
prorated between Transferor and Transferee based upon Basic Rent, Additional
Rent and MRO Ground Rent actually collected (and, with respect to percentage
rent, in proportion to the relative number of days in the subject percentage
rent lease period occurring prior and subsequent to the Proration Time) or
currently due and payable (not more than 30 days overdue). All prepaid Basic
Rent, Additional Rent, MRO Ground Rent and other income from the Properties
shall be credited to Transferee at Closing, if and to the extent the same is
properly allocable to a period of time on or after the Proration Time. With
respect to Additional Rent which is paid based upon an estimate with an
end-of-year (calendar or fiscal) accounting and adjustment or otherwise,
Transferor and Transferee shall, after Closing, make any adjustments to the
proration of such items made at Closing, in accordance with the applicable
provisions of Section 10.1(i), promptly after the final rental, tax and
operating expense numbers become available and such end-of-year accountings are
completed. Any adjustments for percentage rent payments or other Additional Rent
payments shall be made for any Tenant after completion of the applicable
percentage rent lease period or the applicable Additional Rent Year for such
Tenant.

(e)             Basic Rent, Additional Rent and MRO Ground Rent which is more
than 30 days delinquent and remains uncollected at Closing shall not be prorated
between Transferor and Transferee at Closing. At Closing, Transferor shall
furnish to Transferee a schedule of delinquent Basic Rent, Additional Rent and
MRO Ground Rent which is more than 30 days overdue under the Tenant Leases or
the MRO Ground Lease. Any Basic Rent,

 

56

 

22452514v30



Additional Rent or MRO Ground Rent received by Transferor or its affiliates from
and after the Closing Date shall promptly be remitted to Transferee, for
application in accordance with this Agreement. In accordance with Section
10.1(m), Transferor shall be entitled to a credit for Transferor’s pro rata
share of any delinquent Basic Rent, Additional Rent and MRO Ground Rent
collected by Transferee (including any amounts remitted to Transferee by
Transferor pursuant to the provisions of Section 10.1), less the reasonable
out-of-pocket costs and expenses actually incurred by Transferee in collecting
such delinquent Basic Rent, Additional Rent and MRO Ground Rent, promptly after
receipt thereof by Transferee; provided, however, that sums so collected shall
be applied, first, in payment of Basic Rent, Additional Rent and MRO Ground Rent
for the then current-month (if not the month in which the Closing Date occurs),
second, in payment of the Basic Rent, Additional Rent and MRO Ground Rent for
the calendar month in which the Closing Date occurs, third, in payment of Basic
Rent, Additional Rent and MRO Ground Rent for other periods delinquent
subsequent to the Closing Date, and finally, in payment of Basic Rent,
Additional Rent and MRO Ground Rent for periods prior to the Closing Date in
reverse order in which they were due. Notwithstanding the foregoing, if and to
the extent that any delinquent Basic Rent, Additional Rent or MRO Ground Rent
owed by a former tenant or lessee of any Property that as of the Closing Date is
no longer in occupancy and has no right of occupancy under any unexpired or
unterminated lease (including, in the case of any such former tenant or lessee
that is the debtor in a federal Bankruptcy Code case, any award or other payment
on account of a claim for such delinquent Basic Rent, Additional Rent or MRO
Ground Rent is ordered or allowed by the bankruptcy court in such case) is
collected by Transferor or Transferee, such Basic Rent, Additional Rent or MRO
Ground Rent shall, in accordance with Section 10.1(m), be credited to
Transferor. Transferee shall, in the ordinary course of business when Transferor
sends bills to Tenants, bill Tenants (and, if applicable, MRO Leasehold Owner)
owing Basic Rent and Additional Rent (and, if applicable, MRO Ground Rent) for
periods prior to the Closing Date (regardless of whether such Basic Rent,
Additional Rent or, if applicable, MRO Ground Rent, was previously billed or
unbilled or delinquent prior to the Closing Date), for a period of one year
following the Closing Date and shall in the ordinary course of business, use
commercially reasonable efforts to collect such past due Basic Rent and
Additional Rent (and, if applicable, MRO Ground Rent) and shall promptly notify
Transferor if Transferee commences any legal action to collect such past due
Basic Rent and Additional Rent (and, if applicable, MRO Ground Rent); provided,
however, that Transferee shall have no obligation to incur any extraordinary
expense, institute litigation or engage a collection agency in attempting to
collect the same, but if Transferee elects to institute such litigation then
Transferee will include any sums due Transferor in its collection efforts.

(f)              To the extent that any Tenant, pursuant to a right contained in
an existing Tenant Lease, conducts an audit respecting any Additional Rent
calculation (a “Rent Audit”) for an accounting period that expired prior to the
Proration Time, or otherwise becomes entitled to a refund of Additional Rent
with respect to a period prior to the Proration Time, Transferor shall be liable
for any refund due to such Tenant or shall be entitled to receive and retain any
additional payments due from such Tenant as the result of such Rent Audit. Rent
Audits solely for accounting periods that expire prior to the Proration Time
shall be settled by

 

57

 

22452514v30



Transferor in accordance with the applicable existing Tenant Lease, subject to
Transferee’s approval, which shall not be unreasonably withheld, delayed or
conditioned (it being agreed that it shall not be unreasonable for Transferee to
withhold consent to any settlement involving a cap or fixed contribution for
Additional Rent for periods after the Proration Time), provided, however, that
Transferee’s consent to any such settlement shall not be required if the Tenant
as part of such settlement agrees that such settlement shall not be binding on
the landlord in calculating similar amounts for subsequent years and that such
Tenant will not introduce any such settlement in challenging amounts due in any
subsequent year. Rent Audits for accounting periods commencing prior to the
Closing Date but not ending until after the Closing Date shall be settled by
Transferee acting in good faith and in accordance with the applicable existing
Tenant Lease; provided, however, that Transferee shall not agree to any
settlement of a Rent Audit for any such accounting period in which the landlord
makes concessions with respect to the accounting period in question in exchange
for concessions by the Tenant in respect of subsequent accounting periods
without Transferor’s consent, which shall not be unreasonably withheld,
conditioned or delayed; and provided, further, that any payment that the
landlord becomes obligated to make or entitled to receive as a result any such
Rent Audit (and any reasonable out-of-pocket costs and expenses incurred in
connection therewith, including reasonable attorneys’ fees and disbursements)
shall, subject to Section 10.1(m), be apportioned between Transferor and
Transferee in proportion to the respective numbers of days during the accounting
period in question that the Contributed Interests are owned by Transferor and
Transferee. In the case of a multi-year dispute where a portion of the period in
question relates to a time periods prior to the Closing Date and a portion
relates to a time period from and after the Closing Date, the parties shall each
bear a proportionate share of the reasonable out-of-pocket costs and expenses
incurred in connection with such dispute in proportion to the time periods
involved.

(g)             All Tenant Deposits, prepaid rentals under Tenant Leases and the
MRO Ground Lease which are properly allocable to the period from and after the
Closing Date, cleaning fees and other fees properly allocable to the period from
and after the Closing Date, and deposits related to the Properties (including
deposits in any marketing funds related to the Properties, if any), shall either
be assigned or credited to Transferee at Closing, and Transferee shall
thereafter be liable to such Tenants and MRO Leasehold Owner for such Tenant
Deposits, prepaid rentals under Tenant Leases and the MRO Ground Lease, cleaning
fees and other fees and deposits, which liability shall survive Closing. Any
Tenant Deposits maintained in the form of a letter of credit shall be delivered
to Transferee or remain with the applicable Property Owner at Closing. From and
after the Effective Date, Transferor shall not apply any cash Tenant Deposit or
draw down on any Tenant Deposit in the form of a letter of credit unless the
applicable Tenant (or MRO Leasehold Owner) is in default under its Tenant Lease
(or the MRO Ground Lease) and notice of such draw is given to Transferee.
Transferor shall be entitled to the benefit of all Termination Payments (other
than Pro-Rated Termination Payments), regardless of when received for any Early
Terminated Tenant Lease. To the extent any such Termination Payments (other than
Pro-Rated Termination Payments) are received after Closing, the same shall be
paid to Transferee and credited to Transferor in accordance with Section
10.1(m). All

 

58

 

22452514v30



Pro-Rated Termination Payments shall be pro-rated between Transferor and
Transferee as of the Proration Time (taking into account the remaining term of
the Early Terminated Tenant Lease at the time of its expiration or termination)
in accordance with Section 10.1(h) and (m).

(h)             The prorations and adjustments described in this Section 10.1
shall be made as of 11:59 p.m. on the day immediately preceding the Closing Date
(the “Proration Time”), as if Transferee were vested with title to the
Contributed Interests during the entire day upon which Closing occurs, and, for
purposes of the Closing, shall be based upon the actual number of days of
ownership of the Contributed Interests by Transferor and Transferee. All
prorations and adjustments determined on the Closing Date described in this
Section 10.1 shall be effected by increasing or decreasing, as the case may be,
the number of preferred units representing the Preferred Membership Interests to
be issued by Transferee to Transferor at Closing. Transferor and Transferee
agree to adjust between themselves after the Closing, as promptly as
practicable, any errors or omissions in the prorations made at Closing;
provided, however, that, subject to the provisions of 10.1(i), such prorations
shall be deemed final and not subject to further post-Closing adjustments if no
such adjustments have been requested in good faith within one year after the
Closing Date, but with only respect to Tenant Contributions which are then being
disputed by a Tenant, prorations which have previously been requested in good
faith but have not yet been completed prior to such date may be completed after
the expiration of such one-year period. All of the foregoing post-Closing
adjustments shall be subject to Section 10.1(m).

(i)              At the time of final calculation and collection of Additional
Rent payments from Tenants who under their Tenant Leases pay pass-through
expenses such as common area maintenance, insurance, taxes and other
pass-through expenses (collectively, the “Tenant Contributions”) during calendar
year 2007 or any applicable fiscal year period which includes the Closing Date
(the “Additional Rent Year”), there shall be after Closing a re-proration
between Transferor and Transferee as to the Tenant Contributions. Such
re-proration shall not be made on the basis of a per diem method of allocation,
but shall instead be apportioned between Transferor and Transferee on the basis
of the relative share of actual expenses in question incurred by Transferor and
Transferee during the Additional Rent Year. All other items to be prorated
hereunder (other than Tenant Contributions) shall be apportioned on a per diem
method of allocation. Within 150 days after the end of the Additional Rent Year,
Transferee shall (i) calculate (with Transferor’s reasonable cooperation and
provision of any reasonably necessary information, but Transferor shall not be
required to incur any third party costs) the amount of any such necessary
re-proration, and (ii) prepare and submit such calculation in a Notice to
Transferor for Transferor’s review and approval (which approval shall not be
unreasonably withheld, delayed or conditioned). If Transferor delivers to
Transferee its written objection to such calculation within 15 Business Days of
their receipt of the Notice delivered by Transferee pursuant to clause (ii) of
the preceding sentence, the parties shall in good faith work together to
promptly adjust such calculation to the mutual satisfaction of Transferee and
Transferor. If Transferor fails to deliver to Transferee a written objection to
such calculation within such 15-Business Day period, Transferor shall be deemed
to have consented to

 

59

 

22452514v30



such calculation. Thereafter, Transferee shall promptly bill Tenants for amounts
due for Tenant Contributions which are attributable to periods prior to the
Closing during the Additional Rent Year and, as such amounts are collected,
deliver to Transferor re-proration amounts due Transferor within 5 Business Days
after the end of each month in which Transferee receives such money.

(j)              In the event that Transferee elects not to institute litigation
for any Basic Rent and/or Additional Rent which is due and owing in whole or in
part to Transferor from any Tenant no longer in occupancy whose tenancy under
its Tenant Lease has expired or terminated as of the Closing Date, Transferor
shall have the right in their own name to institute such litigation; and take
any and all steps they deem appropriate, including litigation, to collect
delinquent Basic Rent and Additional Rent from any Tenant whose tenancy under
its Tenant Lease has expired or terminated, subject to Section 10.1(m).

(k)             Transferee shall receive a credit for (i) the amount of any
unpaid, non-disbursed Tenant incentives, concessions, abatements, free rent
amounts, allowances or inducements, including work to be performed by the
Property Owners for the Tenants (and any of the foregoing that are not payable
by the Closing Date) for the current term of Tenant Leases that were in effect
on the Effective Date and for the initial term of Tenant Leases that are entered
into in accordance with Section 6.1(c), and (ii) unpaid third party leasing and
brokerage fees and commissions for (A) the current term of Tenant Leases that
were in effect on the Effective Date, and (B) the initial term of Tenant Leases
that are entered into in accordance with Section 6.1(c).

(l)              There will be no proration or adjustment for any giftcard or
gift certificates issued under the Westfield Gift Card Program.

(m)            Notwithstanding anything to the contrary in this Section 10.1, if
in accordance with Section 10.1 or Section 1.2(b), any item of income or expense
attributable to the Properties (including, without limitation, as a result of
any Pro-Rated Termination Payments received by Transferor or Transferee after
the Closing Date or the Dick’s TI/LC Costs) is re-prorated or adjusted between
Transferor and Transferee after Closing, and such re-prorations and/or
adjustments result in a net credit to Transferee, then the amount of such net
credit shall be paid in cash by Transferor to Transferee, which payment shall be
treated by the parties as a purchase price adjustment for all income tax
purposes. If, however, such re-prorations or adjustments result in a net credit
to Transferor, then the amount of such net credit shall be credited to
Transferor’s Capital Account in Transferee, and Transferee shall issue a
corresponding number of additional preferred units in Transferee as provided in
Section 3.1(c) of the Amended and Restated Operating Agreement. Similarly, if
after Closing, either Transferor or Transferee collects Basic Rent, Additional
Rent or Termination Payments (and, if applicable, MRO Ground Rent), to which
Transferor is entitled in accordance with this Section 10.1, such Basic Rent,
Additional Rent or Termination Payments (and, if applicable, MRO Ground Rent)
shall be retained by Transferee (if collected by Transferee) or remitted to
Transferee (if collected by Transferor), and Transferor shall be entitled to a
credit to its Capital Account in Transferee, and Transferee shall issue a
corresponding number of additional preferred units in Transferee in

 

60

 

22452514v30



the full amount of such payments as provided in Section 3.1(c) of the Amended
and Restated Operating Agreement.

(n)             Each of Transferor and Transferee hereby acknowledges and agrees
that Transferee has approved the execution of a new Tenant Lease with Dick’s
Sporting Goods (“Dick’s”) for space at the Mid Rivers Mall Property (the “Dick’s
Tenant Lease”; and the space demised pursuant to the Dick’s Tenant Lease, the
“Dick’s Space”). In connection therewith, Mid Rivers Mall Owner or an affiliate
thereof has expended, and will hereafter until Closing expend, sums in
connection with the leasing of the Dick’s Space, and otherwise preparing the
Dick’s Space for occupancy by Dick’s, up to an amount equal to $8,798,464, net
of recoveries, as set forth in the budget attached hereto as Schedule 10.1(n)
(the aggregate amount of such sums actually expended by Mid Rivers Mall Owner or
an affiliate thereof prior to the Proration Time, the “Dick’s TI/LC Costs”).
Notwithstanding anything to the contrary contained in this Agreement, Transferor
and Transferee hereby agree that the Dick’s Tenant Lease shall not constitute a
“New Tenant Lease” for any purpose under this Agreement; provided, that at
Closing, the number of preferred units representing the Preferred Membership
Interests issued to Transferor at Closing shall be increased by an amount
representing the entire amount of the Dick’s TI/LC Costs pursuant to Section
1.2, in accordance with the terms of Sections 10.1(h) and (m).

10.2     Closing Costs. Each party shall pay its own costs and expenses arising
in connection with the Closing (including, its own attorneys’ and advisors’
fees, charges and disbursements), except that the costs specifically set forth
in this Section 10.2 shall be allocated between the parties as set forth herein.
Subject to the terms of Section 1.2, Transferor shall be responsible for the
following closing costs (such costs being referred to herein as “Transferor’s
Closing Costs”): (a) the cost of discharging any Liens against, and other
matters affecting title to, the Properties and recording any instruments in
connection therewith, if and to the extent Transferor is expressly obligated
under Section 2.2, or otherwise elects, to discharge such Liens, (b) one-half of
the customary closing costs and escrow fees of the Title Company and Escrow
Agent related to direct and/or indirect transfer of the Properties and the
Contributed Interests, (c) one-half of the Assumption Fees, and (d) the costs
and expenses incurred in connection with the termination of certain Contracts,
as and to the extent payable by Transferor pursuant to Section 6.3. Transferee
shall be responsible for, and shall pay, the following closing costs (such costs
being referred to herein as “Transferee’s Closing Costs”): (i) any documentary,
transfer, stamp, sales, use, gross receipts or similar taxes related to the
transfer of the Contributed Interests; (ii) other than the Incremental Title
Costs, the premium for the Title Policies (and all endorsements thereto); (iii)
one-half of the customary closing costs and escrow fees of the Title Company and
Escrow Agent related to direct and/or indirect transfer of the Properties; (iv)
one-half of the Assumption Fees, (v) the cost of the Surveys, and (vi) the costs
and expenses incurred in connection with the termination of certain Contracts,
as and to the extent payable by Transferee pursuant to Section 6.3. The
provisions of this Section 10.2 shall survive Closing.

 

61

 

22452514v30



10.3     Settlement Sheet. At Closing, Transferor and Transferee shall execute
the Closing Statement to reflect the credits, prorations and adjustments
contemplated by or specifically provided for in this Agreement. The Closing
Statement shall not duplicate the Proration Schedule and shall be prepared by
the Title Company and approved by Transferee and Transferor, both acting
reasonably.

10.4     Post-Closing Cooperation. After Closing, Transferor and Transferee
shall, and shall cause their respective affiliates (including any current or
future property manager) to, reasonably cooperate with each other in case of
either party’s need in response to any legal requirement, regulatory audit
requirement, tax audit, tax return preparation, Rent Audit, or any audit of any
charges assessed against parties to any REA, or in response to any litigation
threatened or brought against either party (including cooperating with respect
to filing any claim for any insurance for the benefit of a Property Owner with
respect to such litigation), or for any other legitimate business reason, by
allowing the other party and its agents and representatives access, upon
reasonable advance notice and at reasonable times, to examine and make copies of
any and all instruments, files and records in such party’s possession or
reasonable control pertaining to any of the Properties, any of the Property
Owners, or any of the Contributed Interests (collectively, the “Subject Files”).
The foregoing shall not limit Transferor’s or Transferee’s right to destroy any
or all of the Subject Files in the ordinary course of its business or otherwise,
provided, that, Transferor shall provide 30 days’ prior written notice of its
intention to do so, in which event Transferee may elect within such 30 day
period by providing written notice to Transferor to take possession of any or
all of the Subject Files. If Transferee fails to timely make such election
within such 30 day period, Transferee shall be deemed to have waived its right
to take possession of the Subject Files and Transferor shall thereafter be
entitled to destroy any or all of the Subject Files. The provisions of this
Section 10.4 shall survive Closing for a period of 4 years.

10.5     SEC Reporting Requirements. From and after the Effective Date until the
1st year anniversary of the Closing Date, Transferor shall, from time to time,
upon reasonable advance written notice from Transferee, use commercially
reasonable efforts to provide Transferee and its representatives with financial,
leasing and other information pertaining to the period of each Property Owner’s
ownership and operation of its Property that is, in the reasonable opinion of
Transferee and its outside, third party accountants, relevant to and reasonably
necessary for the preparation of financial statements and the audit of such
financial statements in accordance with generally accepted auditing standards in
connection with Transferee’s (or its affiliates’) obligations under any or all
of (x) Rule 3-05 (but only to the extent such Rule 3-05 references Rule 3-14 of
Regulation S-X of the regulations of the Securities and Exchange Commission (the
“SEC”)) and Rule 3-14 of Regulation S-X of the regulations of the SEC, as
applicable; (y) any other rule issued by the SEC and applicable to Transferee;
and (z) any registration statement, report or disclosure statement filed with
the SEC by or on behalf of Transferee.

 

62

 

22452514v30



ARTICLE XI

Remedies

11.1     Breach by Transferor. If Closing fails to occur because of a default by
Transferor of any provision hereof, the CBL Contribution Agreement or any other
agreement between or among Transferor, Transferee and CBL OP or their respective
affiliates, Transferee shall be entitled to exercise the remedies set forth in
this Section 11.1, provided, that as a condition precedent to the exercise of
its remedies or termination of this Agreement, Transferee shall be required to
give Transferor written notice of the same. Transferor shall have 10 Business
Days from the receipt of such notice to cure the default. If Transferor timely
cures the default, the default shall be deemed waived and this Agreement shall
continue in full force and effect. If Transferor fails to timely cure such
default, Transferee, at Transferee’s option, shall be entitled to exercise
either (but not both) of the following remedies: (i) terminate this Agreement,
in which event both parties shall be discharged from all duties and performance
hereunder, except for any obligations which by their terms survive any
termination of this Agreement; or (ii) seek specific performance of Transferor’s
obligations hereunder; provided, however, that any action for specific
performance shall be commenced within ninety (90) days after such default, and
if Transferee prevails thereunder, Transferor shall reimburse Transferee for all
reasonable legal fees, court costs and all other costs of such action.

11.2     Breach by Transferee. If Closing fails to occur because of a default by
Transferee or CBL OP of any provision hereof, the CBL Contribution Agreement or
any other agreement between or among Transferor, Transferee and CBL OP or their
respective affiliates, Transferor shall be entitled to exercise the remedies set
forth in this Section 11.2, provided, that as a condition precedent to the
exercise of its remedies or termination of this Agreement, Transferor shall be
required to give Transferee or CBL OP, as applicable, written notice of the
same. Transferee or CBL OP, as applicable, shall have 10 Business Days from the
receipt of such notice to cure the default. If Transferee or CBL OP, as
applicable, timely cures the default, the default shall be deemed waived and
this Agreement shall continue in full force and effect. If Transferee or CBL OP,
as applicable, fails to timely cure such default, Transferor shall be entitled
to terminate this Agreement pursuant to the terms of this Section 11.2. IF
TRANSFEROR TERMINATES THIS AGREEMENT PURSUANT TO THIS SECTION 11.2, TRANSFEREE,
CBL OP AND TRANSFEROR AGREE THAT TRANSFEROR’S ACTUAL DAMAGES WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX. THE PARTIES THEREFORE AGREE THAT,
IN SUCH EVENT, TRANSFEROR, AS TRANSFEROR’S SOLE AND EXCLUSIVE REMEDY, IS
ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT, IN WHICH CASE (A)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF TRANSFEREE, CBL OP AND
TRANSFEROR HEREUNDER SHALL BE OF NO FURTHER FORCE OR EFFECT AND NONE OF THE
PARTIES SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER OTHER THAN
PURSUANT TO ANY PROVISION HEREOF WHICH EXPRESSLY SURVIVES THE TERMINATION OF
THIS AGREEMENT, (B) ESCROW AGENT SHALL DELIVER THE DEPOSIT TO TRANSFEROR
PURSUANT TO

 

63

 

22452514v30



TRANSFEROR’S INSTRUCTIONS, AND THE SAME SHALL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES (OTHER THAN ANY AMOUNTS PAYABLE PURSUANT TO THE INDEMNITY PROVISIONS OF
SECTION 2.1), AND (C) ALL TITLE AND ESCROW CANCELLATION CHARGES, IF ANY, SHALL
BE CHARGED TO TRANSFEREE. THE PARTIES HEREBY AGREE THAT THE AMOUNT OF THE
DEPOSIT IS A FAIR AND REASONABLE ESTIMATE OF THE TOTAL DETRIMENT THAT TRANSFEROR
WOULD SUFFER IN THE EVENT OF TRANSFEREE’S AND/OR CBL OP’s DEFAULT AND FAILURE TO
DULY COMPLETE THE ACQUISITION HEREUNDER. TRANSFEROR IRREVOCABLY WAIVES THE RIGHT
TO SEEK OR OBTAIN ANY OTHER LEGAL OR EQUITABLE REMEDIES, INCLUDING THE REMEDIES
OF DAMAGES AND SPECIFIC PERFORMANCE (PROVIDED, THAT TRANSFEROR IS ABLE TO
COLLECT THE FULL AMOUNT OF THE DEPOSIT FROM ANY LETTER OF CREDIT PROVIDER, TO
THE EXTENT APPLICABLE. OTHERWISE TRANSFEROR SHALL HAVE THE RIGHT TO TAKE SUCH
ACTION AS IS REQUIRED TO COLLECT SUCH AMOUNT FROM SUCH LETTER OF CREDIT PROVIDER
OR TRANSFEREE).

TRANSFEROR, CBL OP AND TRANSFEREE ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND
THE PROVISIONS OF THIS SECTION 11.2, AND BY THEIR INITIALS IMMEDIATELY BELOW
AGREE TO BE BOUND BY ITS TERMS.


Transferor’s Initials


CBL OP’s Initials


Transferee’s Initials

ARTICLE XII

Escrow

 

 

12.1

Escrow.

(a)             Escrow Agent is hereby appointed and designated to act as Escrow
Agent hereunder and is instructed to hold and deliver, pursuant to the terms of
this Agreement, the documents and funds to be deposited into escrow as herein
provided. Escrow Agent shall hold the Deposit in escrow (and, to the extent
delivered in the form of cash, in insured money market accounts, certificates of
deposit, United States Treasury Bills or such other interest-bearing accounts as
Transferee and Transferor, both acting reasonably, may jointly instruct from
time to time) until the earlier to occur of (i) the Closing Date, at which time
the Deposit shall be returned to Transferee in accordance with the terms of
Section 1.3, or (ii) the date on which Escrow Agent is authorized to disburse
the Deposit as set forth in Section 12.1(b). The tax identification numbers of
the parties shall be furnished to Escrow Agent upon request.

 

64

 

22452514v30



(b)             If Closing does not occur, and either Transferor or Transferee
makes a written demand upon Escrow Agent for delivery of the Deposit, Escrow
Agent shall give written notice to the other party of such demand. If Escrow
Agent does not receive a written objection from such other party to the proposed
delivery on or before the 10th day after the giving of such notice, Escrow Agent
shall be authorized to make such delivery. If Escrow Agent does receive such
written objection within such 10-day period, Escrow Agent shall continue to hold
the Deposit until otherwise directed by joint written instructions from the
parties to this Agreement or a final judgment of a court of competent
jurisdiction. However, Escrow Agent shall have the right at any time to deposit
the Deposit with the clerk of a state court in the State of Missouri or the
State of New York. Escrow Agent shall give written notice of such deposit to
Transferor and Transferee as soon as reasonably practicable. Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

(c)             The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties for any act or omission
on its part unless taken or suffered in bad faith, in willful disregard of this
Agreement or in gross negligence. Transferor and Transferee jointly and
severally shall indemnify, protect, defend and hold Escrow Agent harmless from
and against all Losses incurred in connection with the performance of Escrow
Agent’s duties hereunder, except with respect to (i) actions or omissions taken
or suffered by Escrow Agent in bad faith, in willful disregard of this Agreement
or in gross negligence on the part of Escrow Agent, or (ii) any default by
Escrow Agent in the performance of its filing obligations under Section 12.1(e).
Escrow Agent’s closing escrow fees, if any, shall be paid in accordance with
Section 10.2.

(d)             The parties shall deliver to Escrow Agent an executed copy of
this Agreement, which shall constitute their instructions to Escrow Agent.
Escrow Agent shall execute the signature page for Escrow Agent attached hereto
with respect to the provisions of this Section 12.1; provided, however, that (i)
Escrow Agent’s signature hereon shall not be a prerequisite to the binding
nature of this Agreement as between Transferee and Transferor, and the same
shall become fully effective as between Transferee and Transferor upon execution
by Transferee and Transferor, and (ii) the signature of Escrow Agent will not be
necessary to amend any provision of this Agreement other than this Section 12.1.

(e)             Escrow Agent, as the Person responsible for closing the
transaction within the meaning of Section 6045(e)(2)(A) of the Code, shall file
all necessary information reports, returns, and statements regarding the
transaction required by the Code including the tax reports required pursuant to
Section 6045 of the Code (but only to the extent that Escrow Agent is given the
information necessary to make such filings).

(f)              The parties hereto shall execute such additional escrow
instructions (not inconsistent with this Agreement as determined by counsel for
Transferee and Transferor) as Escrow Agent and/or Transferor and Transferee
shall reasonably deem necessary for its or their protection, including Escrow
Agent’s general provisions (as may be modified by Transferee,

 

65

 

22452514v30



Transferor and Escrow Agent) with respect to the documents and the funds to be
deposited into escrow as provided in this Agreement. In the event of any
inconsistency between the provisions of this Agreement and such additional
escrow instructions, the provisions of this Agreement shall govern, unless
otherwise expressly agreed to in writing by Transferor and Transferee.

(g)             The provisions of this Article XII shall survive Closing and the
delivery of the documents being delivered pursuant hereto, and shall not be
deemed merged into any instrument of conveyance delivered at Closing.

ARTICLE XIII

Miscellaneous

13.1     Brokers. Each of Transferor, on the one hand, and Transferee and CBL
OP, jointly and severally, on the other hand, hereby represents and warrants to
and agrees with the other that it has not had, and it shall not have, any
dealings with (and it has not engaged and it will not engage) any third party to
whom the payment of any broker’s fee, finder’s fee, commission or similar
compensation (“Commission”) shall or may become due or payable in connection
with the transactions contemplated hereby. Each of Transferor, on the one hand,
and Transferee and CBL OP, jointly and severally, on the other hand, hereby
agrees to indemnify, hold harmless, protect and defend the other and its
respective affiliates and their officers, directors and employees from and
against any Loss for or in connection with any claims for Commissions claimed or
asserted by or through it in connection with the transaction contemplated herein
(or any breach of any of its representations under this Section 13.1).

13.2     Expenses. Subject to the payment of Closing costs pursuant to Section
10.2 and any other provision of this Agreement, whether or not the transactions
contemplated by this Agreement are consummated, all fees and expenses incurred
by any party hereto in connection with this Agreement shall be borne by such
party.

13.3     Further Assurances. Each of the parties hereto agrees to perform,
execute and deliver such customary documents, writings, acts and further
assurances as may be necessary to carry out the intent and purpose of this
Agreement.

13.4     Survival of Representations and Warranties. All of Transferor’s and
Transferee’s respective representations, warranties, covenants and indemnities
set forth in Article IV and Article V, respectively, of this Agreement shall
survive Closing and the delivery of the Closing Documents, and shall not be
deemed merged into any instrument of conveyance delivered at Closing, for a
period of one year following the Closing (provided, however, that the
indemnities of Transferor, on the one hand, and Transferee and CBL OP, jointly
and severally, on the other hand, set forth in Section 13.1, and the indemnity
of Transferee and CBL OP set forth in Section 2.1, shall survive for the
applicable statute of limitations). Each such representation and warranty shall
automatically be null and void and of no further force and effect upon the
expiration of the applicable survival period specified above, and Transferee or
Transferor, as applicable, shall not be entitled to commence an action or
proceeding claiming breach of any

 

66

 

22452514v30



such representation or warranty by the other or CBL OP at any time subsequent to
the expiration of the applicable survival period specified above. Subject to the
foregoing, any provision of this Agreement which by its terms requires
observance or performance subsequent to Closing, whether or not there is an
express survival provision, shall continue in force and effect following such
Closing.

13.5     Partial Invalidity. If any provision of this Agreement is determined to
be unenforceable, such provision shall be reformed and enforced to the maximum
extent permitted by Law. If it cannot be reformed, it shall be stricken from and
construed for all purposes not to constitute a part of this Agreement, and the
remaining portions of this Agreement shall remain in full force and effect and
shall, for all purposes, constitute this entire Agreement.

13.6     Time of Essence. Time shall be of the essence with respect to all
matters contemplated by this Agreement.

13.7     Construction of Agreement. All parties hereto acknowledge that they
have had the benefit of independent counsel with regard to this Agreement and
that this Agreement has been prepared as a result of the joint efforts of all
parties and their respective counsel. Accordingly, all parties agree that the
provisions of this Agreement shall not be construed or interpreted for or
against any party hereto based upon authorship.

13.8     Amendments/Waiver. Except as set forth in Section 12.1(d), no
amendment, change or modification of this Agreement shall be valid unless the
same is in writing and signed by the party or parties to be bound. No waiver of
any of the provisions of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced. No waiver of any
provision shall be deemed a continuing waiver of such provision or of this
Agreement.

13.9     Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto, and the Closing Documents, constitutes the entire
agreement between the parties relating to the subject matter hereof and
supersedes all prior negotiations, agreements, understandings, letters of intent
and discussions (whether oral or written) between the parties, and there are no
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, express or implied, between the parties other than as expressly
herein set forth.

13.10   Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement. Executed copies hereof may
be delivered by facsimile (or other electronic means) and, upon receipt, shall
be deemed originals and binding upon the parties hereto. Without limiting or
otherwise affecting the validity of executed copies hereof that have been
delivered by facsimile (or other electronic means), the parties will use their
best efforts to deliver originals as promptly as possible after execution.

 

67

 

22452514v30



13.11   Dates. If any date set forth in this Agreement for the delivery of any
document or the happening of any event (such as, for example, the Closing Date)
should, under the terms hereof, fall on a non-Business Day, then such date shall
be extended automatically to the next succeeding Business Day.

13.12   Governing Law/Jurisdiction. This Agreement and the legal relations
between the parties hereto shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to the conflicts of
laws principles thereof. Any action brought to interpret or enforce this
Agreement shall be brought in a court of competent jurisdiction in the State of
New York and each party hereto agrees to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Agreement and,
in furtherance of such agreement, each party hereby agrees and consents that,
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over such party in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York, and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon such party by registered or
certified mail to or by personal service at the last known address of such
party, whether such address be within or without the jurisdiction of any such
court.

13.13   Notices. All notices, consents, reports, demands, requests and other
communications required or permitted hereunder (“Notices”) shall be in writing,
and shall be: (a) personally delivered with a written receipt of delivery; (b)
sent by a nationally recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) no later than 3 Business Days thereafter. All Notices shall be
deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if the Notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
Section 13.13, then the first attempted delivery shall be deemed to constitute
delivery; and provided, further, however, that Notices properly given by
facsimile shall be deemed given when received by facsimile. Each party shall be
entitled to change its address for Notices from time to time by delivering to
the other parties Notice thereof in the manner herein provided for the delivery
of Notices. All Notices shall be sent to the addressee at its address set forth
following its name below:

 

68

 

22452514v30



 

To Transferor:

Westfield America Limited Partnership

c/o Westfield Corporation, Inc.

11601 Wilshire Blvd., 12th Floor

Los Angeles, California 90025-1748

Attention: Peter Schwartz, Esq. and Elizabeth Westman, Esq.

Telephone: (310) 445-2453 and (310) 575-6057

Facsimile: (310) 478-3987 and (310) 487-3173

 

with a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Matthew T. Golden, Esq.

Telephone: (212) 909-6269

Facsimile: (212) 909-6836

 

To CBL OP or

CBL & Associates Limited Partnership

 

Transferee:

c/o CBL & Associates Properties, Inc.

2030 Hamilton Place Boulevard

CBL Center, Suite 500

Chattanooga, Tennessee 37421

Attention: Scott Word

Telephone: (423) 490-8358

Facsimile: (423) 490-8390

 

 

with a copy to:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Yaacov Gross, Esq.

Telephone: (212) 468-8012

Facsimile: (212) 468-7900

 

 

and to:

Husch & Eppenberger, LLC

2030 Hamilton Place Boulevard

CBL Center, Suite 210

Chattanooga, Tennessee 37421

Attention: Jeffery V. Curry, Esq.

Telephone: (423) 757-5910

Facsimile: (423) 899-1278

 

Any notice required hereunder to be delivered to Escrow Agent shall be delivered
in accordance with the above provisions as follows:

 

69

 

22452514v30



Fidelity National Title Insurance Company

1800 Parkway Place, Suite 700

Marietta, GA 30067

Attention:  Michael R. Sher

Telephone:  (888) 270-2050

Telecopier:  (770) 850-8222

 

Unless specifically required to be delivered to Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to Escrow Agent
in order to be effective so long as it is delivered to the other parties in
accordance with the above provisions.

13.14   Headings/Use of Terms/Exhibits. The paragraph and section headings that
appear in this Agreement are for purposes of convenience of reference only and
are not to be construed as modifying, explaining, restricting or affecting the
substance of the paragraphs and sections in which they appear. Wherever the
singular number is used, and when the context requires, the same shall include
the plural and the masculine gender shall include the feminine and neuter
genders. The term “including” means “including, but not limited to” and “such
as” means “such as, but not limited to” and similar words are intended to be
inclusive. All references to clauses, sections and articles mean the clauses,
sections and articles in this Agreement. All Exhibits and Schedules attached
hereto are hereby incorporated herein by reference as though set out in full
herein.

13.15   Assignment. Neither Transferor nor Transferee shall assign this
Agreement or any rights hereunder, or delegate any of its obligations, without
the prior written approval of the other. Subject to the provisions of this
Section 13.15, this Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, personal representatives, successors and
permitted assigns. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person, other than the parties hereto and their successors
or permitted assigns, any rights or remedies under or by reason of this
Agreement.

13.16   Attorneys’ Fees. If litigation or any other action is required by either
Transferor or Transferee to enforce or interpret the terms of this Agreement,
the prevailing party in such litigation or other action shall, in addition to
all other relief granted or awarded by the court or arbitrator, be awarded costs
and reasonable attorneys’ fees, charges and disbursements (including those of
in-house counsel) and expert witness fees and costs incurred by reason of such
litigation or other action and those incurred in preparation thereof at both the
trial and appellate levels.

 

 

13.17

Indemnification.

(a)             In addition to any other indemnity under this Agreement,
Transferor agrees to indemnify, protect, hold harmless and, if requested by
Transferee in Transferee’s sole and absolute discretion, defend (with counsel of
Transferor’s choosing, subject to Transferee’s

 

70

 

22452514v30



consent, not to be unreasonably withheld, delayed or conditioned) Transferee,
its successors and assigns, from any and all Losses to the extent arising out of
or in connection with any breach of any of Transferor’s representations,
warranties, covenants or agreements herein or in any of the Closing Documents
(provided, however, that Transferor’s indemnity obligations with respect to the
matters described in this subsection (a) shall be subject to the limitations set
forth in Article IV and Section 13.4).

(b)             In addition to any other indemnity under this Agreement,
Transferee and CBL OP agrees, jointly and severally, to indemnify, protect, hold
harmless and, if requested by Transferor in Transferor’s sole and absolute
discretion, defend (with counsel of Transferee’s choosing, subject to
Transferor’s consent, not to be unreasonably withheld, delayed or conditioned)
Transferor, its successors and assigns, from any and all Losses to the extent
arising out of or in connection with any breach of any of Transferee’s or CBL
OP’s representations, warranties, covenants or agreements herein or in any of
the Closing Documents (provided, however, that Transferee’s and CBL OP’s
indemnity obligations with respect to the matters described in this subsection
(b) shall be subject to the limitations set forth in Article V and Section
13.4).

13.18   Limitation on Liability. The obligations and liabilities of Transferor
hereunder will be solely the obligations and liabilities of Transferor, and no
direct or indirect stockholder, officer, director, partner, agent or employee of
Transferor will be obligated personally for any debt, obligation or liability of
Transferor, except, unless and to the extent that such obligation or liability
is incurred in connection with any fraudulent action taken by such stockholder,
officer, partner, director, agent or employee. The obligations and liabilities
of Transferee hereunder will be solely the obligations and liabilities of
Transferee, and no direct or indirect stockholder, officer, director, agent or
employee of Transferee will be obligated personally for any debt, obligation or
liability of Transferee, except, unless and to the extent that such obligation
or liability is incurred in connection with any fraudulent action taken by such
stockholder, officer, director, agent or employee.

13.19   Confidentiality. Transferor, CBL OP and Transferee shall, prior to the
Closing, maintain the confidentiality of the transactions contemplated hereby
and shall not, except as required by law, governmental regulation or the
requirements of any stock exchange applicable to Transferor or Transferee,
disclose the terms of this Agreement or of such transactions to any third
parties whomsoever other than the principals of Escrow Agent, the Title Company
and such other Persons whose assistance is required in carrying out the terms of
this Agreement. Neither Transferor nor Transferee shall at any time issue a
press release regarding the transactions contemplated hereby unless such release
or communication has received the prior approval (not to be unreasonably
withheld or delayed) of the other parties hereto. Transferee, CBL OP and
Transferor shall cooperate with each other to agree upon the initial
presentation materials regarding the transaction. Each of Transferee and CBL OP
agrees that all documents and information regarding the Properties, the
Contributed Interest and/or the Property Owners, of whatsoever nature made
available to Transferee, CBL OP or any of their agents, employees,

 

71

 

22452514v30



contractors and representatives by Transferor or any Transferor Related Party
and the results of all tests and studies of the Properties, if any, are
confidential and, prior to the Closing, none of Transferee, CBL OP, or any of
their agents, employees, contractors and representatives, shall disclose any
such documents or information to any other Person except those assisting it with
the analysis of the Properties, the Contributed Interests or the Property
Owners, and only after procuring such Person’s agreement to abide by these
confidentiality restrictions. Notwithstanding the foregoing, the parties hereto
(and each employee, representative, or other agent of the parties) may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
any facts that may be relevant to the tax structure of Transferee and the
transactions contemplated by this Agreement, including the admission of
Transferor as a Preferred Member of Transferee; provided, however, that no party
(and no employee, representative or other agent thereof) shall disclose any
other information that is not necessary to understand the tax treatment and tax
structure of Transferee and the transactions contemplated by this Agreement,
including the admission of Transferor as a Preferred Member of Transferee, and
any information that could lead another to determine the identity of the parties
hereto, or any other information to the extent that such disclosure could result
in a violation of any Federal or state securities laws. This Section 13.19 shall
survive Closing or termination of the Agreement.

[Remainder of Page Left Blank Intentionally; Signature Page Follows]

 

72

 

22452514v30



IN WITNESS WHEREOF, the parties have caused this Contribution Agreement to be
executed as of the date first set forth above.

TRANSFEREE:

 

CW JOINT VENTURE, LLC, a

Delaware limited liability company

 

 

By:

CBL & Associates Limited Partnership,

 

its sole member

 

 

 

By:

/s/ Stephen D. Lebovitz

 

Name: Stephen D. Lebovitz

 

Title: President

 

TRANSFEROR:

 

WESTFIELD AMERICA LIMITED PARTNERSHIP, a

Delaware limited partnership

 

 

By:

Westfield U.S. Holdings, LLC, its general partner

 

 

 

By:

/s/ Peter Lowy

 

Name: Peter Lowy

 

Title: Chief Executive Officer

 

CBL OP:

 

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By:

CBL Holdings I, Inc., its general partner

 

 

By:

/s/ Stephen D. Lebovitz

 

Name: Stephen D. Lebovitz

 

Title: President

 

 

22452514v30



SIGNATURE PAGE

ESCROW AGENT

The undersigned hereby accepts the foregoing Contribution Agreement (the
“Agreement”) and executes this Signature Page for the purpose of agreeing to the
provisions of the Agreement applicable to Escrow Agent (as defined in the
Agreement) and agreeing to act as Escrow Agent in strict accordance with the
terms thereof.

ESCROW AGENT:

 

FIDELITY TITLE INSURANCE COMPANY

 

 

By:

/s/ Michael R. Sher

 

Name: Michael R. Sher

 

Title: Vice President/NTS Counsel

 

 

Date:

August 9, 2007

 

22452514v30



LIST OF SCHEDULES

Defined Terms

Schedule 1

Properties Owned by Mid Rivers Land I Owner

Schedule 2

Allocated Contributed Interests Value

Schedule 1.2(a)

Permitted Exceptions

Schedule 2.2(a)

Mechanics’ Liens Arising from Work Performed for Property Owners

Schedule 2.2(b)

Other Names for Transferor and Property Owners

Schedule 4.1(a)

Tenant Leases Not in Full Force and Effect; Defaults under Tenant Leases

Schedule 4.5(b)

Rent Roll

Schedule 4.5(c)

Contract List

Schedule 4.5(d)

Defaults under Continuing Contracts or Permits; Defaults under Permitted
Exceptions

Schedule 4.5(e)

Third Party Brokerage and Leasing Agreement Where Fees are Payable

Schedule 4.5(f)

Threatened Actions, Property Violations and Proceedings

Schedule 4.6

Environmental Reports

Schedule 4.7

 

 

22452514v30



 

Pending Tax Proceedings

Schedule 4.8(a)

Notice of Tax Audits

Schedule 4.8(b)

Tax Matters Agreements

Schedule 4.8(c)

Tax Basis of Properties

Schedule 4.8(d)

Tax Depreciation Schedule

Schedule 4.8(e)

Property Employees

Schedule 4.11

Material Liabilities of Property Owners Other than (i) Liabilities Reflected in
Property Owners’ financial statements described in Section 4.14, and (ii)
Liabilities Incurred in the Ordinary Course of Business of Owning or Operating
the Properties

Schedule 4.14

Existing Loan Documents; Outstanding Principal Balances

Schedule 4.17

Preemptive Rights

Schedule 5.7

Repurchase Obligations

Schedule 5.8

Approved Transactions Guidelines

Schedule 6.1(c)

Terminated Contracts

Schedule 6.3

Anchor Tenants

Schedule 6.6

Budget for Dick’s Tenant Lease

Schedule 10.1(n)

 

 

22452514v30



LIST OF EXHIBITS

Exhibit A

Form of Tenant Estoppel

Exhibit B

Form of Assignment and Assumption of Contributed Interests

Exhibit C

Form of Non-Foreign Affidavit

Exhibit D-1

Form of Title Affidavit

Exhibit D-2

Form of Non-Imputation Affidavit

Exhibit E

Form of Tenant Notification Letter

Exhibit F

Form of Amended and Restated Operating Agreement

Exhibit G

Legal Description of Properties

Exhibit H

Form of Tax Protection Agreement

Exhibit I

Form of Letter of Credit

Exhibit J

Assumed Guaranties

Exhibit K

Mid Rivers Outparcels

 

 

22452514v30



SCHEDULE 1

GLOSSARY OF DEFINITIONS

As used in the foregoing Contribution Agreement, the following terms shall have
the following meanings:

“Access Agreement” has the meaning set forth in Section 2.1.

“Accountants” has the meaning set forth in Section 10.5.

“Act” means the Securities Act of 1933, as amended.

“Additional Rent” has the meaning set forth in Section 10.1(d).

“Additional Rent Year” has the meaning set forth in Section 10.1(i).

“Agreement” has the meaning set forth in the opening paragraph hereto.

“Allocated Contributed Interests Value” means the portion of the Contributed
Interests Value allocated by the parties to the Properties, as set forth on
Schedule 1.2(a) attached hereto.

“Amended and Restated Operating Agreement” means that certain Amended and
Restated Operating Agreement of Transferee to be executed and delivered by CBL
OP and Transferor simultaneously with Closing, in the form attached hereto as
Exhibit F.

“Anchor Tenant” has the meaning set forth in Section 6.6.

“Anchor Estoppels” has the meaning set forth in Section 6.6.

“Approved Transactions Guidelines” has the meaning set forth in Section 6.1(c).

“Assignment and Assumption of Contributed Interests” has the meaning set forth
in Section 9.2(b).

“Assumed Guaranties” means, with respect to each Existing Mortgage Loan, those
guaranties and indemnities set forth on Exhibit J attached hereto.

“Assumption Fees” has the meaning set forth in Section 6.9(e).

“Basic Rent” has the meaning set forth in Section 10.1(d).

“Bringdown Certificate” has the meaning set forth in Section 6.1(c).

 

Schedule 1-1

 

22452514v30



“Business Day” means each day of the year other than Saturdays, Sundays, legal
holidays and days on which banking institutions are generally authorized or
obligated by Law to close in the Sate of Missouri, the State of New York or the
State of California.

“Capital Account” has the meaning set forth in the Amended and Restated
Operating Agreement.

“CBL Contribution” has the meaning set forth in the recitals hereto.

“CBL Contribution Agreement” has the meaning set forth in the recitals hereto.

“CBL Cross-Default” means an Event of Default (as defined in the Cross
Collateralized Mortgage Loan) under the Cross Collateralized Mortgage Loan from
and after the Closing Date, that is (i) related to or arising from the Mid
Rivers Mall Property or the Mid Rivers Land II Property or (ii) caused by
Transferee, CBL OP, Mid Rivers Mall Owner or Mid Rivers Land II Owner.

“CBL Cross-Default Response Period” has the meaning set forth in Section
6.10(c).

“CBL Indemnity” has the meaning set forth in Section 6.10(c).

“CBL OP” has the meaning set forth in the opening paragraph hereto.

“CBL OP’s Actual Knowledge” means the actual knowledge, without any duty of
inquiry or investigation, of Keith Honnold and Scott Word as to a fact at the
given time. Without limiting the foregoing, Transferor acknowledges that the
individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession of
CBL OP or any of its affiliates, or to make any inquiry of any Persons, or to
take any other actions in connection with the representations and warranties of
CBL OP set forth in this Agreement. Neither the actual knowledge of any other
Person, nor the constructive knowledge of the foregoing individuals or of any
other Person, shall be imputed to the foregoing individuals.

“CBL REIT” means CBL & Associates Properties, Inc., a Delaware corporation.

“Closing” has the meaning set forth in Section 9.1.

“Closing Documents” means those documents required to be delivered by Transferor
or Transferee at Closing pursuant to or in connection with this Agreement,
including, without limitation, those attached hereto as Exhibits A through F,
and Exhibits H and I.

“Closing Statement” has the meaning set forth in Section 9.2(g).

“COBRA” has the meaning set forth in Section 6.8(b).

 

Schedule 1-2

 

22452514v30



“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Commission” has the meaning set forth in Section 13.1.

“Common Member” has the meaning set forth in the recitals hereto.

“Common Membership Interest” has the meaning set forth in the recitals hereto.

“Continuing Contracts” means any Contracts, other than Contracts which are
national contracts or which require the consent of the other party thereto to
any change-of-control in the applicable Property Owner, that Transferee elects
to assume or does not elect, pursuant to Section 6.3 hereof, to require
Transferor to terminate.

“Contract List” has the meaning set forth in Section 4.5(d).

“Contracts” means, subject to Section 6.3, all right, title and interest of
Transferor or any Property Owner in and to any and all contracts, agreements or
commitments, oral or written (other than the Tenant Leases, the MRO Ground Lease
and option agreements), binding upon or relating to any Real Property for the
operation and maintenance of such Real Property, that extend beyond Closing, to
the extent that they are assignable.

“Contributed Interests” has the meaning set forth in the recitals hereto.

“Contributed Interests Value” has the meaning set forth in Section 1.2(a).

“Contribution” has the meaning set forth in the recitals hereto.

“Cross-Collateralized Mortgage Loan” means that certain loan in the original
principal amount of $800,000,000, made pursuant to that certain Loan Agreement,
dated as of July 11, 2001, by and between UBS Warburg Real Estate Investments
Inc., as lender, and certain affiliates of Transferor, as borrowers, which loan
is secured by one or more mortgages on the Mid Rivers Mall Property, the Mid
Rivers Land II Property and certain properties owned by the WALP Borrowers.

“Curable Title Objections” has the meaning set forth in Section 2.2(b).

“Deposit” has the meaning set forth in Section 1.2(d).

“Dick’s” has the meaning set forth in Section 10.1(n).

“Dick’s Space” has the meaning set forth in Section 10.1(n).

“Dick’s Tenant Lease” has the meaning set forth in Section 10.1(n).

 

Schedule 1-3

 

22452514v30



“Dick’s TI/LC Costs” has the meaning set forth in Section 10.1(n).

“Early Terminated Tenant Lease” has the meaning set forth in Section 1.2(b).

“Effective Date” means August 9, 2007.

“Environmental Law” means any Law, including requirements under permits,
licenses, consents and approvals, relating to pollution or protection of human
health or the environment, including those that relate to emissions, discharges,
releases or threatened releases, or the generation, manufacturing, processing,
distribution, use, treatment, storage, disposal, transport, or handling, of
Hazardous Materials.

“ERISA” has the meaning set forth in Section 6.8(b).

“Escrow Agent” means Fidelity National Title Insurance Company.

“Estoppel Certificates” means, collectively, each Anchor Store Estoppel, each
Tenant Estoppel, each REA Estoppel, and each Transferor’s Estoppel (if any).

“Excluded Recourse Obligations” means the obligations of the guarantor or
indemnitor under (i) Sections 1(a) and (e) of the Indemnity and Guaranty
Agreement related to the South County Mortgage Loan, (ii) Sections 1(a) and (e)
of the Indemnity and Guaranty Agreement related to the South County Mortgage
Loan, and (iii) Sections 1(a) and (e) of the Indemnity and Guaranty Agreement
related to the Cross-Collateralized Mortgage Loan.

“Executive Order” has the meaning set forth in the recitals hereto.

“Existing Mortgage Loans” means, collectively, the Cross-Collateralized Mortgage
Loan, the South County Mortgage Loan, and the West County Mortgage Loan; and
each, an “Existing Mortgage Loan”.

“Existing Lender” and “Existing Lenders” have the meanings set forth in Section
6.9(a).

“Existing Loan Documents” has the meaning set forth in Section 4.17.

“Hazardous Materials” means those materials that are regulated by or form the
basis of liability under any Environmental Law, including: (a) any substance
identified under any Environmental Law as a pollutant, contaminant, hazardous
substance, liquid, industrial or solid or hazardous waste, hazardous material or
toxic substance; (b) any petroleum or petroleum derived substance or waste; (c)
any asbestos or asbestos-containing material; (d) any polychlorinated biphenyl
(PCB) or PCB-containing or urea-formaldehyde-containing material or fluid; (e)
any radioactive material or substance, including radon; (f) any lead or lead
based paints or materials; and (g) any mold, fungi, yeast or other similar
biological agents that may have an adverse effect on human health.

 

Schedule 1-4

 

22452514v30



“Improvements” mean all right, title and interest of Transferor or any Property
Owner in and to the improvements, structures, parking facilities and fixtures
now or hereafter placed, constructed, installed or located on any Land,
including all apparatus, equipment and appliances affixed to and used in
connection with the operation or occupancy thereof (such as heating, air
conditioning, and mechanical systems).

“Intangible Property” means any and all intangible property, goodwill, rights,
privileges, and appurtenances owned by any Property Owner and in any way related
to, or used in connection with, the ownership, operation, maintenance, use or
occupancy of any Real Property (other than the Contracts, the MRO Ground Lease
and the Tenant Leases) to the extent that they are assignable, including the
Permits, Plans and Records, guaranties, warranties, websites, e-mail addresses,
trade names, trademarks, telephone and facsimile numbers assigned to any
Property or any Property management office and all rights, claims and recoveries
under insurance policies related to any Real Property or any Personal Property.
Intangible Property shall not include, any rights to the name “Westfield” or any
marks, logos or other brand identification items associated with the “Westfield”
name, but shall include, any rights to the names “Mid Rivers Mall”, “West County
Mall”, and “South County Mall”, and any variations thereof, if any.

“Intangible Property Documents” means any and all documents and instruments
evidencing and/or relating to all or any portion of the Intangible Property.

“L&T Owner” has the meaning set forth in the recitals hereto.

“L&T Property” has the meaning set forth in the recitals hereto.

“Land” means, collectively, the parcels of land described in Exhibit G-1
attached hereto (the Land related to the Mid Rivers Mall Property), Exhibit G-2
attached hereto (the Land related to the Mid Rivers Land II Property),
Exhibit G-3 attached hereto (the Land related to the South County Mall
Property), Exhibit G-4 attached hereto (the Land related to the West County Mall
Property), Exhibit G-5 attached hereto (the Land related to the L&T Property),
Exhibit G-6 attached hereto (the Land related to the Mid Rivers Office
Property), Exhibit G-7 attached hereto (the Land related to the Vacant Parcel 4
Property), Exhibit G-8 attached hereto (the Land related to the Vacant Parcel 5
Property), and Exhibit G-9 attached hereto (the Land related to the Ruby Tuesday
Property), attached hereto, in each case, together with all of each Property
Owner’s right, title and interest, if any, in and to (i) any reversions,
remainders, privileges, easements, rights-of-way, appurtenances, agreements,
rights, licenses, tenements and hereditaments appertaining to or otherwise
benefiting or used in connection with the real property or the Improvements
located thereon, (ii) any strips and gores of land, streets, alleys, public ways
or rights-of-way abutting, adjoining, adjacent, connected or appurtenant
thereto, and (iii) any minerals and mineral rights, oil, gas, and oil and gas
rights, other hydrocarbon substances and rights, development rights, air rights,
water and water rights, wells, well rights and well permits, water and sewer
taps (or their equivalents), and sanitary or storm sewer capacity appertaining
to or otherwise benefiting or used in connection therewith.

 

Schedule 1-5

 

22452514v30



“Laws” means all Federal, state and local laws, statutes, codes, regulations,
rules, ordinances, orders, policy directives, judgments or decrees (including
common law), including those of judicial and administrative bodies.

“Lender Consent” and “Lender Consents” have the meanings set forth in Section
6.9(b).

“Liens” means liens, encumbrances, claims, covenants, conditions, restrictions,
easements, rights of way, options, pledges, judgments, pledges, hypothecations,
rights of first offer or first refusal, security interests or other similar
matters.

“Losses” means, on an after-tax basis, all damages, losses, liabilities, claims,
actions, interest, penalties, demands, obligations, judgments, expenses or costs
(including reasonable attorneys’ fees, charges and disbursements, including
those of in-house counsel and appeals, and expert witness fees), including,
without limitation, any claim for a mechanic’s lien or materialmen’s lien.

“Lost Rent” has the meaning set forth in Section 1.2(b).

“L&T Closing Date” has the meaning set froth in Section 6.17.

“Material Adverse Effect” has the meaning set forth in Section 5.6.

“Material Adverse Title Effect” has the meaning set forth in Section 2.2(b).

“Material Event Termination Notice” has the meaning set forth in Section 6.4.

“Membership Interests” means each of the Common Membership Interests and the
Preferred Membership Interests.

“Mid Rivers Land I Owner” has the meaning set forth in the recitals hereto.

“Mid Rivers Land I Property” has the meaning set forth in the recitals hereto.

“Mid Rivers Land II Owner” has the meaning set forth in the recitals hereto.

“Mid Rivers Land II Property” has the meaning set forth in the recitals hereto.

“Mid Rivers Loan Payment” has the meaning set forth in Section 6.10(a).

“Mid Rivers Mall Owner” has the meaning set forth in the recitals hereto.

“Mid Rivers Office Property” has the meaning set forth in the recitals hereto.

“Mid Rivers Outparcels” has the meaning set forth in Section 6.15.

 

Schedule 1-6

 

22452514v30



“Mid Rivers Transfer Right” has the meaning set forth in Section
6.10(c)(iii)(B)(1).

“MRO Ground Lease” has the meaning set forth in the recitals hereto.

“MRO Ground Rent” means the rent payable by MRO Leasehold Owner pursuant to the
MRO Ground Lease.

“MRO Leasehold Owner” has the meaning set forth in the recitals hereto.

“New Income” has the meaning set forth in Section 1.2(b).

“New Tenant Lease” has the meaning set forth in Section 1.2(b).

“Notices” has the meaning set forth in Section 13.13.

“OFAC” has the meaning set forth in the definition of “Prohibited Person”.

“Original Operating Agreement” has the meaning set forth in the recitals hereto.

“Parking Deck” has the meaning set forth in Section 6.16.

“Permits” means all right, title and interest of Transferor or any Property
Owner in and to all governmental or quasi-governmental permits, agreements,
licenses, certificates, authorizations, applications, approvals, entitlements,
variances and waivers, including building permits and certificates of occupancy,
relating to the construction, ownership, development, use, operation,
maintenance or repair of any Real Property, to the extent that they are
assignable.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, real estate investment trust, unincorporated
association, joint stock company, any federal, state, county or municipal
government or any bureau, department or agency thereof and any fiduciary acting
in such capacity on behalf of any of the foregoing or any other entity or
association.

“Personal Property” means all right, title and interest of Transferor or any
Property Owner in and to all tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of any Real Properties. Personal Property
shall not include any tangible personal property and fixtures which are owned by
Tenants.

“Plans and Records” means, to the extent in Transferor’s Possession or
Reasonable Control, all right, title and interest of Transferor or any Property
Owner in and to all reports, studies, financial or other records, books or
documents existing and relating to the ownership, use, operation, construction,
fabrication, repair or maintenance of, or otherwise to, any Real Property,
including the following: surveys, maps, plats and street improvement
specifications of each Real Property; soil, substratus, environmental,
engineering, structural and geological

 

Schedule 1-7

 

22452514v30



studies, reports and assessments; architectural drawings, as-builts, plans,
engineer’s drawings and specifications; appraisals; title reports or policies
together with any copies of documents referenced therein; expansion, renovation
or development-related documents; and booklets, manuals, files, records,
correspondence contained in lease files, tenant lists, tenant files, logos,
tenant prospect lists, other mailing lists, sales brochures and other materials,
and leasing brochures and advertising materials and similar items. Nothing in
this Agreement shall prohibit Transferor from retaining a copy of any item
delivered to Transferee.

“Preferred Member” has the meaning set forth in the recitals hereto.

“Preferred Membership Interests” has the meaning set forth in Section 1.1.

“Prohibited Person” means any of the following: (a) a Person that is listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order No.
13224 on Terrorist Financing (effective September 24, 2001) (the “Executive
Order”); (b) a Person owned or controlled by, or acting for or on behalf of any
Person that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (c) a Person that is named as a “specially designated
national” or “blocked person” on the most current list published by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) at its official
website, http:www/treas.gov/offices/enforcement/ofac; (d) a Person that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a Person that is affiliated with any Person identified in clause
(a), (b), (c) and/or (d) above.

“Property” means, each of the Mid Rivers Mall Property, the Mid Rivers Land II
Property, the South County Mall Property, the West County Property, the L&T
Property, the Mid Rivers Office Property, and each of the properties set forth
on Schedule 2 attached hereto; and collectively, the “Properties”. Each Property
is comprised of all of the applicable Property Owner’s right, title and interest
(if any) in and to (a) the Real Property, (b) the Personal Property, (c) the
Tenant Leases, (d) in the case of the Mid Rivers Office Property, the MRO Ground
Lease, (e) the Continuing Contracts, and (f) the Intangible Property, related
thereto.

“Property Documents” means the following to the extent in Transferor’s
Possession or Reasonable Control and relating to the Properties: (a) Tenant
Leases, (b) the MRO Ground Lease, (c) Contracts, (d) current insurance
certificates, (e) existing ALTA surveys, (f) existing title insurance
commitments or reports, (g) Permits, (h) tax bills for the last 2 years, (i)
current rent rolls, (j) soil, substratus, environmental, structural and
geological studies, reports and assessments, (k) operating statements, (l)
guarantees and warranties, and (m) other materials reasonably requested by
Transferee.

“Property Employees” has the meaning set forth in Section 4.11.

“Property Owner” and “Property Owners” have the meanings set forth in the
recitals hereto.

 

Schedule 1-8

 

22452514v30



“Property Owner Organizational Documents” means, with respect to each Property
Owner, the certificate of formation or certificate of limited partnership, as
applicable, and the limited liability company agreements or limited partnership
agreement, as applicable, of such Property Owner.

“Pro-Rated Termination Payments” means Termination Payments received under (i)
the first Early Terminated Tenant Lease, the termination of which results in the
actual in-place net operating income from the Contributed Interests (after
taking into account all income under New Tenant Leases) as of the Closing Date
to be less than $45,603,020, and (ii) all subsequent Early Terminated Tenant
Leases.

“Proration Schedule” has the meaning set forth in Section 10.1.

“Proration Time” has the meaning set forth in Section 10.1(h).

“REA” has the meaning set forth in Section 6.6.

“REA Estoppel” has the meaning set forth in Section 6.6.

“REA Party” has the meaning set forth in Section 6.6.

“Real Property” means, collectively, the Land and Improvements.

“Related Property” means, with respect to each Property Owner, any Property
(other than the Property owned by such Property Owner) related to the ownership
and operation of a Property, which has been transferred to another Property
Owner.

“Rent Audit” has the meaning set forth in Section 10.1(f).

“Rent Roll” has the meaning set forth in Section 4.5(c).

“SEC” has the meaning set forth in Section 10.5.

“South County Mall Owner ” has the meaning set forth in the recitals hereto.

“South County Mall Property” has the meaning set forth in the recitals hereto.

“South County Mortgage Loan” means that certain loan in the original principal
amount of $86,000,000, made pursuant to that certain Loan Agreement, dated as of
October 3, 2003, by and between UBS Real Estate Investments Inc., as lender, and
South County Mall Owner, as borrower, which loan is secured by one or more
mortgages on the South County Mall Property.

“Subject Files” has the meaning set forth in Section 10.4.

 

Schedule 1-9

 

22452514v30



“Survey” means a current as-built ALTA survey of each Property.

“Tax Protection Agreement” means the tax protection agreement substantially in
the form of Exhibit H attached hereto to be delivered at Closing by Transferee
and CBL OP in favor of Transferor.

“Tax Returns” has the meaning set forth in Section 4.7(b).

“Taxes” means all taxes, charges, fees, levies or other assessments, including,
without limitation, special assessments for improvements, income, gross
receipts, excise, real and personal property, sales, transfer, deed, stamp,
license, payroll and franchise taxes, imposed by any governmental authority and
shall include any interest, penalties or additions to tax attributable to any of
the foregoing.

“Tenant Contributions” has the meaning set forth in Section 10.1(i).

“Tenant Deposits” means all security deposits plus any interest accrued thereon,
paid by Tenants to the applicable Property Owner relating to a Property.

“Tenant Estoppel” has the meaning set forth in Section 6.6.

“Tenant Leases” means all leases, licenses, tenancies or occupancy arrangements
(other than option agreements), whether written or oral, to which any Property
Owner is a party, and all right, title and interest of the applicable Property
Owner as landlord thereunder, affecting any portion of any Real Property, if
any, that extend beyond Closing. The MRO Ground Lease shall not constitute a
Tenant Lease.

“Tenants” means all Persons leasing, renting or occupying space within a
Property pursuant to Tenant Leases.

“Termination Payments” means the aggregate amount of payments actually made
(whether such payment is made prior to or after the Closing Date) by Tenants in
connection with the termination of the Early Terminated Tenant Leases.
Termination Payments (including any Pro-Rated Termination Payments) shall be
applied in accordance with Sections 10.1(g), (h) and (m) regardless of when
received.

“Title Commitment” means a current commitment for an owner’s title insurance
policy for each Property.

“Title Company” means Fidelity National Title Insurance Company.

“Title Policy” has the meaning set forth in Section 7.1(a).

“Transfer Tax Returns” has the meaning set forth in Section 7.1(h).

 

Schedule 1-10

 

22452514v30



“Transferee” has the meaning set forth in the opening paragraph hereto.

“Transferee Employer” and “Transferee Employers” have the meanings set forth in
Section 6.8(a).

“Transferee’s Actual Knowledge” means the actual knowledge, without any duty of
inquiry or investigation, of Keith Honnold and Scott Word as to a fact at the
given time. Without limiting the foregoing, Transferor acknowledges that the
individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession of
Transferee or any of its affiliates, or to make any inquiry of any Persons, or
to take any other actions in connection with the representations and warranties
of Transferee set forth in this Agreement. Neither the actual knowledge of any
other Person, nor the constructive knowledge of the foregoing individuals or of
any other Person, shall be imputed to the foregoing individuals.

“Transferee’s Closing Costs” has the meaning set forth in Section 10.2.

“Transferee’s Objections” has the meaning set forth in Section 2.2(b).

“Transferor” has the meaning set forth in the opening paragraph hereto.

“Transferor Related Party” means each of Transferor and each Property Owner, and
their respective affiliates and the direct and indirect shareholders, officers,
directors, partners, principals, members, employees, agents and contractors, and
any successors or assigns of the foregoing.

“Transferor’s Actual Knowledge” means the actual knowledge, without any duty of
inquiry or investigation, of Bill Hecht, Bill Gioroukos, Peter Koenig, Roger
Porter, Mark Stefanek, Linda Kaufman and/or Ken Wong as to a fact at the time
given. Without limiting the foregoing, Transferee acknowledges that the
foregoing individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession of
Transferee or any of its affiliates, or to make any inquiry of any Persons, or
to take any other actions in connection with the representations and warranties
of Transferor set forth in this Agreement. Neither the actual knowledge of any
other Person, nor the constructive knowledge of the foregoing individuals or of
any other Person, shall be imputed to the foregoing individuals.

“Transferor’s Closing Costs” has the meaning set forth in Section 10.2.

“Transferor’s Estoppel” has the meaning set forth in Section 6.6.

“Transferor’s Response” has the meaning set forth in Section 2.2(d).

“Transferor’s Possession or Reasonable Control” means within the possession or
control of (a) Transferor, (b) any Property Owner, (c) any Person controlled by
Transferor or any Property Owner, (d) any Property Owner’s property manager (or
any of such property manager’s affiliates), or (e) any employees, agents or
third party consultants of Transferor or any Property Owner.

“WALP Borrowers” has the meaning set forth in Section 6.10.

“WALP Borrowers Event of Default” means an Event of Default (as defined in the
Cross Collateralized Mortgage Loan) under the Cross Collateralized Mortgage Loan
that is not a CBL Cross-Default.

“WALP Maximum Liability” means an amount equal to (i) the aggregate Net Fair
Market Value (as defined in, and as determined pursuant to, the Amended and
Restated Operating Agreement) of the Mid Rivers Mall Property and the Mid Rivers
Land II Property, plus (ii) the amount of any escrows or reserves or other sums
then being held under the Cross-Defaulted Mortgage Loan by the applicable
Existing Lender in respect of the Mid Rivers Mall Property and/or the Mid Rivers
Land II Property which are applied to the repayment of the Cross Collateralized
Mortgage Loan or otherwise not refunded to CBL OP, plus (iii) any rents,
insurance proceeds, condemnation awards or other sums from the Mid Rivers Mall
Property or the Mid Rivers Land II Property which are applied by the Existing
Lender under the Cross-Collateralized Mortgage Loan for costs and expenses not
related to the Mid Rivers Mall Property or the Mid Rivers Land II Property or to
the repayment of the Cross Collateralized Mortgage Loan or otherwise not
refunded to CBL OP.

“WALP Properties” has the meaning set forth in Section 6.10.

“WARN Act” has the meaning set forth in Section 6.8(b).

“West County Mall Owner” has the meaning set forth in the recitals hereto.

“West County Mall Property” has the meaning set forth in the recitals hereto.

“West County Mortgage Loan” means that certain loan in the original principal
amount of $170,000,000, made pursuant to that certain Loan Agreement, dated as
of March 28, 2003, by and between UBS Warburg Real Estate Investments Inc., as
lender, and West County Mall Owner, as borrower, which loan is secured by one or
more mortgages on the West County Mall Property.

 

Schedule 1-11

 

22452514v30

 

 